 

EXECUTION VERSION

 

SECOND AMENDED AND RESTATED REVOLVING CREDIT AND
GUARANTY AGREEMENT

 

Dated as of June 19, 2013

 

Among

 

TOWER AUTOMOTIVE HOLDINGS USA, LLC

 

as Borrower,

 

and

 

TOWER INTERNATIONAL, INC., TOWER AUTOMOTIVE
HOLDINGS I, LLC, TOWER AUTOMOTIVE HOLDINGS II(a), LLC,
TOWER AUTOMOTIVE HOLDINGS II(b), LLC, AND THE OTHER
GUARANTORS PARTY HERETO,

 

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 



 




J.P. MORGAN SECURITIES LLC and

WELLS FARGO CAPITAL FINANCE, LLC,

Joint Bookrunners

and

Joint Lead Arrangers,

 

WELLS FARGO CAPITAL FINANCE, LLC,

Syndication Agent

 

CITIBANK, N.A. and GOLDMAN SACHS BANK USA,

Co-Documentation Agents

 

 

 

 

TABLE OF CONTENTS

 



 



 



  Page     Article 1 Definitions     Section 1.01.  Defined Terms 1 Section
1.02.  Terms Generally 49 Section 1.03.  Accounting Terms; GAAP 49     Article 2
Amount and Terms of Credit     Section 2.01.  Revolving Credit Commitments 49
Section 2.02.  Swing Line Commitment 50 Section 2.03.  Letters of Credit 52
Section 2.04.  Requests for Borrowings 58 Section 2.05.  Funding of Borrowings
59 Section 2.06.  Interest Elections 60 Section 2.07.  Interest on Loans 61
Section 2.08.  Default Interest 62 Section 2.09.  Alternate Rate of Interest 62
Section 2.10.  Repayment of Loans; Evidence of Debt 62 Section 2.11.  Optional
Termination or Reduction of Commitment 63 Section 2.12.  Mandatory Prepayment 63
Section 2.13.  Optional Prepayment of Loans 64 Section 2.14.  Increase in
Commitments 64 Section 2.15.  Increased Costs 66 Section 2.16.  Break Funding
Payments 68 Section 2.17.  Taxes 68 Section 2.18.  Payments Generally; Pro Rata
Treatment 71 Section 2.19.  Mitigation Obligations; Replacement of Lenders 72
Section 2.20.  Certain Fees 73 Section 2.21.  Commitment Fee 73 Section
2.22.  Letter of Credit Fees 73 Section 2.23.  Nature of Fees 74 Section
2.24.  [Reserved] 74 Section 2.25.  Right of Set-off 74 Section 2.26.  Security
Interest in Letter of Credit Account 74 Section 2.27.  Payment of Obligations 74
Section 2.28.  Defaulting Lenders 75 Section 2.29.  Changes In Lenders 77



i

 

 



Article 3 Representations and Warranties     Section 3.01.  Organization; Powers
78 Section 3.02.  Authorization; Enforceability 78 Section 3.03.  Disclosure 78
Section 3.04.  Financial Condition; No Material Adverse Change 79 Section
3.05.  Capitalization and Subsidiaries 79 Section 3.06.  Government Approvals;
No Conflicts 79 Section 3.07.  Compliance with Law; No Default 79 Section
3.08.  Litigation and Environmental Matters 80 Section 3.09.  Insurance 80
Section 3.10.  Taxes 80 Section 3.11.  Use of Proceeds 80 Section 3.12.  Labor
Relations 81 Section 3.13.  ERISA 81 Section 3.14.  Investment Company Status 81
Section 3.15.  Properties 81 Section 3.16.  Solvency 82 Section 3.17.  Security
Interest in Collateral 82 Section 3.18.  Margin Stock 82 Section 3.19.  Economic
Sanctions 82 Section 3.20.  Anti-Corruption 83 Section 3.21.  Money-Laundering
and Counter-Terrorist Financing Laws 83     Article 4 Conditions of Lending    
Section 4.01.  Effectiveness 83 Section 4.02.  Conditions Precedent to each Loan
and each Letter of Credit 88     Article 5 Affirmative Covenants     Section
5.01.  Financial Statements and Other Information 89 Section 5.02.  Notices of
Material Events 90 Section 5.03.  Borrowing Base Information 92 Section
5.04.  Existence; Conduct of Business 92 Section 5.05.  Insurance 92 Section
5.06.  Payment of Obligations 93 Section 5.07.  Compliance With Laws 93 Section
5.08.  Maintenance of Properties 93 Section 5.09.  Books and Records; Inspection
Rights 93 Section 5.10.  Collateral Monitoring and Review 94 Section
5.11.  Concentration Account; Cash Management 94 Section 5.12.  [Reserved] 95
Section 5.13.  Additional Guarantors and Collateral; Further Assurances 95

 



ii

 

 



Section 5.14.  Maintenance Of Flood Insurance 96     Article 6 Negative
Covenants     Section 6.01.  Liens 97 Section 6.02.  Fundamental Changes 99
Section 6.03.  Indebtedness 99 Section 6.04.  Sale and Lease-Back Transactions
101 Section 6.05.  Investments, Loans and Advances 102 Section
6.06.  Disposition of Assets 103 Section 6.07.  Restricted Payments; Restrictive
Agreements 105 Section 6.08.  Transactions With Affiliates 107 Section
6.09.  Limitations On Hedging Agreements 107 Section 6.10.  Modifications of and
Payments on Other Indebtedness 108 Section 6.11.  [Reserved] 108 Section
6.12.  Fixed Charge Coverage Ratio 108 Section 6.13.  Fiscal Year 108 Section
6.14.  Changes in Lines of Business 108     Article 7 Events of Default    
Section 7.01.  Events of Default 108     Article 8 The Agent     Section
8.01.  Administration by Agent 112 Section 8.02.  Rights of Agent 112 Section
8.03.  Liability of Agent 113 Section 8.04.  Reimbursement and Indemnification
114 Section 8.05.  Successor Agent 114 Section 8.06.  Independent Lenders 115
Section 8.07.  Advances and Payments 115 Section 8.08.  Sharing of Setoffs 116
Section 8.09.  Other Agents 116     Article 9 Guaranty     Section
9.01.  Guaranty 117 Section 9.02.  No Impairment of Guaranty 118 Section
9.03.  Subrogation 118

 



iii

 

 



Article 10 Miscellaneous   Section 10.01.  Notices 118 Section 10.02.  Survival
of Agreement, Representations and Warranties, Etc 120 Section 10.03.  Successors
and Assigns 120 Section 10.04.  Confidentiality 125 Section 10.05.  Expenses;
Indemnity; Damage Waiver 126 Section 10.06.  Choice of Law 128 Section
10.07.  No Waiver 128 Section 10.08.  Extension of Maturity 128 Section
10.09.  Amendments, Etc. 128 Section 10.10.  Severability 130 Section
10.11.  Headings 130 Section 10.12.  Survival 131 Section 10.13.  Execution in
Counterparts; Integration; Effectiveness 131 Section 10.14.  Prior Agreements
131 Section 10.15.  Further Assurances 131 Section 10.16.  Patriot Act 132
Section 10.17.  Jurisdiction; Consent to Service of Process 132 Section
10.18.  No Fiduciary Duty 133 Section 10.19.  Waiver of Jury Trial 133 Section
10.20.  Intercreditor Agreement 133



 

Pricing Schedule

ANNEX A Revolving Credit Commitment Amounts     EXHIBIT A [Reserved] EXHIBIT B
Form of Opinion of Lowenstein Sandler LLP EXHIBIT C Form of Assignment and
Acceptance EXHIBIT D Form of Borrowing Base Certificate EXHIBIT E Form of
Commitment Acceptance EXHIBIT F Form of Affiliate Subordination Agreement
EXHIBIT G-1 Form of Mortgage (Fee) EXHIBIT G-2 Form of Mortgage (Leasehold)
EXHIBIT H Form of Compliance Certificate EXHIBIT I Form of Joinder Agreement
EXHIBIT J Form of Landlord Consent and Agreement EXHIBIT K Form of Collateral
Access Agreement EXHIBIT L Form of Borrowing Request

 

iv

 

 

SCHEDULE 1.01(a) Eligible Real Properties SCHEDULE 1.01(b) Non-Material
Subsidiaries SCHEDULE 3.05 Subsidiaries SCHEDULE 3.06 Government Approvals; No
Conflicts SCHEDULE 3.08 Litigation SCHEDULE 3.12(a) Collective Bargaining /
Labor Agreements SCHEDULE 3.12(b) Labor Matters SCHEDULE 3.15(a) Properties
SCHEDULE 4.01(c)(i) Initial Mortgaged Properties SCHEDULE 4.01(c)(ii) New
Mortgaged Properties SCHEDULE 5.13(e) Leasehold Interests SCHEDULE 6.01 Liens
SCHEDULE 6.03 Indebtedness SCHEDULE 6.05 Investments SCHEDULE 6.06(j) Specified
Dispositions SCHEDULE 6.08 Agreements with Affiliates SCHEDULE X Letters of
Credit

 

The registrant agrees to file supplementally a copy of any omitted exhibit to
the Commission upon request.

 

v

 

 

SECOND AMENDED AND RESTATED REVOLVING CREDIT AND GUARANTY AGREEMENT

 

SECOND AMENDED AND RESTATED REVOLVING CREDIT AND GUARANTY AGREEMENT, dated as of
June 19, 2013 among TOWER AUTOMOTIVE HOLDINGS USA, LLC (the “Borrower”), TOWER
INTERNATIONAL, INC. (formerly known as Tower Automotive, LLC, and hereinafter,
“Holdings”), TOWER AUTOMOTIVE HOLDINGS I, LLC (“Holdco”), TOWER AUTOMOTIVE
HOLDINGS II(a), LLC, TOWER AUTOMOTIVE HOLDINGS II(b), LLC (together with Tower
Automotive Holdings II(a), LLC, “Foreign Holdco”), the Subsidiary Guarantors,
the financial institutions from time to time party hereto, as Lenders, and
JPMORGAN CHASE BANK, N.A., as Issuing Lender, as Swing Line Lender and as
administrative agent (in such capacity, the “Agent”) for the Lenders.

 

RECITALS:

 

WHEREAS, Holdings, Holdco, Foreign Holdco, the Subsidiary Guarantors, the
Issuing Lender, the Swing Line Lender and the Agent are party to the Existing
Credit Agreement (such terms and other capitalized terms used in these
preliminary statements being defined in Section 1.01 hereof), together with the
lenders party thereto, which became effective on the June 13, 2011; and

 

WHEREAS, pursuant to the terms hereof, and upon satisfaction of the conditions
set forth herein, the provisions of the Existing Credit Agreement are being
amended and restated in the form of this Agreement, effective at the ARCA
Effective Date;

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto (also comprising the parties
necessary to amend and restate the Existing Credit Agreement as provided
therein) agree as follows:

 

ARTICLE 1
Definitions

 

Section 1.01.  Defined Terms.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

 

 

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“Account” shall mean any right to payment for goods sold or leased or for
services rendered, whether or not earned by performance.

 

“Account Control Agreement” shall mean a Deposit Account Control Agreement or a
Securities Account Control Agreement, as applicable.

 

“Account Debtor” shall mean the Person obligated on an Account.

 

“Additional Eligible Machinery & Equipment” shall mean machinery and equipment
located in the United States which the Borrower has elected to include as
Eligible Machinery & Equipment after the Closing Date, provided that:

 

(a)          the Agent shall have received notice of such election from the
Borrower, together with (i) a certificate of a Financial Officer of the Borrower
setting forth in reasonable detail a schedule of such machinery and equipment
and the location(s) thereof, (ii) invoices showing payment in full or other
documentary evidence satisfactory to the Agent in its Permitted Discretion
evidencing (A) the purchase and acceptance of such machinery and equipment and
the payment in full of the purchase price for such machinery and equipment or
(B) that such machinery and equipment is owned by a Loan Party at the ARCA
Effective Date, and (iii) an appraisal or appraisal update with respect to such
machinery and equipment has been delivered to the Agent in form, scope and
substance satisfactory to the Agent in its Permitted Discretion;

 

(b)          such machinery and equipment shall satisfy the criteria for
Eligible Machinery & Equipment set forth in the definition thereof; and



 

(c)          no more than three such elections may be made by the Borrower
during any fiscal quarter.

 

“Additional Eligible Real Property” shall mean real property which the Borrower
has elected to include as Eligible Real Property after the Closing Date,
provided that:

 

(a)          the Agent shall have received notice of such election from the
Borrower, together with (i) a certificate of a Financial Officer of the Borrower
setting forth in reasonable detail a schedule of such real property and
certifying (y) payment of the purchase price therefor or (z) that such real
property is owned by a Loan Party at the ARCA Effective Date and (ii) an
appraisal or appraisal update with respect to such real property has been
delivered to the Agent in form, scope and substance reasonably satisfactory to
the Agent in its Permitted Discretion;

 

(b)          such real property shall satisfy the criteria for Eligible Real
Property set forth in the definition thereof; and

 

2

 

 

(c)          no more than three such elections may be made by the Borrower
during any fiscal quarter.

 

“Adjusted Eligible Accounts Receivable” shall mean the Eligible Accounts
Receivable, minus the Dilution Reserve.

 

“Adjusted Eligible Inventory” shall mean, on any date, Eligible Inventory minus
Inventory Reserves.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.

 

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise; provided, however, that for purposes of
determining Eligible Accounts Receivable, the term “Affiliate” with respect to
any Group Member shall not include any portfolio company owned directly or
indirectly in whole or part by the Sponsor Group, otherwise than through Holdco.

 

“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit F pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.

 

“Agent” shall have the meaning given such term in the preamble.

 

“Agreement” shall mean the Existing Credit Agreement, as amended and restated by
this Amended Agreement, and as the same may be further amended from time to
time.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (i) the Prime Rate in effect on such day, (ii) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (iii) the Adjusted LIBO
Rate for a one month Interest Period in effect for such day plus 1%. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change.

 

3

 

 

“Amended Agreement” shall mean this Second Amended and Restated Credit Agreement
dated as of June 19, 2013, as executed and delivered by the parties hereto.

 

“Applicable ABR Margin” shall mean a rate per annum determined in accordance
with the Pricing Schedule.

 

“Applicable Eurodollar Margin” shall mean a rate per annum determined in
accordance with the Pricing Schedule.

 

“Approved Fund” shall have the meaning given such term in Section 10.03.

 

“ARCA Effective Date” shall mean the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.09).

 

“Arrangers” shall mean JPMS and WFCF.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and consented to by each party whose
consent is required by Section 10.03, substantially in the form of Exhibit C or
in such form as is otherwise agreed by the Agent.

 

“Availability” means, at any time, an amount equal to (a) the lesser of the
Total Revolving Credit Commitment and the Borrowing Base minus (b) the Total
Revolving Commitment Usage.

 

“Available Inventory” at any date of determination shall be equal to the lesser
of (i) an amount equal to 65% of Adjusted Eligible Inventory, less Rent Reserves
or (ii) 85% of the product of (x) the Net Recovery Inventory Liquidation Rate in
effect (based on the then most recent independent inventory appraisal) on such
date of determination multiplied by (y) the aggregate amount of adjusted gross
domestic Inventory of the Loan Parties as set forth in the most recent Borrowing
Base Certificate.

 

“Available Receivables” at any date of determination shall be equal to 85% of
Adjusted Eligible Accounts Receivable.

 

“Availability Period” shall mean the period from and including the ARCA
Effective Date to but excluding the Termination Date.

 

“Banking Services” means each and any of the following bank services provided to
(i) any Loan Party or (ii) Tower Europe or any Subsidiary of Tower Europe (in
each case of this clause (ii), to the extent such Person is a Group Member) by
any Lender or any of its Affiliates: (a) commercial credit cards, (b) stored
value cards and (c) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

 

4

 

 

“Banking Services Obligations” means any and all obligations, whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Banking Services.

 

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment; provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof; provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Borrower” shall have the meaning given such term in the preamble to this
Agreement.

 

“Borrower Notice” shall have the meaning given such term in Section 4.01(c)(vi).

 

“Borrowing” shall mean a Revolving Credit Borrowing or a Swing Line Borrowing,
as the context may require.

 

5

 

 

“Borrowing Base” shall mean, at the time of any determination, an amount equal
to the sum, without duplication, of (A) Available Receivables, plus
(B) Available Inventory, plus (C) the PP&E Component, less (D) Reserves (to the
extent not reflected in (A), (B) or (C)). The Borrowing Base at any time shall
be determined by reference to the most recent Borrowing Base Certificate
delivered to Agent pursuant to Section 5.03. Standards of eligibility and
reserves and advance rates of the Borrowing Base may be revised and adjusted
from time to time by the Agent in its Permitted Discretion (provided that the
Agent may not revise Borrowing Base standards if the effect thereof would be to
increase the advance rates above the rates in effect on the ARCA Effective Date
or to add new asset categories to the Borrowing Base without the consent of the
requisite Lenders as set forth in Section 10.09), with any changes in such
standards to be effective upon 3 Business Days after delivery of notice thereof
to the Borrower; provided that the Agent may only establish or increase a
reserve (other than Rent Reserves) after the ARCA Effective Date based on an
event, condition or other circumstance arising after the ARCA Effective Date or
based on facts not known to the Agent as of the ARCA Effective Date. The amount
of any reserve established by the Agent shall have a reasonable relationship to
the event, condition or other matter that is the basis for the reserve. Upon
delivery of notice to Borrower, as provided above, the Agent shall be available
to discuss the proposed reserve or increase, and Borrower and its Subsidiaries
may take such action as may be required so that the event, condition or matter
that is the basis for such reserve or increase no longer exists in a manner and
to the extent reasonably satisfactory to the Agent in the exercise of its
Permitted Discretion. In no event shall such notice and opportunity limit the
right of the Agent to establish or change such reserve, unless the Agent shall
have determined in its Permitted Discretion that the event, condition or other
matter that is the basis for such new reserve or such change no longer exists or
has otherwise been adequately addressed by the Borrower.

 

“Borrowing Base Certificate” shall mean a certificate substantially in the form
of Exhibit D (with such changes therein as may be required by the Agent to
reflect the components of and Reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete in all material respects by a Financial Officer of the Borrower, which
shall include appropriate exhibits, schedules, supporting documentation, and
additional reports as (i) outlined in Schedule 1 to Exhibit D, (ii) as
reasonably requested by the Agent, and (iii) as provided for in Section 5.03.

 

“Borrowing Request” shall mean a request by the Borrower for a Borrowing in
accordance with Section 2.04 in the form of Exhibit L or in such other form as
is approved by the Agent.

 

“Business” shall mean the business conducted by the Holdco Group as conducted
immediately prior to the ARCA Effective Date.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized to remain
closed (and, for a Letter of Credit, other than a day on which the Issuing
Lender issuing such Letter of Credit is closed); provided, however, that when
used in connection with a Eurodollar Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in dollar deposits on
the London interbank market.

 

6

 

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether (i) paid in cash and not theretofore accrued or (ii)
accrued as liabilities during such period, and including that portion of any
Capitalized Lease which is capitalized on the consolidated balance sheet of the
Holdco Group) net of cash amounts received by the Holdco Group from other
Persons during such period in reimbursement of Capital Expenditures made by the
Holdco Group, excluding interest capitalized during construction, made by the
Holdco Group during such period that, in conformity with GAAP, are required to
be included in or reflected by the property, plant, equipment or similar fixed
asset accounts reflected in the consolidated balance sheet of the Holdco Group
(including equipment which is purchased simultaneously with the trade-in of
existing equipment owned by the Holdco Group to the extent of the gross amount
of such purchase price less the “trade-in” value or credit granted by the
purchaser of the equipment being traded in at such time), but excluding
expenditures made (A) in connection with the replacement or restoration of
assets to the extent reimbursed or financed from (x) insurance proceeds paid on
account of the loss of or the damage to the assets being replaced or restored or
(y) awards of compensation arising from the taking by condemnation or eminent
domain of such assets being replaced and (B) from the proceeds of an equity
contribution made to a Group Member by a Person that is not a Group Member.

 

“Capitalized Lease” shall mean, as applied to any Person, any lease of property
by such Person as lessee which would be capitalized on a balance sheet of such
Person prepared in accordance with GAAP.

 

“Cash Collateralization” shall have the meaning given such term in Section
2.03(k).

 

“Casualty Event” shall mean any casualty or other insured damage to, or loss or
destruction of, any property or assets included in the Borrowing Base, or any
taking of any such property or assets under any power of eminent domain or by
condemnation or similar proceeding, or any transfer of any such property or
assets in lieu of a condemnation or similar taking thereof, in each case to the
extent that the fair market value of such property or assets exceeds $1,000,000
for any individual occurrence or series of related occurrences.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the ARCA Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
ARCA Effective Date or (c) compliance by any Lender or Issuing Lender (or, for
purposes of Section 2.15(b), by any lending office of such Lender or Issuing
Lender or by such Lender’s or Issuing Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the ARCA Effective Date; provided,
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

7

 

 

A “Change of Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of
1934, as amended) other than the Sponsor Group shall own directly or indirectly,
beneficially or of record, Equity Interests representing (i) more than 30% of
either the aggregate ordinary voting power or the aggregate equity value
represented by the issued and outstanding Equity Interests in Holdings and (ii)
a greater percentage of either the aggregate ordinary voting power or the
aggregate equity value represented by the issued and outstanding Equity
Interests in Holdings then held, directly or indirectly, beneficially and of
record, by the Sponsor Group; (b) a majority of the seats (other than vacant
seats) on the board of directors of Holdings shall at any time be occupied by
persons who are not Continuing Directors; (c) Holdings shall at any time fail to
own directly or indirectly, beneficially and of record, 100% of each class of
issued and outstanding Equity Interests in Holdco free and clear of all Liens
(other than Liens created by the Loan Documents, the Other Secured Documents or
the documents governing any Indebtedness incurred pursuant to Section
6.03(p)(ii)) or (d) Holdco shall at any time fail to own directly or indirectly,
beneficially and of record, 100% of each class of issued and outstanding Equity
Interests in the Borrower free and clear of all Liens (other than Liens created
by the Loan Documents, the Other Secured Documents or the documents governing
any Indebtedness incurred pursuant to Section 6.03(p)(ii)).

 

“Closing Date” shall mean July 31, 2007.

 

“Co-Documentation Agents” shall mean Citibank, N.A. and Goldman Sachs Bank USA.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.

 

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.

 

“Collateral Access Agreement” shall mean a collateral access agreement
substantially the form of Exhibit K with such changes as are satisfactory to the
Agent in its Permitted Discretion.

 

“Collection Account” shall have the meaning given such term in Section 5.11(b).

 

8

 

 

“Commitment Acceptance” shall have the meaning given such term in Section 2.14

 

“Commitment Fee” shall have the meaning given such term in Section 2.21.

 

“Commitment Fee Rate” shall mean a rate per annum determined in accordance with
the Pricing Schedule.

 

“Commitment Letter” shall mean that certain Commitment Letter dated May 30, 2013
among the Agent, JPMS, WFCF and the Borrower.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus, without duplication:

 

(a)          provision for taxes based on income or profits for such period, to
the extent that such provision for taxes was deducted in computing such
Consolidated Net Income; plus

 

(b)          Consolidated Interest Expense for such period, to the extent that
such Consolidated Interest Expense was deducted in computing such Consolidated
Net Income; plus

 

(c)          the amount of any expenses (or revenue offsets) attributable to
accelerated payments on the accounts receivable of the Holdco Group, to the
extent that such expenses (or revenue offsets) were deducted in computing such
Consolidated Net Income; plus

 

(d)          depreciation, amortization (including amortization of intangibles),
goodwill and other asset impairment charges and other non-cash expenses
(excluding any such non-cash expense to the extent that it represents an accrual
of or reserve for cash expenses in any future period) for such period to the
extent that such depreciation, amortization and other non-cash charges or
expenses were deducted in computing such Consolidated Net Income; plus

 

(e)          the amount of any minority interest expense deducted in computing
such Consolidated Net Income; plus

 

(f)          any non-cash compensation charge arising from any long-term
management incentive plan or any grant of stock, stock options, restricted stock
units or other equity-based awards, to the extent deducted in computing such
Consolidated Net Income; plus

 

(g)          any expenses associated with the application of Statement of
Financial Accounting Standards Nos. 87 and 106 in an aggregate amount not to
exceed $15,000,000 in any consecutive twelve-month period; plus

 

9

 

 

(h)          any non-cash Statement of Financial Accounting Standards No. 133
income (or loss) related to hedging activities, to the extent deducted in
computing such Consolidated Net Income; plus

 

(i)          any non-cash Statement of Financial Accounting Standards No. 52
income (or loss) related to the mark-to-market of Indebtedness denominated in a
currency other than Dollars, to the extent deducted in computing such
Consolidated Net Income; plus

 

(j)          any non-cash expenses arising from the implementation of purchase
accounting, to the extent deducted in computing such Consolidated Net Income;
minus

 

(k)          non-cash items increasing such Consolidated Net Income for such
period, other than (i) the accrual of revenue consistent with past practice and
(ii) the reversal in such period of an accrual of, or cash reserve for, cash
expenses in a prior period, to the extent such accrual or reserve did not
increase Consolidated EBITDA in a prior period; in each case determined on a
consolidated basis in accordance with GAAP.

 

Notwithstanding the foregoing, the provision for taxes based on the income or
profits of, the Consolidated Interest Expense of, and the depreciation and
amortization and other non-cash expenses of, a Subsidiary will be added to
Consolidated Net Income to compute Consolidated EBITDA only to the extent that a
corresponding amount would be permitted, as of such determination date, to be
dividended or distributed to a Loan Party by such Subsidiary (x) without direct
or indirect restriction pursuant to the terms of its charter and all agreements
and instruments applicable to such Subsidiary or its stockholders (other than
(i) the Loan Documents, (ii) the L/C Facility Documents, (iii) the Other Secured
Documents and (iv) the documents governing any Indebtedness incurred pursuant to
Section 6.03(b)(ii) or Section 6.03(p)(ii); provided that any such restrictions
imposed by the documents governing any such Indebtedness (other than the Loan
Documents) are prohibitions customarily contained in such type of Indebtedness
at the time such Indebtedness is incurred as determined in good faith by a
Financial Officer of Holdco) and (y) without prior governmental approval (that
has not been obtained) and without direct or indirect restriction pursuant to
any or Requirement of Law applicable to such Subsidiary.

 

“Consolidated Fixed Charges” shall mean, for any period, without duplication,
the sum of (a) Consolidated Interest Expense for such period, exclusive of
non-cash interest expense, (b) the aggregate amount of scheduled principal
payments (whether or not made) during such period in respect of long term
Indebtedness (including Capitalized Leases, but excluding the Loans) of the
Holdco Group, (c) Capital Expenditures for such period (exclusive of Maintenance
Capital Expenditures to the extent not exceeding $15,000,000 for the most recent
period of four consecutive fiscal quarters for which financial statements are
available) and (d) the aggregate amount of Taxes paid in cash by the Holdco
Group during such period.

 

10

 

 

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capitalized
Leases of the Holdco Group) for such period and all commissions, discounts and
other fees and charges owed by the Holdco Group with respect to letters of
credit and bankers’ acceptance financing, net of interest income, in each case
determined on a consolidated basis in accordance with GAAP, plus (b) any
interest accrued during such period in respect of Indebtedness of the Holdco
Group that is required to be capitalized rather than included in consolidated
interest expense for such period in accordance with GAAP. For purposes of the
foregoing, interest expense shall be determined after giving effect to any net
payments made or received by Holdco or any Subsidiary with respect to interest
rate Hedging Agreements.

 

“Consolidated Net Income” shall mean, the consolidated net income (loss) of the
Holdco Group, determined in accordance with GAAP, excluding, however:

 

(a)          the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with Holdco or any of its
Subsidiaries,

 

(b)          the income (or deficit) of any Person (other than a Subsidiary) in
which any Group Member has an ownership interest, except to the extent that any
such income is actually received by such Group Member in the form of dividends
or similar distributions,

 

(c)          the undistributed earnings of any Subsidiary, to the extent that
the declaration or payment of dividends and other distributions by such
Subsidiary to a Loan Party is not at the time permitted by the terms of any
contractual obligation (other than (i) the Loan Documents, (ii) the L/C Facility
Documents, (iii) the Other Secured Documents and (iv) the documents governing
any Indebtedness incurred pursuant to Section 6.03(b)(ii) or Section
6.03(p)(ii); provided that any such prohibitions imposed by the documents
governing any such Indebtedness (other than the Loan Documents) are prohibitions
customarily contained in such type of Indebtedness at the time such Indebtedness
is incurred as determined in good faith by a Financial Officer of Holdco) or
Requirement of Law applicable to such Subsidiary,

 

(d)          any gain or loss on sales of assets outside the ordinary course of
business, and

 

(e)          any extraordinary or non-recurring gain, loss, expense or charge
(including expenses in connection with the Transactions, restructuring charges,
severance charges and similar one-time expenses), together with any related
provision for taxes; provided that, other than charges constituting tender or
redemption premiums paid by the Holdco Group to retire or redeem the Secured
Notes, the aggregate amount of any such extraordinary or non-recurring cash
charges shall not exceed $30,000,000 in any period of four consecutive fiscal
quarters.

 

11

 

 

“Consultants” shall have the meaning given such term in Section 6.08.

 

“Continuing Directors” shall mean, at any time, any member of the board of
directors of Holdings who (a) was a member of such board of directors on the
ARCA Effective Date or (b) was nominated for election or elected to such board
of directors with the approval of a majority of the Continuing Directors who
were members of such board of directors at the time of such nomination or
election.

 

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swing Line Loans or (iii) pay over to any Lender Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Agent in writing that such failure is the result of
such Lender’s determination in its Permitted Discretion that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or the
Agent in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s determination in its Permitted Discretion that a
condition precedent (specifically identified and including the particular
default, if any) to funding under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Agent, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Line Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Agent’s receipt of such certification in form and substance
satisfactory to it, or (d) has become the subject of a Bankruptcy Event.

 

“Departing Lender” shall have the meaning given such term in Section 2.29.

 

12

 

 

“Deposit Account Control Agreement” shall mean a deposit account control
agreement in the form specified in Exhibit H to the Security Agreement, or in
such other form as is reasonably acceptable to the Agent.

 

“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and any other non-cash credits which are
recorded to reduce accounts receivable in a manner consistent with current and
historical accounting practices of the Business.

 

“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
twelve (12) most recently ended fiscal months divided by (b) total gross sales
of the Loan Parties for the twelve (12) most recently ended fiscal months.

 

“Dilution Reserve” shall mean, at any date, (i) the amount by which the Dilution
Ratio exceeds 5% multiplied by (ii) the Eligible Accounts Receivable on such
date.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

 

“DPW” shall have the meaning given such term in Section 10.05

 

“Eligible Accounts Receivable” shall mean, at the time of any determination
thereof, each Account that satisfies the following criteria and continues to
meet the same at the time of such determination: such Account (i) has been
invoiced to, and represents the bona fide amounts due to a Loan Party from, the
purchaser of goods or services, in each case originated in the ordinary course
of business of such Loan Party and (ii) is not ineligible for inclusion in the
calculation of the Borrowing Base pursuant to any of clauses (a) through (u)
below. Without limiting the foregoing, to qualify as Eligible Accounts
Receivable, an Account shall indicate no Person other than a Loan Party as payee
or remittance party. In determining the amount to be so included, the face
amount of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that the applicable Loan Party may be obligated to rebate to a customer pursuant
to the terms of any agreement or understanding (written or oral)), (ii) without
duplication, the aggregate amount of all limits and deductions provided for in
this definition and elsewhere in this Agreement, if any, and (iii) the aggregate
amount of all cash received in respect of such Account but not yet applied by
the applicable Loan Party to reduce the amount of such Account. Unless otherwise
approved from time to time in writing by the Agent, no Account shall be an
Eligible Account Receivable if, without duplication:

 

13

 

 

(a)          (i) the applicable Loan Party does not have sole lawful and
absolute title to such Account or (ii) the goods sold with respect to such
Account have been sold under a purchase order or pursuant to the terms of a
contract or other agreement or understanding (written or oral) that indicates
that any Person other than the Loan Party has or has purported to have an
ownership interest in such goods; or

 

(b)          (i) it is unpaid more than 120 days from the original date of
invoice or 60 days (or 90 days in the case of Accounts with respect to which the
Account Debtor is Ford Motor Company, General Motors, DaimlerChrysler, Daimler,
Chrysler, Volkswagen, BMW Group, Hyundai, Kia, Honda, Toyota or Renault Nissan)
from the original due date or (ii) it has been written off the books of the
applicable Loan Party or has been otherwise designated on such books as
uncollectible; or

 

(c)          more than 50% in face amount of all Accounts of the same Account
Debtor are ineligible pursuant to clause (b) above; or

 

(d)          the Account Debtor is the subject of any bankruptcy case or
insolvency proceeding of any kind (other than accounts of Delphi Corporation,
Chrysler Corporation, Dana Corporation, General Motors Corporation, Ford Motor
Company, Visteon Corporation or any Affiliate of any of the foregoing, provided
that such Account Debtor is a debtor-in-possession under chapter 11 of the
Bankruptcy Code, and only with respect to prepetition accounts and
administrative expense claims, in each case that the Account Debtor is
authorized by the Bankruptcy Code or order of the Bankruptcy Court to pay when
due); or

 

(e)          (i) the Account is not payable in Dollars or (ii) the Account
Debtor is either not organized under the laws of the United States of America,
Canada, any state or province thereof, or the District of Columbia or is located
outside or has its principal place of business or substantially all of its
assets outside the United States or Canada, unless such Account is covered by a
letter of credit or credit insurance acceptable to the Agent in its Permitted
Discretion; or

 

(f)          the Account Debtor is the United States of America or any
department, agency or instrumentality thereof, unless the applicable Loan Party
duly assigns its rights to payment of such Account to the Agent pursuant to the
Assignment of Claims Act of 1940, as amended, which assignment and related
documents and filings shall be in form and substance reasonably satisfactory to
the Agent; or

 

(g)          the Account is subject to any security deposit (to the extent
received from the applicable Account Debtor), progress payment, retainage or
other similar advance made by or for the benefit of the applicable Account
Debtor, in each case to the extent thereof; or

 

14

 

 

(h)          it is not subject to a valid and perfected first priority Lien in
favor of the Agent for the benefit of the Secured Parties, subject to no other
Liens other than Liens permitted by the Agreement; or

 

(i)          (i) such Account was invoiced in advance of goods or services
provided, (ii) such Account was invoiced twice or more, or (iii) the associated
income has not been earned; or

 

(j)          to the extent the Account is classified as a note receivable by the
applicable Loan Party; or

 

(k)          the Account is a non-trade Account, or relates to payments for
interest; or

 

(l)          the sale to the Account Debtor is on a bill-and-hold, guaranteed
sale, sale-and-return, ship-and-return, sale on approval, extended terms, or
consignment or other similar basis or made pursuant to any other agreement
providing for repurchases or return of any merchandise which has been claimed to
be defective or otherwise unsatisfactory; or

 

(m)          the goods giving rise to such Account have not been shipped and
title has not been transferred to the Account Debtor, or the Account represents
a progress-billing or otherwise does not represent a complete sale; for purposes
hereof, “progress-billing” means any invoice for goods sold or leased or
services rendered under a contract or agreement pursuant to which the Account
Debtor’s obligation to pay such invoice is conditioned upon the applicable Loan
Party’s completion of any further performance under the contract or agreement;
or

 

(n)          it arises out of a sale made by the applicable Loan Party to an
employee, officer, agent, director, Subsidiary or Affiliate of itself or any
other Loan Party; or

 

(o)          such Account was not paid in full, and the applicable Loan Party
created a new receivable for the unpaid portion of the Account, and other
Accounts constituting chargebacks, debit memos and other adjustments for
unauthorized deductions; or

 

(p)          the Account Debtor (i) has (other than in the case of a
pre-petition right of set-off) or has asserted a right of set-off against the
Loan Party (unless such Account Debtor has entered into a written agreement
acceptable to the Agent in its Permitted Discretion to waive such set-off
rights) or (ii) has disputed its liability (whether by chargeback or otherwise)
or made any asserted or unasserted claim with respect to the Account or any
other Account of any Loan Party which has not been resolved, in each case,
without duplication, only to the extent of the amount of such actual or asserted
right of set-off, or the amount of such dispute or claim, as the case may be, it
being understood that the Accounts described in this paragraph (p) shall be
updated on a monthly basis notwithstanding any obligation to deliver Borrowing
Base Certificates on a weekly basis pursuant to Section 5.03(a); or

 

15

 

 

(q)          the Account does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local; or

 

(r)          as to any Account, to the extent the applicable Loan Party has
knowledge that a check, promissory note, draft, trade acceptance or other
Instrument for the payment of money has been received, presented for payment and
returned uncollected for any reason (other than bank error prior to the
correction thereof); or

 

(s)          the Account is an extended terms account, which is due and payable
more than 90 days from the original date of invoice; or

 

(t)          the Account is created on cash on delivery terms; or

 

(u)          the Account represents tooling receivables related to tooling for
which an invoice has not been sent to the applicable customer or otherwise has
not been approved and accepted by the applicable customer.

 

Notwithstanding the forgoing, all Accounts of any single Account Debtor and its
Affiliates which, in the aggregate, exceed (i) 25% in respect of an Account
Debtor whose securities are rated Investment Grade (other than Ford Motor
Company, so long as Ford Motor Company’s securities are rated Investment Grade,
in which case such percentage shall be 40%) or (ii) 10% in respect of all other
Account Debtors (other than (A) Ford Motor Company (in all instances other than
as provided in the parenthetical in clause (i) above), Toyota and Renault
Nissan, in which cases such percentage shall be 35%, (B) General Motors, Visteon
Corporation, DaimlerChrysler, Chrysler, Ohio Module Manufacturing Company and
Honda, in which cases such percentage shall be 25% and (C) Systems Electro
Coating, in which cases such percentage shall be 15%), of the total amount of
all Eligible Accounts Receivable at the time of any determination shall be
deemed not to be Eligible Accounts Receivable to the extent of such excess. In
determining the aggregate amount from the same Account Debtor that is unpaid
more than 120 days from the date of invoice or more than 60 days (or 90 days, as
applicable) from the due date pursuant to clause (b), above there shall be
excluded the amount of any net credit balances relating to Accounts due from an
Account Debtor with invoice dates more than 120 days from the date of invoice or
more than 60 days (or 90 days, as applicable) from the due date.

 

16

 

 

“Eligible Assignee” shall mean (i) a commercial bank having total assets in
excess of $1,000,000,000; (ii) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the Agent,
which in the ordinary course of business extends credit of the type contemplated
herein and has total assets in excess of $200,000,000 and whose becoming an
assignee would not constitute a prohibited transaction under Section 4975 of
ERISA; (iii) a Lender Affiliate of the assignor Lender; and (iv) any other
financial institution satisfactory to the Agent.

 

“Eligible Inventory” shall mean, at the time of any determination thereof,
without duplication, the Inventory Value of the Loan Parties at the time of such
determination that is not ineligible for inclusion in the calculation of the
Borrowing Base pursuant to any of clauses (a) through (n) below. Without
limiting the foregoing, to qualify as “Eligible Inventory” no Person other than
a Loan Party shall have any direct or indirect ownership, interest (other than
any liens of the type described in clauses (i) and (ii) of the definition of
Permitted Liens) or title to such Inventory and no Person other than a Loan
Party, shall be indicated on any purchase order or invoice with respect to such
Inventory as having or purporting to have an interest therein. Unless otherwise
from time to time approved in writing by the Agent, no Inventory shall be deemed
Eligible Inventory if, without duplication:

 

(a)          the applicable Loan Party does not have good, valid and
unencumbered title thereto (other than as a result of any liens of the type
described in clauses (i) and (ii) of the definition of Permitted Liens); or

 

(b)          it is not located in the United States; or

 

(c)          it is not either (i) located on property owned by the applicable
Loan Party, or (ii) located in a third party warehouse or at a third party
processor (it being understood that the applicable Loan Party will provide its
best estimate of the value of such Inventory to be agreed to by the Agent in its
Permitted Discretion and reflected in the Borrowing Base Certificate) or in
another location not owned by the applicable Loan Party, and either (A) is not
covered by a Collateral Access Agreement, or (B) a Rent Reserve has not been
taken with respect to such Inventory; or

 

(d)          it is goods returned or rejected due to quality issues by customers
of the applicable Loan Party; or

 

(e)          it is operating supplies, packaging or shipping materials, cartons,
repair parts, labels or miscellaneous spare parts and other such materials not
considered used for sale in the ordinary course of business by the Agent in its
Permitted Discretion from time to time; or

 

(f)          it is not subject to a valid and perfected first priority Lien in
favor of the Agent; or

 

17

 

 

(g)          it is consigned or at a customer location but still accounted for
in the applicable Loan Party’s perpetual inventory balance, unless the
applicable Loan Party has delivered to the Agent a Collateral Access Agreement
with respect to such customer location acceptable to the Agent in its Permitted
Discretion (an “Approved Customer Location”); or

 

(h)          it is Inventory in-transit; provided that up to 10% of Eligible
Inventory may consist of Inventory that is in transit to a location leased or
operated by the applicable Loan Party or an Approved Customer Location (it being
understood that the applicable Loan Party will provide its best estimate of the
value of such Inventory to be agreed to by the Agent in its Permitted Discretion
and reflected in the Borrowing Base Certificate); or

 

(i)           it is seconds or thirds or it is obsolete or unmerchantable or is
identified as overstock or excess by the applicable Loan Party, or does not
otherwise conform to the representations and warranties contained in the Loan
Documents applicable to Inventory subject to any materiality contained in such
representations and warranties; or

 

(j)           it is Inventory used as a sample or prototype, displays or display
items; or

 

(k)          any portion of Inventory Value thereof is attributable to
intercompany profit among the Group Members; or

 

(l)           any Inventory that is damaged or marked for return to vendor; or

 

(m)         such Inventory does not meet all material applicable standards
imposed by any Governmental Authority having regulatory authority over it.

 

“Eligible Machinery & Equipment” shall mean the machinery and equipment located
in the United States owned by a Loan Party and meeting each of the following
requirements:

 

(a)          such Loan Party has good title to such machinery and equipment;

 

(b)          such Loan Party has the right to subject such machinery and
equipment to a Lien in favor of the Agent; such machinery and equipment is
subject to a first priority perfected Lien in favor of the Agent and is free and
clear of all other Liens of any nature whatsoever (except for Permitted Liens
which do not have priority over the Lien in favor of the Agent);

 

(c)          the full purchase price, if any, for such machinery and equipment
has been paid by such Loan Party;

 

(d)          such machinery and equipment is located on premises (i) owned by
such Loan Party, which premises are subject to a first priority perfected Lien
in favor of the Agent, or (ii) leased by such Loan Party where (x) the lessor
has delivered to the Agent a Collateral Access Agreement or (y) a Reserve for
rent, charges, and other amounts due or to become due with respect to such
facility has been established by the Agent in its Permitted Discretion;

 

18

 

 

(e)          such machinery and equipment is in working order (ordinary wear and
tear excepted) and is used or held for use by such Loan Party in the ordinary
course of business;

 

(f)          such machinery and equipment is not subject to any agreement which
restricts the ability of such Loan Party to use, sell, transport or dispose of
such equipment or which restricts the Agent's ability to take possession of,
sell or otherwise dispose of such equipment;

 

(g)          such machinery and equipment does not constitute "fixtures" which
are deemed to be part of the real property such machinery and equipment are
affixed to, under the applicable laws of the jurisdiction in which such
equipment is located (unless the related real property is Eligible Real
Property); and

 

(h)          an appraisal report in respect of such machinery and equipment has
been delivered to the Agent in form, scope and substance satisfactory to the
Agent in its Permitted Discretion.

 

“Eligible Real Property” means the real property listed on Schedule 1.01(a)
owned by a Loan Party (i) that is located in the United States of America and is
acceptable to the Agent in its Permitted Discretion for inclusion in the
Borrowing Base, (ii) in respect of which an appraisal report has been delivered
to the Agent in form, scope and substance satisfactory to the Agent in its
Permitted Discretion, (iii) in respect of which the Agent is satisfied that all
actions necessary or desirable in order to create perfected first priority Lien
on such real property have been taken, including the presentation or delivery of
the Mortgage to a title insurance company for recording, provided that the title
insurance company has issued its title insurance policy to the Agent pursuant to
clause (v) below in a New York style closing, (iv) in respect of which a Phase I
environmental review report has been completed and delivered to the Agent in
form and substance satisfactory to the Agent in its Permitted Discretion and
which does not indicate any pending, threatened or existing Environmental
Liability, or non-compliance with any Environmental Law (except to the extent
that Reserves for any such Environmental Liability deemed adequate by the Agent
in its Permitted Discretion exist), (v) which is adequately protected by
fully-paid valid title insurance with endorsements and in amounts acceptable to
the Agent, insuring that the Agent, for the benefit of the Lenders, has a
perfected first priority Lien on such real property, evidence of which shall
have been provided in form and substance satisfactory to the Agent in its
Permitted Discretion, and (vi) if required by the Agent: (A) an ALTA survey
reasonably acceptable to the Agent and the title insurance company has been
delivered for which all necessary fees have been paid and which is dated no more
than 90 days prior to the date on which the applicable Mortgage is executed and
delivered to a title insurance company for recording, certified to Agent and the
issuer of the title insurance policy in a manner satisfactory to the Agent in
its Permitted Discretion by a land surveyor duly registered and licensed in the
state in which such Eligible Real Property is located and acceptable to the
Agent in its Permitted Discretion; (B) in respect of which local counsel in
states in which the Eligible Real Property is located have delivered a letter of
opinion with respect to the enforceability and perfection of the Mortgages and
any related fixture filings in form and substance satisfactory to the Agent in
its Permitted Discretion; and (C) in respect of which such Loan Party shall have
used its reasonable best efforts to obtain estoppel certificates executed by all
tenants of such Eligible Real Property and such other consents, agreements and
confirmations of lessors and third parties have been delivered as the Agent may
deem necessary or desirable in its Permitted Discretion, together with evidence
that all other actions that the Agent may deem necessary or desirable in order
to create perfected first priority Liens on the property described in the
Mortgages have been taken.

 

19

 

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any hazardous or toxic
substances, wastes or pollutants or to health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdco or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Lien” shall mean a Lien in favor of any Governmental Authority
for (i) any liability under Environmental Laws or (ii) damages arising from or
costs incurred by such Governmental Authority in response to a release or
threatened release of a Hazardous Materials into the environment.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

20

 

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard (as defined in Section
412 of the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Loan Party or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Loan Party or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by any Loan Party or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from the Borrower or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (h) a determination
that a Plan is, or is expected to be, in “at risk” status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Code); (i) a determination that a
Multiemployer Plan is, or is expected to be, in “endangered status” or “critical
status” (as defined in Section 305(b) of ERISA); or (j) the occurrence of a
Foreign Plan Event.

 

“Eurocurrency Liabilities” shall have the meaning assigned thereto in Regulation
D issued by the Board, as in effect from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Event of Default” shall have the meaning given such term in Article 7.

 

“Evidence of Flood Insurance” shall have the meaning given such term in Section
4.01(c)(vi).

 

21

 

 

“Excluded Taxes” shall mean, with respect to the Agent, any Lender, any Issuing
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income, profits or gains (however denominated) by the
United States of America, or by a jurisdiction as a result of such recipient
being organized in, or having its principal office located in, or in the case of
any Lender having its applicable lending office located in or having any other
present or former connection with, such jurisdiction (other than connections
arising solely (without respect to any other connection) from such recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document), (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in or with which such Lender is organized, located or
presently or formerly connected (other than as noted above), (c) any withholding
tax that is imposed on amounts payable to or beneficially owned by any
(x) Foreign Lender or (y) partner, member, beneficiary or settlor of any Lender
(each person described in (x) or (y) a “Withholding Tax Payer”), in each case at
the time such Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Withholding Tax Payer’s failure to
comply with Section 2.17(e), except to the extent that such Withholding Tax
Payer (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from any Loan
Party with respect to such withholding tax pursuant to Section 2.17(a) and (d)
any U.S. withholding tax that is imposed under FATCA.

 

“Existing Credit Agreement” means the Amended and Restated Revolving Credit and
Guaranty Agreement, dated as of June 13, 2011, among Holdings, Holdco, Foreign
Holdco, the Subsidiary Guarantors, the Issuing Lender, the Swing Line Lender,
the other lenders party thereto and the Agent, as amended from time to time
prior to the ARCA Effective Date.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the ARCA
Effective Date (or any amended or successor version that is substantively
comparable thereto), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

 

22

 

 

“Fee Receiver” shall mean any Person that receives, or participates in, any
payments of fees under Sections 2.21 or 2.22.

 

“Fees” shall collectively mean the fees referred to in Sections 2.20, 2.21 and
2.22.

 

“Financial Officer” of a Person shall mean the chief financial officer,
controller, corporate controller, treasurer or corporate treasurer of such
Person.

 

“Finished Goods” shall mean completed goods which require no additional
processing or manufacturing, to be sold to customers by a Loan Party in the
ordinary course of business.

 

“Fixed Charge Coverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date, taken as one accounting period, to
(b) Consolidated Fixed Charges for the period of four consecutive fiscal
quarters most recently ended on or prior to such date, taken as one accounting
period.

 

“Flood Determination Form” shall have the meaning given such term in Section
4.01(c)(vi).

 

“Flood Laws” shall have the meaning given such term in Section 4.01(c)(vi).

 

“Foreign Holdco” shall have the meaning given such term in the preamble to this
Agreement.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Plan” shall mean any pension plan sponsored, maintained or contributed
to by any Loan Party or any Subsidiary (or with respect to which any Loan Party
or any Subsidiary has any liability) described in Section 4(b)(4) of ERISA that
under applicable law is required to be funded through a trust or other funding
vehicle other than a trust or funding vehicle maintained exclusively by a
Governmental Authority.

 

“Foreign Plan Event” shall mean, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law or in excess of the amount that would be permitted absent a
waiver from applicable governmental authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by
applicable governmental authority relating to the intention to terminate any
such Foreign Plan or to appoint a trustee or similar official to administer any
such Foreign Plan, or alleging the insolvency of any such Foreign Plan or (d)
the incurrence by any Loan Party or any Subsidiary of any liability under
applicable law on account of the complete or partial termination of such Foreign
Plan or the complete or partial withdrawal of any participating employer
therein.

  

23

 



 

“Foreign Subsidiary” shall mean any Subsidiary that (i) is a “controlled foreign
corporation” within the meaning of the Code or (ii) is a subsidiary of a Person
described in (i).

 

“Funding Account” shall mean the deposit account(s) of the Borrower to which the
Lenders are authorized by the Borrower to transfer the proceeds of any
Borrowings requested or authorized pursuant to this Agreement, as set forth in a
notice provided to the Agent.

 

“GAAP” shall mean generally accepted accounting principles applied in accordance
with Section 1.03.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Group Member” shall mean Holdco or any Subsidiary.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantors” shall mean Holdings, Holdco and each of the Subsidiary Guarantors.

 

24

 

 

“Hazardous Materials” shall mean all radioactive substances or wastes and all
hazardous or toxic substances, wastes or pollutants, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Holdco Group, shall be a Hedging Agreement.

 

“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Hedging Agreements,
and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Agreement transaction.

 

“Holdco” shall have the meaning given such term in the preamble to this
Agreement.

 

“Holdco Group” shall mean Holdco and the Subsidiaries.

 

“Holdings” shall have the meaning given such term in the preamble to this
Agreement.

 

“Increased Commitment Lender” shall have the meaning given such term in Section
2.14(c).

 

The “Incurrence Test” shall be met with respect to any incurrence of
Indebtedness, increase in the Total Revolving Credit Commitment or other
transaction if, and only if, on a Pro Forma Basis, the Total Net Leverage Ratio
does not exceed 3.75 to 1.00 and the Interest Coverage Ratio is not less than
2.00 to 1.00.

 

25

 

 

“Indebtedness” shall mean, at any time and with respect to any Person, (i) all
indebtedness of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services (other than
accounts payable for property, including inventory and services purchased, and
expense accruals and deferred compensation items arising in the ordinary course
of business), (iii) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments (other than performance, surety and
appeal bonds arising in the ordinary course of business), (iv) the principal
portion of all obligations of such Person under Capitalized Leases, (v) all
reimbursement, payment or similar obligations of such Person, contingent or
otherwise, under acceptance, letter of credit or similar facilities, (vi) all
obligations of such Person in respect of (x) currency swap agreements, currency
future or option contracts and other similar agreements designed to hedge
against fluctuations in foreign interest or exchange rates and (y) interest rate
swap, cap or collar agreements and interest rate future or option contracts, in
each case on a marked-to-market basis, (vii) all Indebtedness referred to in
clauses (i) through (vi) above guaranteed directly or indirectly by such Person,
(viii) all Indebtedness referred to in clauses (i) through (vii) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness; provided, however, such Indebtedness referred to in this
clause (viii) shall be the lesser of the value of such property on which a Lien
is attached or the amount of such Indebtedness and (ix) financings described in
Section 6.06(e).

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning given such term in Section 10.05(b).

 

“Initial Mortgaged Property” shall have the meaning given such term in Section
4.01(c).

 

“Insufficiency” shall mean, with respect to any Plan, its “amount of unfunded
benefit liabilities” within the meaning of Section 4001(a)(18) of ERISA, if any.

 

“Intercreditor Agreement” shall mean that certain Amended and Restated
Intercreditor Agreement, dated as of August 24, 2010, among JPMorgan Chase Bank,
N.A., as representative with respect to the ABL credit facility, Wilmington
Trust, National Association (as successor by merger to Wilmington Trust FSB), as
representative with respect to the Secured Notes, and each of the other parties
thereto, as supplemented by Joinder Agreement No. 1 dated as of April 23, 2013,
joining Citibank, N.A., as representative with respect to the term facility.

 

“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) Consolidated
EBITDA for the period of four consecutive fiscal quarters most recently ended on
or prior to such date, taken as one accounting period, to (b) cash Consolidated
Interest Expense (excluding amounts not paid or payable in cash, including, but
not limited to, amortization of debt issuance costs and amortization of original
issue discount) for the period of four consecutive fiscal quarters ended on or
prior to such date, taken as one accounting period.

 

26

 

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the first
Business Day of each January, April, July and October and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

 

“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on the numerically corresponding day (or
if there is no corresponding day, the last day) in the calendar month that is
one, three, six or, if consented to by all of the Lenders, nine or twelve months
thereafter, as the Borrower may elect in the related notice delivered pursuant
to Sections 2.04 or 2.06; provided, however, that (i) if any Interest Period
would end on a day which shall not be a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) no Interest Period
shall end later than the Termination Date.

 

“Inventory” has the meaning set forth in Article 9 of the Uniform Commercial
Code as in effect from time to time in the State of New York (and includes
Finished Goods, Raw Materials and Work in Process).

 

“Inventory Reserves” shall mean reserves against Inventory equal to the sum of
the following:

 

(a)          a reserve determined by the Agent in its Permitted Discretion for
stale or slow-moving Inventory;

 

(b)          a revaluation reserve whereby favorable variances shall be deducted
from Eligible Inventory and unfavorable variances shall not be added to Eligible
Inventory;

 

(c)          a lower of cost or market value reserve for any differences between
a Loan Party’s actual cost to produce versus its selling price to third parties;
and

 

27

 

 

(d)          any other reserve as deemed necessary by the Agent in its Permitted
Discretion, from time to time with any such additional reserve to be effective
upon the later of the date of the next succeeding Borrowing Base Certificate
required to be delivered pursuant to Section 5.03 or 3 Business Days after
delivery of notice thereof to the Borrower; provided that the Agent may only
establish or increase such a reserve after the ARCA Effective Date based on an
event, condition or other circumstance arising after the ARCA Effective Date or
based on facts not known to the Agent as of the ARCA Effective Date. The amount
of any reserve established by the Agent shall have a reasonable relationship to
the event, condition or other matter that is the basis for the reserve. Upon
delivery of notice to Borrower, as provided above, the Agent shall be available
to discuss the proposed reserve or increase, and Borrower and its Subsidiaries
may take such action a may be required so that the event, condition or matter
that is the basis for such reserve or increase no longer exists in a manner and
to the extent reasonably satisfactory to the Agent in the exercise of its
Permitted Discretion. In no event shall such notice and opportunity limit the
right of the Agent to establish or change such reserve, unless the Agent shall
have determined in its Permitted Discretion that the event, condition or other
matter that is the basis for such new reserve or such change no longer exists or
has otherwise been adequately addressed by the Borrower.

 

“Inventory Value” shall mean with respect to any Inventory of Loan Party at the
time of any determination thereof, the standard cost carried on the perpetual
records of such Loan Party stated on a basis consistent with its current and
historical accounting practices, in Dollars, determined in accordance with the
standard cost method of accounting less (i) any markup on Inventory from a Group
Member and (ii) in the event variances under the standard cost method are
expensed, a reserve shall be reasonably determined as appropriate in order to
adjust the standard cost of Eligible Inventory to approximate actual cost.

 

“Investment Grade” shall mean a rating established by a third party rating
agency, equivalent to ‘BBB-’ by S&P or ‘Baa3’ by Moody’s, or better.

 

“Investments” shall have the meaning given such term in Section 6.05.

 

“Issuing Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.03(j), or another Lender reasonably satisfactory to the
Borrower and the Agent. The Issuing Lender may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the Issuing Lender,
in which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

 

“JPMCB” shall mean JPMorgan Chase Bank, N.A.

 

“JPMS” shall mean J.P. Morgan Securities LLC.

 

“Joinder Agreement” shall have the meaning given such term in Section 5.13(a).

 

“Landlord Consent and Agreement” shall mean a landlord consent and agreement
(with a consent by the landlord’s mortgagee, if applicable) substantially in the
form of Exhibit J with such changes as are satisfactory to the Agent in its
Permitted Discretion.

 

28

 

 

“LC Disbursement” shall mean a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Revolving Credit Commitment Percentage of the LC Exposure at such time.

 

“L/C Facility Agreement” shall mean that certain Letter of Credit Facility
Agreement, dated as of June 13, 2011, among the Borrower and JPMorgan Chase
Bank, N.A., as administrative agent, issuing lender and L/C participant.

 

“L/C Facility Commitments” shall have the meaning given the term “Total
Commitments” in the L/C Facility Agreement.

 

“L/C Facility Documents” shall have the meaning given the term “Transaction
Documents” in the L/C Facility Agreement.

 

“Legal Reservations” shall mean:

 

(a)          the principle that equitable remedies may be granted or refused at
the discretion of a court, the limitation of enforcement by laws relating to
insolvency, reorganization and other laws generally affecting the rights of
creditors;

 

(b)          the time barring of claims under the laws of any relevant
jurisdiction, and defenses of setoff or counterclaim; and

 

(c)          any other qualifications as to matters of law (but not fact) in the
legal opinions required to be delivered pursuant to the Loan Documents.

 

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

29

 

 

“Lender Party” shall mean the Agent, the Issuing Lender and the Swing Line
Lender or any other Lender.

 

“Lenders” shall mean the Persons listed on Annex A and any other Person that
shall have become a party hereto pursuant to Section 2.14 or an assignment in
accordance with Section 10.03, other than any such Person that ceases to be a
party hereto pursuant to an assignment in accordance with Section 10.03.

 

“Letter of Credit” shall mean (x) any irrevocable letter of credit issued
pursuant to Section 2.03, which letter of credit shall be (i) an import
documentary or a standby letter of credit, (ii) issued for purposes that are
consistent with the provisions of this Agreement (including, without limitation,
Section 3.08), (iii) denominated in Dollars and (iv) otherwise in such form as
may be reasonably approved from time to time by the Agent and the applicable
Issuing Lender and (y) each letter of credit listed on Schedule X hereto that is
designated as a “Letter of Credit” by written notice from the Borrower to the
Agent and JPMorgan Chase Bank, N.A., in its capacity as the issuer of Letters of
Credit hereunder (each such designation, an “LC Designation”), within ten
business days following the ARCA Effective Date; provided that no such LC
Designation shall be effective unless, at the time such LC Designation is
delivered, the conditions set forth in Section 4.02 of this Agreement shall be
satisfied (assuming, for such purposes, that the designation of such letter of
credit as a “Letter of Credit” were the issuance of a Letter of Credit).   

 

“Letter of Credit Account” shall mean the account established by the Borrower
under the sole and exclusive control of the Agent maintained at the office of
the Agent at 270 Park Avenue, New York, New York 10017 designated as the “Tower
Letter of Credit Account” that shall be used solely for the purposes set forth
herein.

 

“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.22.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum equal to the British Bankers’ Association
LIBOR Rate (“BBA LIBOR”) from LIBOR01 page, as published by Reuters (or any
other commercially available source providing comparable publicly available
quotations of BBA LIBOR as designated by the Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits of a size
similar to the size of such Eurodollar Borrowing and with a maturity comparable
to such Interest Period. In the event that such rate is not available at such
time for any reason, then the “LIBO Rate” with respect to such Eurodollar
Borrowing for such Interest Period shall be the average (rounding upward, if
necessary, to the next 1/100 of 1%) of the respective interest rates per annum
at which deposits in Dollars of a size similar to the size of such Eurodollar
Borrowing are offered for such Interest Period to major banks in the London
interbank market by the principal London office of the Agent at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

30

 

 

“Lien” shall mean (a) any mortgage, deed of trust, pledge, hypothecation,
security interest, encumbrance, lien or charge of any kind whatsoever, (b) the
interest of a vendor or a lessor under any conditional sale, capital lease or
other title retention agreement (or any financing lease having substantially the
same economic effect as any of the foregoing) and (c) in the case of securities,
any purchase option, call or similar right of a third party with respect to such
securities.

 

“Liquidity Trigger Period” shall mean (i) each period that begins on any day on
which the Availability has been less than the Minimum Liquidity Amount on each
of the two consecutive preceding days, and ends on the first day thereafter on
which the Availability has been at least equal to the Minimum Liquidity Amount
for 20 consecutive days and (ii) each period that begins when a Significant
Event of Default occurs, and ends when no Significant Event of Default is
continuing.

 

“Loans” shall mean, collectively, the Revolving Credit Loans and the Swing Line
Loans.

 

“Loan Documents” shall mean this Agreement, the Security Documents and any notes
issued pursuant to Section 2.10.

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Maintenance Capital Expenditures” shall mean Capital Expenditures made for the
improvement, maintenance or renovation of assets which are capitalized in
accordance with GAAP, but specifically excluding, without limitation, the
expansion of existing facilities or the acquisition, development or construction
of new property.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Holdco Group
taken as a whole, (b) the ability of any Loan Party to perform any of its
obligations under the Loan Documents to which it is a party, (c) the Collateral,
or the Agent’s Liens (on behalf of itself and the Lenders) on the Collateral or
the priority of such Liens taken as a whole, or (d) the rights of or benefits
available to the Secured Parties thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of the
Holdco Group in an aggregate principal amount exceeding $50,000,000. For
purposes of determining Material Indebtedness, the “obligations” of Holdco or
any Subsidiary thereof in respect of any Hedging Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that
Holdco or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

 

31

 

 

“Maturity Date” shall mean June 19, 2018.

 

“Minimum Availability Amount” shall mean, on any date, the greater of (a) the
product of (i) the Total Revolving Credit Commitment on such date and (ii) 10%
and (b) $12,500,000.

 

“Minimum Liquidity Amount” shall mean, on any date, the greater of (a) the
product of (i) the Total Revolving Credit Commitment on such date and (ii) 12.5%
and (b) $12,500,000.

 

“Minority Lenders” shall have the meaning given such term in Section 10.09(b).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Monitoring Trigger Amount” shall mean, on any date, the greater of (x) 15% of
the Total Revolving Credit Commitments and (y) $22,500,000.

 

“Mortgages” shall mean each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Agent for the benefit of the
Secured Parties substantially in the form of Exhibit G-1 or Exhibit G-2, as
applicable (with such changes thereto as shall be reasonably requested by the
Agent in view of the law of the jurisdiction in which such mortgage or deed of
trust is to be recorded), as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean (a) with respect to any disposition of assets,
the proceeds thereof in the form of cash and Permitted Investments (including
any such proceeds subsequently received (as and when received) in respect of
noncash consideration initially received), net of (i) selling expenses
(including reasonable and customary broker’s fees or commissions, legal and
other professional fees, transfer and similar taxes incurred in connection
therewith and the Borrower’s good faith estimate of income taxes paid or payable
in connection with such sale, after taking into account any available tax
credits or deductions related to such assets and any tax sharing arrangements
related to such assets), (ii) amounts provided as a reserve, in accordance with
GAAP, against any liabilities under any indemnification obligations or purchase
price adjustment associated with such disposition (provided that, to the extent
and at the time any such amounts are released from such reserve, such amounts
shall constitute Net Cash Proceeds) and (iii) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness for borrowed
money which is secured by the asset sold in such disposition and which is
required to be repaid with such proceeds (other than any such Indebtedness
assumed by the purchaser of such asset); and (b) with respect to any Casualty
Event, insurance proceeds, condemnation awards and similar payments, in each
case, net of the principal amount, premium or penalty, if any, interest on and
principal of any Indebtedness for borrowed money which is secured by the assets
subject to such Casualty Event and which is required to be repaid with such
insurance proceeds, condemnation awards or similar payments and all taxes and
fees and out-of-pocket expenses paid by any Group Member to third parties (other
than Affiliates) in connection with such Casualty Event.

 

32

 

 

“Net Domestic Availability” shall mean the sum of (x) Availability plus (y) the
aggregate amount of cash maintained by the Loan Parties in deposit accounts
subject to Deposit Account Control Agreements.

 

“Net Global Availability” shall mean the sum of (x) Availability plus (y) the
aggregate amount of unrestricted cash (other than any restriction on such cash
imposed by (i) the Loan Documents, (ii) the L/C Facility Documents, (iii) the
Other Secured Documents or (iv) the documents governing any Indebtedness
incurred pursuant to Section 6.03(b)(ii) or Section 6.03(p)(ii); provided that
any such restrictions imposed by the documents governing any such Indebtedness
(other than the Loan Documents) are prohibitions customarily contained in such
type of Indebtedness at the time such Indebtedness is incurred as determined in
good faith by a Financial Officer of Holdco) maintained by all Group Members in
deposit accounts.

 

“Net Recovery Inventory Liquidation Rate” shall mean, at any time with respect
to any domestic Inventory, the quotient (expressed as a percentage) of (i) the
Net Recovery Liquidation Value of such Inventory divided by (ii) the gross
inventory cost of such Inventory, determined on the basis of the then most
recently conducted inventory appraisal performed by an independent inventory
appraisal firm reasonably satisfactory to the Agent.

 

“Net Recovery Liquidation Value” shall mean, at any time, with respect to any
Eligible Inventory or any Eligible Machinery & Equipment, the net orderly
liquidation value of such Inventory or machinery and equipment, as the case may
be, as then most recently determined, based on the then most recently conducted
appraisal of such Inventory or machinery & equipment, as the case may be,
performed by an independent appraisal firm reasonably satisfactory to the Agent.

 

“New Lender” shall have the meaning given such term in Section 2.29.

 

“New Mortgaged Property” shall have the meaning given such term in Section
4.01(c).

 

“NFIP” shall have the meaning given such term in Section 4.01(c)(vi).

 

33

 

 

“Non-Increasing Lender” shall have the meaning given such term in Section
2.14(c).

 

“Non-Material Subsidiary” shall mean each Subsidiary set forth on Schedule
1.01(b) (as such schedule may be modified from time to time by the Borrower in
its discretion by notice to the Agent); provided that the aggregate revenue of
all Non-Material Subsidiaries shall at no time exceed 10% of the consolidated
revenue of the Holdco Group for the most recent period of four consecutive
fiscal quarters for which financial statements are available at the time of such
determination.

 

“Obligations” shall mean all unpaid principal of and accrued and unpaid interest
on (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership, or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) the Loans, all LC Exposure, all accrued
and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the Loan Parties to the Lenders or to any Lender, the Agent, the
Issuing Lender or any indemnified party arising under the Loan Documents.

 

“Other Secured Documents” shall mean the Term Facility Loan Documents and the
Secured Notes Documents.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, any Loan Document.

 

“Parent” shall mean, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Participant” shall have the meaning given such term in Section 10.03(d).

 

“Participant Register” shall have the meaning given such term in Section
10.03(d)(iii).

 

“Patriot Act” shall mean the USA Patriot Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001, as amended.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
agency or entity performing substantially the same functions.

 

34

 

 

“Permitted Acquisition” shall mean the acquisition by Holdco or any Subsidiary
of all or substantially all the assets of a Person or line of business of such
Person, or all of the Equity Interests of a person (referred to herein as the
“Acquired Entity”); provided that (i) the Acquired Entity shall be in a similar,
ancillary or complementary line of business as that of the Holdco Group as
conducted during the current and most recently concluded calendar year; (ii) at
the time of such transaction (A) both before and after giving effect thereto, no
Default shall have occurred and be continuing and (B) after giving effect to
such transaction, Net Global Availability must be at least equal to the greater
of (i) the product of (A) the Total Revolving Credit Commitment and (B) 15% and
(ii) $20,000,000; (iii) Holdco and the Subsidiaries shall not incur or assume
any Indebtedness in connection with such acquisition, except as permitted by
Section 6.03; and (iv) the Loan Parties shall comply, and shall cause the
Acquired Entity to comply, with the applicable provisions of Section 5.13 and
the Security Documents. Notwithstanding anything to the contrary contained in
the immediately preceding sentence, an acquisition which does not otherwise meet
the requirements set forth above in the definition of “Permitted Acquisition”
shall constitute a Permitted Acquisition if, and to the extent, the Required
Lenders agree in writing, prior to the consummation thereof, that such
acquisition shall constitute a Permitted Acquisition for purposes of this
Agreement.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Investments” shall mean:

 

(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within twelve
months from the date of acquisition thereof;

 

(b)          investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least ‘A’ from S&P or ‘A2’ from Moody’s;

 

(c)          investments in certificates of deposit, banker’s acceptances and
time deposits (including Eurodollar time deposits) maturing within 180 days from
the date of acquisition thereof issued or guaranteed by or placed with (i) any
domestic office of the Agent or (ii) any domestic office of any other commercial
bank of recognized standing organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(d)          investments in repurchase obligations with a term of not more than
seven days for underlying securities of the types described in clause (a) above
entered into with any office of a bank or trust company meeting the
qualifications specified in clause (c) above;

 

(e)          investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (a) through
(e) above;

 

35

 

 

(f)          in the case of a Foreign Subsidiary, investments similar to those
described in clauses (a) through (e) in obligations of Persons located in (x) a
jurisdiction in which such Foreign Subsidiary is organized or has operations,
(y) The Netherlands or (z) Germany; and

 

(g)          to the extent owned on the ARCA Effective Date, investments by any
Loan Party in the capital stock of any direct or indirect Subsidiary and by any
Foreign Subsidiary in any other Foreign Subsidiary.

 

“Permitted Liens” shall mean: (i) Liens imposed by law (other than Environmental
Liens and any Lien imposed under ERISA) for taxes, assessments or charges or
levies of any Governmental Authority for claims not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP; (ii) Liens of landlords and Liens of carriers,
warehousemen, suppliers, mechanics, materialmen and other Liens (other than
Environmental Liens and any Lien imposed under ERISA) in existence on the ARCA
Effective Date or thereafter imposed by law and created in the ordinary course
of business; (iii) Liens (other than any Lien imposed under ERISA) incurred or
deposits made in the ordinary course of business (including, without limitation,
surety bonds and appeal bonds) in connection with workers’ compensation,
unemployment insurance and other types of social security benefits or to secure
the performance of tenders, bids, leases, contracts (other than for the
repayment of Indebtedness), statutory obligations and other similar obligations
or arising as a result of progress payments under government contracts;
(iv) easements (including, without limitation, reciprocal easement agreements
and utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and zoning and other restrictions, charges or
encumbrances (whether or not recorded) and interest of ground lessors, which do
not interfere materially with the ordinary conduct of the business of the Holdco
Group and which do not materially detract from the value of the property to
which they attach or materially impair the use thereof to the Holdco Group and
any other Liens “insured over” by the applicable title insurance company; (v)
letters of credit or deposits in the ordinary course to secure leases; (vi)
extensions, renewals or replacements of any Lien referred to in paragraphs (i)
through (v) above, provided that the principal amount of the obligation secured
thereby is not increased and that any such extension, renewal or replacement is
limited to the property originally encumbered thereby; (vii) Liens consisting of
deposits with derivatives traders as may be required pursuant to the terms of
the International Swaps and Derivatives Association, Inc.’s Master Agreement(s)
executed in the ordinary course of business in connection with the Holdco
Group’s commodity, foreign exchange and interest hedging programs in an
aggregate amount not to exceed at any time $15,000,000; (viii) Liens on deposit
accounts maintained with, or other property in the custody of, a depositary bank
pursuant to its general business terms and in the ordinary course of business,
and similar Liens on accounts of Foreign Subsidiaries organized under the laws
of the Netherlands arising under clause 18 of the general terms and conditions
of any member of the Dutch Bankers’ Association or any similar term applied by a
financial institution in the Netherlands pursuant to its general terms and
conditions; (ix) Liens in respect of judgments that would not result in an Event
of Default under Section 7.01(l); (x) Liens consisting of leases, licenses,
subleases and sublicenses of assets (including, without limitation, real
property and intellectual property rights) in the ordinary course of business
which do not materially interfere with the ordinary conduct of the business of
any Group Member and do not secure any Indebtedness; (xi) Liens consisting of
pledges and deposits in the ordinary course of business securing liability for
reimbursement or indemnification obligations to (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to any Group
Member; (xii) Liens consisting of customary transfer restrictions in joint
venture agreements, stockholder agreements or other similar agreements
applicable to joint ventures; (xiii) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;
(xiv) Liens (A) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 6.05 to be applied
against the purchase price for such Investment, and (B) consisting of an
agreement to transfer any property in a disposition permitted under Section
6.06, in each case, solely to the extent such Investment or disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;
(xv) Liens that are contractual rights of set-off relating to purchase orders
and other agreements entered into with customers of any Group Member or any of
its Subsidiaries in the ordinary course of business; (xvi) Liens arising out of
conditional sale, title retention, consignment or similar arrangements for sale
of goods entered into by any Group Member or its Subsidiaries in the ordinary
course of business or Liens arising by operation of law under Article 2 of the
UCC in favor of a reclaiming seller of goods or buyer of goods; and (xvii) Liens
deemed to exist in connection with investments in repurchase agreements
permitted under Section 6.05, provided that such Liens do not extend to any
assets other than those assets that are the subject of such repurchase
agreements.

 

36

 

 

“Permitted Refinancing Indebtedness” shall mean Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, renew or replace (collectively, to “Refinance”)
existing Indebtedness (“Refinanced Indebtedness”); provided that (a) such
Indebtedness is not greater than the principal amount of such Refinanced
Indebtedness plus the amount of any premiums or penalties and accrued and unpaid
interest paid thereon and reasonable fees and expenses, in each case associated
with such refinancing, refunding, extension, renewal or replacement, (b) such
refinancing, refunding, extending, renewing or replacing Indebtedness has a
final maturity that is no sooner than, and a weighted average life to maturity
that is no shorter than, such Refinanced Indebtedness, (c) if such Refinanced
Indebtedness or any Guarantees thereof are subordinated to the Obligations, such
refinancing, refunding, extending, renewing or replacing Indebtedness and any
Guarantees thereof remain so subordinated on terms no less favorable to the
Lenders, (d) the obligors (or their successors in interest) in respect of such
Refinanced Indebtedness immediately prior to such refinancing, refunding,
extending, renewing or replacing are the only obligors on such refinancing,
refunding, extending, renewing or replacement Indebtedness and (e) the other
terms and conditions of such refinancing, refunding, extending, renewing or
replacing Indebtedness are market terms for Indebtedness of such type, as
determined in good faith by a Financial Officer of the Borrower. For the
avoidance of doubt, Permitted Refinancing Indebtedness shall include
“Refinancing Notes” permitted under the Term Loan Facility Agreement.

 

37

 

 

“Permitted Restrictions” shall mean:

 

(A)         any encumbrance or restriction pursuant to (i) applicable law, rule,
regulation or order, (ii) any Loan Document, any L/C Facility Document, any
Other Secured Document, or (iii) by the documents governing any Indebtedness
incurred pursuant to Section 6.03(b)(ii) or Section 6.03(p)(ii); provided that
any such restrictions or conditions imposed by the documents governing such
Indebtedness (other than the Loan Documents) (I) are restrictions or conditions
customary for Indebtedness of such type at the time such Indebtedness is
incurred and (II) in the case of Permitted Refinancing Indebtedness, are not
more restrictive than the restrictions and conditions contained in the
applicable Refinanced Indebtedness, in the case of each of clauses (I) and (II)
as determined in good faith by a Financial Officer of Holdco;

 

(B)         any encumbrance or restriction with respect to a Subsidiary of
Holdco pursuant to an agreement relating to any Indebtedness incurred by such
Subsidiary prior to the date on which such Subsidiary was acquired by any Group
Member (other than Indebtedness incurred as consideration in, in contemplation
of, or to provide all or any portion of the funds or credit support utilized to
consummate the transaction or series of related transactions pursuant to which
such Subsidiary became a Subsidiary of Holdco or was otherwise acquired by any
Group Member) and outstanding on such date;

 

(C)         any encumbrance or restriction pursuant to an agreement effecting a
refinancing of Indebtedness incurred pursuant to an agreement referred to in
clause (B) above or this clause (C) or contained in any amendment to an
agreement referred to in clause (B) above or this clause (C); provided, however,
that the encumbrances and restrictions contained in any such refinancing
agreement or amendment are no less favorable in any material respect to the
Lenders than the encumbrances and restrictions contained in such predecessor
agreements;

 

(D)         any encumbrance or restriction pursuant to an agreement with respect
to Indebtedness incurred in reliance on clause (g) of Section 6.03;

 

38

 

 

(E)         in the case of Section 6.07(b)(iv), any encumbrance or restriction
that

 

(i)          restricts in a customary manner the subletting, assignment or
transfer of any property or asset that is subject to a lease, license or similar
contract, or the assignment or transfer of any such lease, license or other
contract; or

 

(ii)         is contained in mortgages, pledges and other security agreements
securing Indebtedness of a Group Member to the extent such encumbrance or
restriction restricts the transfer of the property subject to such security
agreements;

 

(F)         with respect to a Subsidiary of Holdco, any restriction imposed
pursuant to an agreement entered into for the sale or disposition of all or
substantially all the Equity Interests or assets of such Subsidiary pending the
closing of such sale or disposition;

 

(G)         purchase money obligations for property acquired in the ordinary
course of business and obligations under Capitalized Leases that impose
restrictions on the property purchased or leased of the nature described in
Section 6.07(b)(iv);

 

(H)         provisions with respect to the disposition or distribution of assets
or property in or with respect to joint venture agreements, asset sale
agreements, stock sale agreements and other similar agreements;

 

(I)         restrictions on cash or other deposits or net worth imposed by
customers, lenders, suppliers or, in the ordinary course of business, other
third parties;

 

(J)         with respect to any Foreign Subsidiary, any encumbrance or
restriction contained in the terms of any Indebtedness, or any agreement
pursuant to which such Indebtedness was issued or any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings thereof;

 

(K)         restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or other agreement to
which any Group Member is a party entered into in the ordinary course of
business; provided that such agreement prohibits the encumbrance of solely the
property or assets of such Group Member that are the subject to such agreement,
the payment rights arising thereunder or the proceeds thereof and does not
extend to any other asset or property of such Group Member or the assets or
property of another Group Member; and

 

39

 

 

(L)         any encumbrance or restriction of the type referred to in Section
6.07(b) imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in any of clauses (A) through
(K) above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the board of directors of Holdco, no more restrictive in
any material respect with respect to such encumbrance and other restrictions
taken as a whole than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

 

“Permitted Subordinated Indebtedness” shall have the meaning given such term in
Section 6.10(b).

 

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization or Governmental Authority or any
agency or political subdivision thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is, or in the last six years has been, (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“PP&E Component” shall mean, at the time of any determination, the lesser of (i)
the sum of (A) the product of (1) the sum of (a) the Net Recovery Liquidation
Value of Eligible Machinery & Equipment, (b) the Net Recovery Liquidation Value
of Additional Eligible Machinery & Equipment, and (2) 85% (such product subject
to adjustment: (x) from time to time upon receipt of period valuation updates
received from the Agent’s internal or third party asset valuation experts, or
(y) concurrent with the sale or commitment to sell any assets constituting part
of the PP&E Component) and (B) the product of (1) the sum of (a) the fair market
value of Eligible Real Property and (b) the fair market value of Additional
Eligible Real Property and (2) 75% (such product subject to adjustment: (x) from
time to time upon receipt of periodic valuation updates received from the
Agent’s internal or third party asset valuation experts, or (y) concurrent with
the sale or commitment to sell any assets constituting part of the PP&E
Component) minus (B) Reserves established by the Agent (including for
Environmental Liability), and (ii) $60,000,000; provided the PP&E Component
shall at no time account for more than 50.0% of the Borrowing Base.

 

“Pricing Schedule” means the schedule attached hereto and so denominated.

 

40

 

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Pro Forma Basis” shall mean, with respect to any calculation of any financial
test in connection with any acquisition, incurrence of Indebtedness, increase in
the Total Revolving Credit Commitment or other transaction, such financial test
calculated on a pro forma basis after giving effect to the consummation of such
transaction as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters most recently ended for which the financial
statements are available.

 

“Raw Materials” shall mean items/materials used or consumed in the manufacturing
of goods to be sold by a Loan Party in the ordinary course of business.

 

“Refunded Swing Line Loans” shall have the meaning given such term in Section
2.02(c).

 

“Refunding Date” shall have the meaning given such term in Section 2.02(d).

 

“Register” shall have the meaning given such term in Section 10.03(b)(iv).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Rent Reserve” shall mean, with respect to any plant, warehouse distribution
center or other operating facility where any Inventory or machinery and
equipment subject to Liens arising by operation of law is located (including
landlords’ Liens), a reserve equal to one (1) month’s rent (or such longer
period (not to exceed two (2) months’ rent) as the Agent may determine in its
Permitted Discretion) at such plant, warehouse distribution center, or other
operating facility.

 

“Reports” means reports prepared by the Agent or another Person showing the
results of appraisals, field examinations or audits pertaining to the Loan
Parties’ assets from information furnished by or on behalf of the Borrower,
after the Agent has exercised its rights of inspection pursuant to this
Agreement, which Reports may be distributed to the Lenders by the Agent.

 

“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swing Line Loans), LC Exposure, Swing Line Exposure and unused Revolving Credit
Commitments representing at least a majority of the sum of all Loans outstanding
(excluding Swing Line Loans), LC Exposure, Swing Line Exposure and the Unused
Total Revolving Credit Commitment at such time (exclusive in each case of the
Loans, LC Exposure(s), Swing Line Exposure(s) or unused Revolving Credit
Commitments of Defaulting Lenders).

 

41

 

 

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Reserves” means Dilution Reserves, Inventory Reserves, Rent Reserves and any
other reserves which the Agent deems necessary, in its Permitted Discretion, to
maintain (including, without limitation, reserves for accrued and unpaid
interest on the Secured Obligations, reserves for consignee's, warehousemen’s
and bailee’s charges, reserves for Environmental Liability, reserves for
contingent liabilities of any Loan Party, reserves for uninsured losses of any
Loan Party, reserves for uninsured, underinsured, un-indemnified or
under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments, and other governmental
charges) with respect to the Collateral or any Loan Party; provided that the
Agent may only establish or increase a reserve after the ARCA Effective Date
based on an event, condition or other circumstance arising after the ARCA
Effective Date or based on facts not known to the Agent as of the ARCA Effective
Date. The amount of any reserve established by the Agent shall have a reasonable
relationship to the event, condition or other matter that is the basis for the
reserve. Upon delivery of notice to Borrower, the Agent shall be available to
discuss the proposed reserve or increase, and Borrower and its Subsidiaries may
take such action as may be required so that the event, condition or matter that
is the basis for such reserve or increase no longer exists in a manner and to
the extent reasonably satisfactory to the Agent in the exercise of its Permitted
Discretion. In no event shall such notice and opportunity limit the right of the
Agent to establish or change such reserve, unless the Agent shall have
determined in its Permitted Discretion that the event, condition or other matter
that is the basis for such new reserve or such change no longer exists or has
otherwise been adequately addressed by the Borrower.

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in any
Group Member, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, defeasance, retirement, acquisition, cancellation or termination of
any Equity Interests in any Group Member or any option, warrant or other right
to acquire any such Equity Interests in any Group Member.

 

“Revolving Credit Borrowing” shall mean a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Loans,
having the same Interest Period, made by each of the Revolving Credit Lenders
pursuant to Section 2.01(a).

 

42

 

 

“Revolving Credit Commitment” shall mean the commitment of each Lender to make
Revolving Credit Loans hereunder and participate in Swing Line Loans and Letters
of Credit in the amount set forth opposite its name in Annex A hereto or as may
be subsequently set forth in the Register from time to time, as the case may be,
and as may be reduced or increased from time to time pursuant to Sections 2.11,
2.12 and 2.14.

 

“Revolving Credit Commitment Percentage” shall mean, at any time, with respect
to each Lender, the percentage obtained by dividing its Revolving Credit
Commitment at such time by the Total Revolving Credit Commitment or, if the
Revolving Credit Commitments have been terminated, the Revolving Credit
Commitment Percentage of each Lender that existed immediately prior to such
termination (adjusted to give effect to any subsequent assignments pursuant to
Section 10.03).

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Credit
Loans, Swing Line Exposure and LC Exposure at such time.

 

“Revolving Credit Loan” shall have the meaning set forth in Section 2.01(a).

 

“S&P” shall mean Standard & Poor’s, a division of The McGraw Hill Companies,
Inc.

 

“Secured Hedging Obligations” means all Hedging Obligations of (i) any Loan
Party or (ii) Tower Europe or any Subsidiary of Tower Europe (in each case of
this clause (ii,) to the extent such Person is a Group Member) owing to any
Person who is the Agent, an Arranger or one or more Lenders or their respective
Affiliates at the time the Hedging Agreement relating thereto was entered into;
provided that at or prior to the time that any transaction relating to such
Hedging Obligation is executed, the Lender party thereto (other than JPMCB)
shall have delivered notice to the Agent that such a transaction has been
entered into and that it constitutes a Secured Obligation entitled to the
benefits of the Security Documents.

 

“Secured Notes Documents” shall mean, collectively, the Secured Notes Indenture
and all documents granting or purporting to grant any security interests to
secure the Secured Notes or to provide for any Guarantee thereof.

 

“Secured Notes Indenture” shall mean the Indenture dated as of August 24, 2010
among the Borrower and TA Holdings Finance, Inc., as issuers, the guarantors
party thereto and Wilmington Trust, National Association (successor by merger to
Wilmington Trust FSB), as trustee and collateral agent relating to the 10.625%
Senior Secured Notes due 2017.

 

43

 

 

“Secured Notes” shall mean the notes issued under the Secured Notes Indenture.

 

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Secured Hedging Obligations. Pursuant to the
Security Documents, the net proceeds realized by the Agent from the disposition
of Collateral will be applied first to the Obligations and second to the
obligations described in clauses (i) and (ii) above.

 

“Secured Obligors” shall mean the Loan Parties.

 

“Secured Parties” shall mean, collectively, (a) the Lenders, (b) the Issuing
Lender, (c) the Swing Line Lender, (d) the Agent, (e) each counterparty to each
Secured Hedging Obligation described in clause (ii) of the definition of
“Secured Obligations”, (f) each party providing Banking Services to any
Borrower, (h) the beneficiaries of each indemnification obligation undertaken by
any Loan Party under the Loan Documents and (i) any permitted successors,
indorsees, transferees and assigns of each of the foregoing.

 

“Securities Account Control Agreement” shall mean a securities account control
agreement in the form specified in Exhibit G to the Security Agreement, or in
such other form as is reasonably acceptable to the Agent.

 

“Security Agreement” shall mean that certain Amended and Restated ABL Security
Agreement, dated as of June 19, 2013, among the Borrower, the Guarantors party
thereto and JPMorgan Chase Bank, N.A.

 

“Security Documents” shall mean, collectively, the Security Agreement, the
Mortgages, the Account Control Agreements, the Intercreditor Agreement and any
other documents granting a Lien upon the Collateral as security for payment of
the Secured Obligations.

 

“Significant Event of Default” shall mean an Event of Default under Section
7.01(b), 7.01(c), 7.01(e), 7.01(f), 7.01(g), 7.01(h), 7.01(i) or 7.01(l).

 

“Single Employer Plan” shall mean a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (i) is maintained for employees of any Loan Party or
an ERISA Affiliate or (ii) was so maintained and in respect of which any Loan
Party could reasonably be expected to have liability under Title IV of ERISA in
the event such Plan has been or were to be terminated.

 

44

 

 



  

“Solvent” shall mean, with respect to any Person, at any date, that (a) the sum
of such Person’s debt (including contingent liabilities) does not exceed the
present fair saleable value of such Person’s present assets, (b) such Person’s
capital is not unreasonably small in relation to its business as contemplated on
such date, (c) such Person has not incurred and does not intend to incur, or
believe that it will incur, debts including current obligations beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

“Specified Disposition” means the dispositions specified on Schedule 6.06(j).

 

“Sponsor” shall mean Cerberus Capital Management, L.P.

 

“Sponsor Group” shall mean the Sponsor and funds and accounts Affiliated with
the Sponsor.

 

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“subsidiary” shall mean, with respect to any Person (in this definition referred
to as the “parent”), any corporation, association or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the securities or other ownership or membership interests having ordinary voting
power for the election of directors is, at the time as of which any
determination is being made, owned or controlled by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

 

“Subsidiary” means any subsidiary of Holdco.

 

45

 

 

“Subsidiary Guarantors” shall mean each direct or indirect Domestic Subsidiary
of Holdco in existence on the ARCA Effective Date (other than the Borrower) and
each Person that becomes a Subsidiary Guarantor after the ARCA Effective Date
pursuant to Section 5.13.

 

“Super-majority Lenders” shall have the meaning given such term in Section
10.09(b).

 

“Swing Line Borrowing” shall mean a borrowing of a Swing Line Loan pursuant to
Section 2.04(b).

 

“Swing Line Commitment” shall mean the commitment of the Swing Line Lender to
make Swing Line Loans hereunder in an aggregate principal amount at any one time
outstanding not to exceed $25,000,000.

 

“Swing Line Exposure” shall mean, at any time, the aggregate principal amount at
such time of all outstanding Swing Line Loans. The Swing Line Exposure of any
Lender at any time shall equal its Revolving Credit Commitment Percentage of the
aggregate Swing Line Exposure at such time.

 

“Swing Line Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as
provider of Swing Line Loans hereunder, and its successors in such capacity.

 

“Swing Line Loans” shall have the meaning given such term in Section 2.02.

 

“Swing Line Participation Amount” shall have the meaning given such term in
Section 2.02(d).

 

“Syndication Agent” shall mean Wells Fargo Capital Finance, LLC.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Loan Facility Agreement” shall mean that certain Term Loan and Guaranty
Agreement, dated as of April 23, 2013, among the Borrower, the guarantors from
time to time party thereto, the lenders from time to time party thereto and
Citibank, N.A., as Agent (as defined therein).

 

“Term Loan Facility Documents” shall have the meaning given to the term “Loan
Documents” in the Term Loan Facility Agreement.

 

“Termination Date” shall mean the earliest to occur of (i) the Maturity Date and
(ii) the acceleration of the Loans and the termination of the Revolving Credit
Commitments in accordance with the terms hereof.

 

46

 

 

“Termination Event” shall mean (i) a “reportable event”, as such term is
described in Section 4043(c) of ERISA (other than a “reportable event” as to
which the 30-day notice is waived under subsection .22, .23, .25, .27 or .28 of
PBGC Regulation Section 4043) or an event described in Section 4068 of ERISA and
excluding events which would not be reasonably likely (as reasonably determined
by the Agent) to have a Material Adverse Effect, (ii) the withdrawal by any Loan
Party or any ERISA Affiliate from a Plan during a plan year in which it was a
“substantial employer,” as such term is defined in Section 4001(a)(2) of ERISA,
for which any Loan Party or ERISA Affiliate incurs liability under Section 4064
of ERISA, or any Loan Party or ERISA Affiliate withdraws from a Multiemployer
Plan for which such Loan Party or ERISA Affiliate incurs Withdrawal Liability,
(iii) the cessation of operations at a facility of any Loan Party or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA, (iv)
providing notice of intent to terminate a Plan pursuant to Section 4041(c) of
ERISA or the treatment of a Plan amendment as a termination under Section 4041
of ERISA, if such amendment requires the provision of security, (v) the
institution of proceedings to terminate a Plan by the PBGC under Section 4042 of
ERISA, (vi) any other event or condition which would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or the imposition of any
liability under Title IV of ERISA (other than for the payment of premiums to the
PBGC in the ordinary course) or (vii) a Foreign Plan Event described in clauses
(c) or (d) of the definition of such term.

 

“Total Net Debt” shall mean, at any time, the sum of (a) the aggregate amount of
Indebtedness that would be reflected on a consolidated balance sheet of the
Holdco Group prepared in accordance with GAAP at such time (other than any
Indebtedness of the type described in clause (vi) of the definition of
“Indebtedness”) minus (b) the lesser of (i) the aggregate amount of Unrestricted
Cash that would be reflected on a consolidated balance sheet of the Holdco Group
prepared in accordance with GAAP at such time and (ii) $100,000,000.

 

“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a) Total Net
Debt on such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters most recently ended on or prior to such date, taken as one
accounting period.

 

“Total Revolving Credit Commitment” shall mean, any time, the sum of the
Revolving Credit Commitments at such time. The Total Revolving Credit Commitment
as of the ARCA Effective Date is $150,000,000.

 

“Total Revolving Credit Commitment Usage” shall mean, at any time, the sum of
(i) the aggregate outstanding principal amount of all Loans and (ii) the
aggregate LC Exposure at such time.

 

“Tower Europe” means Tower Automotive Holdings Europe B.V.

 

“Transactions” shall mean the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.

 

47

 

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that if by reason of any provisions of
law, the perfection or the effect of perfection or non-perfection of the
security interests granted to the Agent pursuant to the applicable Loan Document
is governed by the Uniform Commercial Code as in effect in a jurisdiction of the
United States other than New York, then “UCC” shall mean the Uniform Commercial
Code as in effect from time to time in such other jurisdiction for purposes of
the provisions of each Loan Document.

 

“Unrestricted Cash” shall mean all cash and Permitted Investments of the Holdco
Group that are not subject to any Liens or other restrictions on disposition
except pursuant to (i) the Loan Documents, (ii) the L/C Facility Documents,
(iii) the Other Secured Documents or (iv) the documents governing any
Indebtedness incurred pursuant to Section 6.03(b)(ii) or Section 6.03(p)(ii);
provided that any such restrictions imposed by the documents governing any such
Indebtedness (other than the Loan Documents) are prohibitions customarily
contained in such type of Indebtedness at the time such Indebtedness is incurred
as determined in good faith by a Financial Officer of Holdco.

 

“Unused Total Revolving Credit Commitment” shall mean, at any time, (i) the
Total Revolving Credit Commitment less (ii) the Total Revolving Credit
Commitment Usage.

 

“WFCF” shall mean Wells Fargo Capital Finance, LLC.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall have the meaning given such term in Section 2.17.

 

“Work-in-Process” shall mean Inventory which consists of work-in-process
including without limitation materials other than Raw Materials, Finished Goods
or saleable products, title to which and sole ownership of which is vested in a
Loan Party.

 

48

 

  

Section 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Annexes, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Annexes, Exhibits and
Schedules to, this Agreement and (e) the words “asset” and “property” shall
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

Section 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the ARCA
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall been withdrawn or such provision amended in
accordance herewith.

 

Article 2
Amount and Terms of Credit

 

Section 2.01. Revolving Credit Commitments.

 

(a)          Each Lender severally agrees, upon the terms and subject to the
conditions herein set forth, to make revolving credit loans (each a “Revolving
Credit Loan” and collectively, the “Revolving Credit Loans”) to the Borrower at
any time and from time to time during the Availability Period in an aggregate
principal amount not to exceed, when added to the sum of such Lender’s LC
Exposure and Swing Line Exposure, the Revolving Credit Commitment of such
Lender, which Revolving Credit Loans may be repaid and reborrowed in accordance
with the provisions of this Agreement. At no time shall the Total Revolving
Credit Commitment Usage exceed the lesser of (i) the Total Revolving Credit
Commitment and (ii) the Borrowing Base.

 

49

 

  

(b)          Each Revolving Credit Borrowing shall be made by the Lenders pro
rata in accordance with their respective Revolving Credit Commitments; provided,
however, that the failure of any Lender to make any Revolving Credit Loan shall
not in itself relieve the other Lenders of their obligations to lend.

 

(c)          Each Revolving Credit Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

 

(d)          At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is in an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire Unused
Revolving Credit Commitment or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.03(f). Borrowings of more than
one Type may be outstanding at the same time; provided that the Borrower shall
not be entitled to request any Borrowing that, if made, would result in more
than ten Eurodollar Borrowings outstanding hereunder at any time.

 

(e)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Revolving Credit Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

Section 2.02. Swing Line Commitment. (a). Subject to the terms and conditions
hereof, the Swing Line Lender agrees that, during the Availability Period, it
will make available to the Borrower in the form of swing line loans funded and
repayable solely in Dollars (“Swing Line Loans”) a portion of the credit
otherwise available to the Borrower under the Revolving Credit Commitments;
provided that (i) the aggregate principal amount of Swing Line Loans outstanding
at any time shall not exceed the Swing Line Commitment then in effect
(notwithstanding that the Swing Line Loans outstanding at any time, when
aggregated with the Swing Line Lender’s other outstanding Revolving Credit Loans
hereunder, may exceed the Swing Line Commitment then in effect or the Swing Line
Lender’s Revolving Credit Commitment then in effect) and (ii) the Borrower shall
not request, and the Swing Line Lender shall not make, any Swing Line Loan if,
after giving effect to the making of such Swing Line Loan, the Availability
would be less than zero. During the Availability Period, the Borrower may use
the Swing Line Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Each Borrowing of Swing Line
Loans shall be comprised entirely of ABR Loans.

 

50

 

  

(b)          At the time that each Swing Line Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $250,000 and not
less than $500,000; provided that a Swing Line Borrowing may be in an aggregate
amount that is equal to the entire Unused Total Revolving Credit Commitment.

 

(c)          The Swing Line Lender, at any time and from time to time in its
sole and absolute discretion may, and in any event within five Business Days
following the date of the making of any Swing Line Loan shall, on behalf of the
Borrower (which hereby irrevocably authorizes the Swing Line Lender so to act on
its behalf), on one Business Day’s notice given by the Swing Line Lender no
later than 12:00 noon, New York City time, request each Lender to make, and each
Lender hereby agrees to make, a Revolving Credit Loan (which shall initially be
an ABR Loan), in an amount equal to such Lender’s Revolving Credit Percentage of
the aggregate amount of the Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date of such notice, to repay the Swing Line Lender. Each
Lender shall make the amount of such Revolving Credit Loan available to the
Agent in immediately available funds, not later than 10:00 A.M., New York City
time, one Business Day after the date of such notice. The proceeds of such
Revolving Credit Loans shall be made immediately available by the Agent to the
Swing Line Lender for application by the Swing Line Lender to the repayment of
the Refunded Swing Line Loans.

 

(d)          If prior to the time a Revolving Credit Loan would have otherwise
been made pursuant to Section 2.02(c), one of the events described in Section
7.01(e) or (f) shall have occurred and be continuing with respect to any Loan
Party, or if for any other reason, as determined by the Swing Line Lender in its
sole discretion, Revolving Credit Loans may not be made as contemplated by
Section 2.02(c), each Revolving Credit Lender shall, on the date such Revolving
Credit Loan was to have been made pursuant to the notice referred to in Section
2.02(c) (the “Refunding Date”), purchase for cash an undivided participating
interest in the then outstanding Swing Line Loans by paying to the Swing Line
Lender an amount (the “Swing Line Participation Amount”) equal to (i) such
Revolving Credit Lender’s Revolving Credit Commitment Percentage times (ii) the
aggregate principal amount of Swing Line Loans then outstanding which were to
have been repaid with such Revolving Credit Loans. The Loan Parties irrevocably
authorize the Swing Line Lender to charge their accounts with the Agent (up to
the amount available in each such account) in order to immediately pay the
amount of such Refunded Swing Line Loans to the extent amounts received from the
Revolving Credit Lenders are not sufficient to repay in full such Refunded Swing
Line Loans.

 

51

 

 

(e)          Whenever, at any time after the Swing Line Lender has received from
any Revolving Credit Lender such Lender’s Swing Line Participation Amount, the
Swing Line Lender receives any payment on account of the Swing Line Loans, the
Swing Line Lender will distribute to such Lender its Swing Line Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swing Line Loans then due); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Revolving Credit Lender will return to the
Swing Line Lender any portion thereof previously distributed to it by the Swing
Line Lender.

  

(f)          Each Revolving Credit Lender’s obligation to make the Loans
referred to in Section 2.02(c) and to purchase participating interests pursuant
to Section 2.02(d) shall be absolute and unconditional and shall not be affected
by any circumstance, including, (i) any setoff, counterclaim, recoupment,
defense or other right which such Revolving Credit Lender or any Loan Party may
have against the Swing Line Lender, an other Loan Party or any other Person for
any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article 4, (iii) a reduction or termination of the Revolving Credit
Commitments, (iv) any adverse change in the condition (financial or otherwise)
of any Loan Party, (v) any breach of this Agreement or any other Loan Document
by any Loan Party or any other Revolving Credit Lender, or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

Section 2.03. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the Agent and the
Issuing Lender, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Lender relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. At no time shall a Letter
of Credit be issued if the LC Exposure (inclusive of the amount of such proposed
Letter of Credit) would exceed $50,000,000 or the Total Revolving Credit
Commitment Usage would exceed the lesser of (i) the Total Revolving Credit
Commitment and (ii) the Borrowing Base.

 

(b)          [Reserved.]

 

52

 

  

(c)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Lender) to the
Issuing Lender and the Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (d) of this Section), the amount of
such Letter of Credit (which shall be denominated in Dollars), the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Lender, the Borrower also shall submit a letter of credit
application on the Issuing Lender’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension the LC
Exposure shall not exceed $50,000,000. No Issuing Lender (other than the Agent
or an Affiliate thereof) shall permit any such issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Agent that it is
then permitted under this Agreement.

 

(d)          Expiration Date. Each Letter of Credit shall expire no later than
the earlier of (x) the first anniversary of its date of issuance and (y) the
date which is five Business Days prior to the Termination Date; provided that
any Letter of Credit with a one-year term may provide for the renewal thereof
for additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).

 

53

 

  

(e)          Participations.

 

(i)          Each Issuing Lender irrevocably agrees to grant and hereby grants
to each Lender, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each Lender irrevocably agrees to accept and purchase and hereby
accepts and purchases from each Issuing Lender, on the terms and conditions
hereinafter stated, for such Lender’s own account and risk, an undivided
interest equal to such Lender’s Revolving Credit Percentage in each Issuing
Lender’s obligations and rights under each Letter of Credit issued by such
Issuing Lender hereunder and the amount of each draft paid by such Issuing
Lender thereunder. Each Lender unconditionally and irrevocably agrees with each
Issuing Lender that, if a draft is paid under any Letter of Credit issued by
such Issuing Lender for which such Issuing Lender is not reimbursed in full by
the Borrower in accordance with the terms of this Agreement, such Lender shall
pay to the Agent for the account of such Issuing Lender upon demand at such
Issuing Lender’s address for notices specified herein (and thereafter the Agent
shall promptly pay to such Issuing Lender) an amount equal to such Lender’s
Revolving Credit Percentage of the amount of such draft, or any part thereof,
that is not so reimbursed. Each Lender’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Issuing Lender, the applicable Borrower or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Article 4, (C) any adverse change in the condition
(financial or otherwise) of any Borrower, (D) any breach of this Agreement or
any other Loan Document by any Borrower, any other Loan Party or any other
Lender or (E) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

 

(ii)         If any amount required to be paid by any Lender to an Issuing
Lender pursuant to Section 2.03(e)(i) in respect of any unreimbursed portion of
any payment made by such Issuing Lender under any Letter of Credit is paid to
such Issuing Lender within three Business Days after the date such payment is
due, the Issuing Lender shall so notify the Agent, who shall promptly notify the
Lenders and each such Lender shall pay to the Agent, for the account of the
Issuing Lender on demand (and thereafter the Agent shall promptly pay to the
Issuing Lender) an amount equal to the product of (A) such amount, times (B) the
daily average Federal Funds Effective Rate during the period from and including
the date such payment is required to the date on which such payment is
immediately available to such Issuing Lender, times (C) a fraction the numerator
of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any
Lender pursuant to Section 2.03(e)(i) is not made available to the Agent, for
the account of such Issuing Lender, by such Lender within three Business Days
after the date such payment is due, the Agent, on behalf of such Issuing Lender
shall be entitled to recover from such Lender, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans. A certificate of the Agent on behalf of such Issuing Lender
submitted to any Lender with respect to any such amounts owing under this
Section shall be conclusive in the absence of manifest error.

 

(iii)        Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit and has received from the Agent any Lender’s pro rata
share of such payment in accordance with Section 2.03(e)(i), such Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
applicable Borrower or otherwise, including proceeds of collateral applied
thereto by such Issuing Lender), or any payment of interest on account thereof,
such Issuing Lender will distribute to the Agent for the account of such Lender
(and thereafter, the Agent will promptly distribute to such Lender) its pro rata
share thereof; provided, however, that in the event that any such payment
received by such Issuing Lender shall be required to be returned by such Issuing
Lender, such Lender shall return to the Agent for the account of such Issuing
Lender the portion thereof previously distributed by such Issuing Lender to it.

 

54

 

  

(f)          Reimbursement Obligations of the Borrower. If the Issuing Lender
shall make any LC Disbursement in respect of a Letter of Credit, the Borrower
shall reimburse such LC Disbursement by paying to the Agent an amount equal to
such LC Disbursement not later than 12:00 noon, New York City time, on the date
that such LC Disbursement is made, if the Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on such date, or,
if such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.04(a) that such payment be financed with an
ABR Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. If the Borrower fails to make such payment when
due, the Agent shall notify each Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Revolving Credit Commitment Percentage thereof. Promptly following receipt of
such notice, each Lender shall pay to the Agent its Revolving Credit Commitment
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.05 with respect to Revolving Credit Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Agent shall promptly pay to the Issuing
Lender the amounts so received by it from the Lenders. Promptly following
receipt by the Agent of any payment from the Borrower pursuant to this
paragraph, the Agent shall distribute such payment to the Issuing Lender or, to
the extent that Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Lender, then to such Lenders and the Issuing Lender as
their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse the Issuing Lender for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Revolving
Credit Loan and shall not relieve the Borrower of its obligation to reimburse
such LC Disbursement.

 

55

 

  

(g)          Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Agent, the Lenders nor the Issuing Lender, nor any of their Related Parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Lender;
provided that the foregoing shall not be construed to excuse the Issuing Lender
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the gross negligence, bad faith or willful misconduct of the
Issuing Lender (as finally determined by a court of competent jurisdiction). In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Lender may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(h)          Disbursement Procedures. The Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Lender shall promptly
notify the Agent and the Borrower by telephone (confirmed by telecopy) of such
demand for payment and whether the Issuing Lender has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Lender and the Lenders with respect to any such LC Disbursement.

 

56

 

  

(i)          Interim Interest. If the Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.08 shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Lender,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (f) of this Section to reimburse the Issuing Lender shall
be for the account of such Lender to the extent of such payment.

 

(j)          Replacement of the Issuing Lender. The Issuing Lender may be
replaced at any time by written agreement among the Borrower, the Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Agent shall notify
the Lenders of any such replacement of the Issuing Lender. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Lender pursuant to Section 2.21.
From and after the effective date of any such replacement, (i) the successor
Issuing Lender shall have all the rights and obligations of the Issuing Lender
under this Agreement with respect to Letters of Credit to be issued thereafter
and (ii) references herein to the term “Issuing Lender” shall be deemed to refer
to such successor or to any previous Issuing Lender, or to such successor and
all previous Issuing Lenders, as the context shall require. After the
replacement of an Issuing Lender hereunder, the replaced Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

 

(k)          Replacement of Letters of Credit; Cash Collateralization. Upon or
prior to the occurrence of the Termination Date the Borrower shall (i) cause all
Letters of Credit which expire after the Termination Date to be returned to the
Issuing Lender undrawn and marked “cancelled” or (ii) if the Borrower is unable
to do so in whole or in part either (x) provide one or more “back-to-back”
letters of credit to one or more Issuing Lenders in a form reasonably
satisfactory to each such Issuing Lender that is a beneficiary of such
“back-to-back” letter of credit and the Agent, issued by a bank reasonably
satisfactory to each such Issuing Lender and the Agent, and/or (y) deposit cash
in the Letter of Credit Account, the sum of (x) and (y) of the foregoing
sentence to be in an aggregate amount equal to 105% of the then undrawn stated
amount of all LC Exposure (less the amount, if any, then on deposit in the
Letter of Credit Account) as collateral security for the Borrower’s
reimbursement obligations in connection therewith, such cash to be remitted to
the Borrower upon the expiration, cancellation or other termination or
satisfaction of such reimbursement obligations and the Obligations hereunder and
under the other Loan Documents (“Cash Collateralization”). The Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the Letter of Credit Account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Agent (in accordance with its usual and customary
practices for investments of this type) and at the Borrower’s risk and
reasonable expense, such deposits shall not bear interest. Interest or profits,
if any, on such investments shall accumulate in such account. Funds in the
Letter of Credit Account shall be applied by the Agent to reimburse the Issuing
Lender for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time. Funds in the
Letter of Credit Account shall be returned to the Borrower at such time as the
LC Exposure is $0 and no Default shall exist.

 

57

 

 

(l)          Issuing Lender Agreements. Unless otherwise requested by the Agent,
each Issuing Lender shall report in writing to the Agent (i) on the first
Business Day of each week, the daily activity (set forth by day) in respect of
Letters of Credit during the immediately preceding week, including all
issuances, extensions, amendments and renewals, all expirations and
cancellations and all disbursements and reimbursements, (ii) on or prior to each
Business Day on which such Issuing Lender expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed, or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being understood that such Issuing Lender shall not permit
any issuance, renewal, extension or amendment resulting in an increase in the
amount of any Letter of Credit to occur without first obtaining written
confirmation from the Agent that it is then permitted under this Agreement,
(iii) on each Business Day on which such Issuing Lender makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Lender on such day,
the date of such failure, the Borrower and the amount and currency of such LC
Disbursement and (v) on any other Business Day, such other information as the
Agent shall reasonably request.

 

Section 2.04. Requests for Borrowings.

 

(a)          Revolving Credit Loans. Unless otherwise agreed to by the Agent in
connection with making the initial Revolving Credit Loans, to request a
Borrowing of Revolving Credit Loans, the Borrower shall notify the Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
1:00 p.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing and (b) in the case of an ABR Borrowing, not later than 12:00
noon, New York City time, on the date of the proposed Borrowing; provided that
any such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.03(f) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic request for a Borrowing shall be irrevocable and shall be confirmed
promptly by hand delivery or, subject to Section 10.01(b), electronic
transmission to the Agent of a written Borrowing Request signed by the Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.01(a):

 

58

 

 

(i)          the aggregate amount of the requested Borrowing;

 

(ii)         the date of such Borrowing, which shall be a Business Day;

 

(iii)        whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv)        in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.04(a), the
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Revolving Credit Loan to be made as part of the requested Borrowing.

 

(b)          Swing Line Loans. To request a Borrowing of Swing Line Loans, the
Borrower shall notify the Agent of such request by telephone not later than
12:00 noon, New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or, subject to Section 10.01(b), electronic
transmission to the Agent of a written Borrowing Request in a form approved by
the Agent and signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section
2.02(a):

 

(i)          the aggregate amount of the requested Borrowing; and

 

(ii)         the date of such Borrowing, which shall be a Business Day.

 

Section 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., New York City time, to the account of
the Agent most recently designated by it for such purpose by notice to the
Lenders. The Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to the Funding Account(s);
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.03(f) shall be remitted by the Agent to the Issuing
Lender; provided, further, that ABR Loans made to finance Refunded Swing Line
Loans as provided in Section 2.02(c) shall be remitted by the Agent to the Swing
Line Lender.

 

59

 

  

(b)          Unless the Agent shall have received notice from a Lender prior to
the proposed date of any Borrowing that such Lender will not make available to
the Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Agent, then the
applicable Lender and the Borrower severally agree to pay to the Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Agent, at (i) in the case of such Lender, a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.06. Interest Elections. (a) Each Borrowing of Revolving Credit Loans
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Borrower may
elect to convert such Borrowings to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Revolving Credit Loans comprising such Borrowing.

 

(b)          To make an Interest Election Request pursuant to this Section, the
Borrower shall notify the Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.04(a) if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery
or, subject to Section 10.01(b), electronic transmission to the Agent of a
written Interest Election Request in a form approved by the Agent in its
reasonable discretion and signed by the Borrower.

 

(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.01:

 

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

60

 

  

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)        if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)          Promptly following receipt of an Interest Election Request, the
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

Section 2.07. Interest on Loans.

 

(a)          Subject to the provisions of Section 2.08, each ABR Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days or, when the Alternate Base Rate is based on the Prime Rate, a year
with 365 days or 366 days in a leap year) at a rate per annum equal to the
Alternate Base Rate plus the Applicable ABR Margin.

 

(b)          Subject to the provisions of Section 2.08, each Eurodollar Loan
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 360 days) at a rate per annum equal, during each Interest Period
applicable thereto, to the Adjusted LIBO Rate for such Interest Period in effect
for such Borrowing plus the Applicable Eurodollar Margin.

 

61

 

  

(c)          Accrued interest on all Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, on the Termination Date and after the
Termination Date, on demand and (with respect to Eurodollar Loans) upon any
repayment or prepayment thereof (on the amount prepaid).

 

Section 2.08. Default Interest. If the Borrower shall default in the payment of
the principal of or interest on any Loan or in the payment of any other amount
becoming due hereunder (including, without limitation, the reimbursement
pursuant to Section 2.03(f) of any LC Disbursements), whether at stated
maturity, by acceleration or otherwise, the Borrower shall on demand from time
to time pay interest, to the extent permitted by law, on such defaulted amount
up to (but not including) the date of actual payment (after as well as before
judgment) at a rate per annum (computed on the basis of the actual number of
days elapsed over a year of 360 days or when the Alternate Base Rate is
applicable and is based on the Prime Rate, a year with 365 days or 366 days in a
leap year) equal to (x) in the case of overdue principal of any Loan, at the
rate then applicable to such Loan plus 2.0% and (y) in the case of all other
amounts, the rate applicable to ABR Loans plus 2.0%.

 

Section 2.09. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Loan, the Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower absent manifest
error) that reasonable means do not exist for ascertaining the applicable
Adjusted LIBO Rate, the Agent shall, as soon as practicable thereafter, give
written, facsimile or telegraphic notice of such determination to the Borrower
and the Lenders, and any request by the Borrower for a Borrowing of Eurodollar
Loans (including pursuant to a refinancing with Eurodollar Loans) pursuant to
Section 2.04 shall be deemed a request for a Borrowing of ABR Loans. After such
notice shall have been given and until the circumstances giving rise to such
notice no longer exist, each request for a Borrowing of Eurodollar Loans shall
be deemed to be a request for a Borrowing of ABR Loans.

 

Section 2.10. Repayment of Loans; Evidence of Debt.

 

(a)          The Borrower hereby unconditionally promises to pay to the Agent
for the account of each Lender the then unpaid principal amount of each Loan on
the Termination Date.

 

(b)          Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns in a
form furnished by the Agent and reasonably acceptable to the Borrower.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.03) be
represented by one or more promissory notes in such form payable to the payee
named therein and its registered assigns.

 

62

 

  

Section 2.11. Optional Termination or Reduction of Commitment. Upon at least one
Business Day’s prior notice to the Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Unused Total Revolving Credit Commitment. Each such reduction of the Revolving
Credit Commitments shall be in the principal amount of $1,000,000 or any
integral multiple thereof. Simultaneously with each reduction or termination of
the Unused Total Revolving Credit Commitment, the Borrower shall pay to the
Agent for the account of each Lender, the Commitment Fee accrued and unpaid on
the amount of the Unused Total Revolving Credit Commitment of such Lender so
terminated or reduced through the date thereof. Any reduction of the Unused
Total Revolving Credit Commitment pursuant to this Section shall be applied pro
rata to reduce the Revolving Credit Commitment of each Lender.

 

Section 2.12. Mandatory Prepayment.

 

(a)          If at any time the aggregate principal amount of the outstanding
Loans plus the LC Exposure exceeds the lesser of (x) the Total Revolving Credit
Commitment and (y) the Borrowing Base, the Borrower will within one Business Day
(i) prepay the Loans (without any corresponding reduction in the Total Revolving
Credit Commitment) in an amount necessary to cause the aggregate principal
amount of the outstanding Loans plus the LC Exposure to be equal to or less than
the Total Revolving Credit Commitment and/or the Borrowing Base, as the case may
be, and (ii) if, after giving effect to the prepayment in full of the Loans, the
LC Exposure in excess of the amount of Cash Collateralization held in the Letter
of Credit Account exceeds the Total Revolving Credit Commitment and/or the
Borrowing Base, as the case may be, deposit into the Letter of Credit Account an
amount equal to 105% of the amount by which the aggregate LC Exposure in excess
of the amount of Cash Collateralization held in the Letter of Credit Account so
exceeds the Total Revolving Credit Commitment or Borrowing Base, as the case may
be.

 

(b)          Unless each of the conditions specified in Section 4.02 are then
satisfied, no later than the fifth Business Day following the receipt of Net
Cash Proceeds with respect to (i) any disposition of assets included in the
Borrowing Base pursuant to Section 6.06(k) or 6.06(l) or (ii) any Casualty
Event, the Borrower shall deposit such Net Cash Proceeds into the Collection
Account, which amounts shall be used to prepay outstanding Loans (without any
corresponding reduction in the Total Revolving Credit Commitment) as described
in Section 2.12(c).

 

(c)          On each Business Day, all amounts contained in the Collection
Account shall be applied by the Agent to prepay outstanding Loans (without any
corresponding reduction in the Total Revolving Credit Commitment); provided that
if an Event of Default has occurred and is continuing, the Agent may, in its
Permitted Discretion, use all or any portion of such amounts to increase the
amount of Cash Collateralization held in the Letter of Credit Account (until the
amount of such Cash Collateralization equals 105% of the LC Exposure).

 

63

 

  

Section 2.13. Optional Prepayment of Loans.

 

(a)          The Borrower shall have the right at any time and from time to time
to prepay the Loans, in whole or in part, (x) with respect to Eurodollar Loans,
upon notice received by 1:00 p.m. New York City time three Business Days’ prior
to the proposed date of prepayment and (y) with respect to ABR Loans on the same
Business Day upon notice by 12:00 noon New York City time on the proposed date
of prepayment; provided, however, that (i) each such partial prepayment shall be
in multiples of $500,000, and (ii) any prepayment of Eurodollar Loans pursuant
to this Section 2.13(a) other than on the last day of an Interest Period
applicable thereto shall be subject to payment of the amounts described in
Section 2.16.

 

(b)          Each prepayment of Revolving Credit Loans pursuant to Section
2.13(a) shall be applied ratably to the Revolving Credit Loans of the several
Lenders.

 

(c)          Each notice of prepayment shall specify the prepayment date, the
principal amount of the Loans to be prepaid and in the case of Eurodollar Loans,
the Borrowing or Borrowings pursuant to which made, shall be irrevocable and
shall commit the Borrower to prepay the Loans by the amount and on the date
stated therein. The Agent shall, promptly after receiving notice from the
Borrower hereunder, notify each Lender of the principal amount of the Loans held
by such Lender which are to be prepaid, the prepayment date and the manner of
application of the prepayment.

 

Section 2.14. Increase in Commitments. (a) At any time, the Borrower may, if it
so elects, increase the amount of the Total Revolving Credit Commitment (each
such increase to be in an aggregate amount of not less than $25,000,000), either
by designating a financial institution or institutions (or other Person) not
theretofore Lenders to become Lenders (such designation to be effective only if
each such financial institution (or other Person) accepts a Commitment of not
less than $5,000,000) or by agreeing with an existing Lender or Lenders that
such Lender’s or Lenders’ Revolving Credit Commitments shall be increased. Upon
execution and delivery by the Borrower and such Lender or Lenders or other
financial institution or institutions (or other Person) of an instrument (a
“Commitment Acceptance”) substantially in the form of Exhibit E hereto, with
such written consents of the Issuing Lender, the Swing Line Lender and the Agent
as would be required in the case of an assignment of a Revolving Credit
Commitment to such Person, such existing Lender or Lenders shall have additional
Revolving Credit Commitments as therein set forth or such other financial
institution or institutions (or other Person) shall become Lenders with
Revolving Credit Commitments as therein set forth and with all the rights and
obligations of Lenders with such Revolving Credit Commitments hereunder;
provided that:

  

64

 

  

(i)          the Borrower shall have delivered to the Agent a copy of the
Commitment Acceptance (a copy of which the Agent shall promptly deliver to each
Lender);

 

(ii)         before and after giving effect to such increase, the
representations and warranties of the Loan Parties contained in Article 3 of
this Agreement shall be true in all material respects;

 

(iii)        at the time of such increase, no Default shall have occurred and be
continuing or would result from such increase;

 

(iv)        after giving effect to such increase (assuming for such purpose that
Revolving Credit Loans in the full amount of the Total Revolving Credit
Commitment were outstanding), the Incurrence Test would be met;

 

(v)         after giving effect to such increase, the Total Revolving Credit
Commitment shall not exceed, by more than $50,000,000, the Total Revolving
Credit Commitment in effect on the ARCA Effective Date minus any decreases in
the Total Revolving Credit Commitment made pursuant to Section 2.11 or Section
2.12; and

 

(vi)        the Agent shall have received such evidence (including an opinion of
counsel for the Loan Parties) as it may reasonably request to confirm the due
authorization of the transactions contemplated by this Section and the validity
and enforceability of the obligations of the Loan Parties resulting therefrom.

 

(b)          On the date of any such increase, the Borrower shall be deemed to
have represented to the Agent and the Lenders that the conditions set forth in
clauses (i) through (vi) above have been satisfied.

 

(c)          Upon any increase in the amount of the Total Revolving Credit
Commitment pursuant to Section 2.14(a):

 

65

 

 

(i)          the Borrower shall (A) at the end of the current Interest Period,
in the case of any Eurodollar Loans then outstanding and (B) within five
Business Days, in the case of any ABR Loans outstanding, prepay or repay each
such Loans then outstanding in its entirety and, to the extent the Borrower
elects to do so and subject to the conditions specified in Section 4.02, the
Borrower shall reborrow such Loans from the Lenders in proportion to their
respective Revolving Credit Commitments after giving effect to such increase,
until such time as all such outstanding Loans are held by the Lenders in such
proportion; provided that if at any time after such increase but prior to such
prepayment or repayment (1) an Event of Default under Section 7.01(e) or (f)
shall have occurred and be continuing or (2) any other Event of Default shall
have occurred and shall have continued unremedied for a period of at least five
Business Days, the Lenders whose Revolving Credit Commitments have not been
assumed or increased pursuant to Section 2.14(a) (each, a “Non-Increasing
Lender”) shall sell to each Lender whose Revolving Credit Commitment of has been
assumed or increased pursuant to Section 2.14(a) (each, an “Increased Commitment
Lender”), and each Increased Commitment Lender shall purchase from each
Non-Increasing Lender, such participations in the Loans then outstanding in an
amount such that, after giving effect to all such purchases and sales, all
outstanding Loans are held by Lenders in proportion to their respective
Revolving Credit Commitments, after giving effect to such assumptions and
increases;

 

(ii)         each existing Non-Increasing Lender shall be deemed, without
further action by any party hereto, to have sold to each Increased Commitment
Lender and each Increased Commitment Lender shall be deemed, without further
action by any party hereto, to have purchased from each Non-Increasing Lender, a
participation (on the terms specified in Section 2.03(e)) in each Letter of
Credit in an amount such that, after giving effect to all such purchases and
sales, the LC Exposure is held by Lenders in proportion to their respective
Revolving Credit Commitments after giving effect to such assumptions and
increases; and

  

(iii)        each existing Non-Increasing Lender shall be deemed, without
further action by any party hereto, to have sold to each Increased Commitment
Lender and each Increased Commitment Lender shall be deemed, without further
action by any party hereto, to have purchased from each Non-Increasing Lender, a
participation (on the terms specified in Section 2.02) in each Swing Line Loan
in an amount such that, after giving effect to all such purchases and sales, all
outstanding Swing Line Exposures are held by Lenders in proportion to their
respective Revolving Credit Commitments after giving effect to such assumptions
and increases.

 

Section 2.15. Increased Costs. (a) If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Lender;

 

(ii)         subject any Lender or the Issuing Lender to any Taxes (other than
(A) Indemnified Taxes imposed on or with respect to any payment made by or on
account of any obligation of any Loan Party under any Loan Document or (B)
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

66

 

  

(iii)        impose on any Lender or the Issuing Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)          If any Lender or the Issuing Lender reasonably determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or liquidity or on the capital or liquidity of such Lender’s or the
Issuing Lender’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Lender, to a level below that
which such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.

 

(c)          A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

67

 

 

(d)          Failure or delay on the part of any Lender or the Issuing Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Lender pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Lender’s intention to claim compensation therefor; provided, further, that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default), (c)
the failure to borrow, convert, continue or prepay any Eurodollar Loan on the
date specified in any notice delivered pursuant hereto, or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

Section 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if any applicable
Requirement of Law (as determined in the good faith discretion of an applicable
Withholding Agent (as defined below)) requires the deduction or withholding of
any Indemnified Taxes or Other Taxes from any such payment (including, for the
avoidance of doubt, any such payment made by the Borrower, the Agent or the
Issuing Lender, or made or received by any Lender or a beneficial owner of any
Lender or partner, member, beneficiary or settlor of any Lender), then (i) the
sum payable by the Borrower shall be increased as necessary so that after making
all such deductions (including deductions applicable to additional sums payable
under this Section) the applicable Lender (or, if applicable, beneficial owner,
partner, member, beneficiary or settlor of such Lender), Issuing Lender or Agent
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower, the Agent, the Issuing Lender, or the
applicable Lender (any such person a “Withholding Agent”) shall make such
deduction or withholding and (iii) the Withholding Agent shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Requirement of Law.

 

(b)          In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

68

 

  

(c)          The Borrower shall indemnify the Agent, each Lender and the Issuing
Lender, within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Agent, such Lender or the Issuing
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed on amounts payable under this Section) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Lender, or by the Agent on its own behalf or on behalf of a Lender
or the Issuing Lender, shall be conclusive absent manifest error.

 

(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

 

(e)          (i) Each Lender shall deliver to the Borrower (with a copy to the
Agent), on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower),
whichever of the following is applicable:

 

(A)         duly completed originals of Internal Revenue Form W-8BEN,

 

(B)         duly completed originals of Internal Revenue Form W-8ECI,

 

(C)         duly completed copies of Internal Revenue Form W-9,

 

(D)         duly completed forms certifying that such Lender is eligible for a
reduced rate of United States federal withholding tax under any tax treaty, or

 

(E)         any other form prescribed by applicable Requirement of Law as a
basis for claiming exemption from the United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Requirement of Law.

 

69

 

 

In addition, each Lender agrees that it will deliver upon the Borrower’s or the
Agent’s request updated versions of the foregoing, as applicable, whenever the
previous certification has become obsolete or inaccurate in any material
respect, together with such other forms as may be required by applicable
Requirement of Law in order to confirm or establish the entitlement of such
Lender to a continuing exemption from United States federal income tax.
Notwithstanding the foregoing, a Lender shall not be required to deliver any
form pursuant to this Section 2.17(e) that such Lender is not legally able to
deliver.

 

Each Withholding Agent shall be entitled to rely on the forms (if any) provided
by a Lender pursuant to this Section in making a determination of whether any
tax is an “Excluded Tax” and whether to withhold for United States federal
income tax purposes.

 

(ii)         If a payment made to a Lender under this Agreement or any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower or the Agent to comply with its obligations
under FATCA, to determine that such Lender has or has not complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

 

(f)          If the Agent or a Lender determines, in its sole discretion, that
it has received a refund of any Indemnified Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 2.17, it shall pay over such
refund to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Agent or such Lender, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Agent or such Lender in the event the Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

 

70

 

 

(g)          Each Lender and Issuing Lender shall severally indemnify the Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes or Other
Taxes attributable to such Lender or Issuing Lender (but only to the extent that
the Borrower has not already indemnified the Agent for such Indemnified Taxes or
Other Taxes and without limiting the obligation of the Borrower to do so), (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.03(d)(iii) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender or Issuing Lender, in each
case, that are payable or paid by the Agent in connection with any Loan
Document, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender or Issuing
Lender by the Agent shall be conclusive absent manifest error. Each Lender and
Issuing Lender hereby authorizes the Agent to set off and apply any and all
amounts at any time owing to such Lender and Issuing Lender under any Loan
Document or otherwise payable by the Agent to the Lender or Issuing Lender from
any other source against any amount due to the Agent under this paragraph (g).

 

Section 2.18. Payments Generally; Pro Rata Treatment.

 

(a)          The Borrower shall make each payment or prepayment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Sections 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Lender or Swing Line Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 10.05 shall
be made directly to the Persons entitled thereto. The Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.

 

(b)          If at any time insufficient funds are received by and available to
the Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest, fees and expenses then due hereunder, such funds shall be applied (i)
first, towards payment of fees and expenses then due under Sections 2.20 and
10.05, ratably among the parties entitled thereto in accordance with the amounts
of fees and expenses then due to such parties, (ii) second, towards payment of
interest, Commitment Fee and Letter of Credit Fees then due on account of the
Loans and Letters of Credit, ratably among the parties entitled thereto in
accordance with the amounts of interest, Commitment Fee and Letter of Credit
Fees then due to such parties and (iii) third, towards payment of principal of
the Loans and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

 

71

 

  

(c)          Unless the Agent shall have received notice from the Borrower prior
to the date on which any payment is due to the Agent for the account of the
Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the Issuing Lender or the Swing Line Lender, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders, the Issuing Lender or the Swing Line
Lender, as the case may be, severally agrees to repay to the Agent forthwith on
demand the amount so distributed to such Lender, Issuing Lender or Swing Line
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the Agent,
at the greater of the Federal Funds Effective Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation.

 

(d)          If any Lender shall fail to make any payment required to be made by
it pursuant to Sections 2.02, 2.03(f), 2.05(b) or 10.05(c), then the Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Agent for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

Section 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

72

 

 

(b)          If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.03), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Agent (and if a Revolving Credit Commitment is being
assigned, the Issuing Lender and the Swing Line Lender), which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

Section 2.20. Certain Fees. The Borrower shall pay to each of the Agent and each
Arranger the fees set forth in those certain fee letters dated as of May 30,
2013, at the times set forth, respectively, therein.

 

Section 2.21. Commitment Fee. The Borrower shall pay to the Lenders a commitment
fee (the “Commitment Fee”) for the period commencing on the ARCA Effective Date
to the Termination Date or the earlier date of termination of the Total
Revolving Credit Commitment, computed (on the basis of the actual number of days
elapsed over a year of 360 days) at a rate equal to the Commitment Fee Rate on
the average daily Unused Total Revolving Credit Commitment (calculated solely
for purposes of determining the amount of the Commitment Fee due to each Lender
(other than the Swing Line Lender in its capacity as a Lender) without regard to
the amount of outstanding Swing Line Loans). Such Commitment Fee, to the extent
then accrued, shall be payable (x) quarterly, in arrears, on March 31, June 30,
September 30 and December 31 of each year, (y) on the Termination Date and (z)
as provided in Section 2.11 hereof, upon any reduction or termination in whole
or in part of the Total Revolving Credit Commitment.

 

Section 2.22. Letter of Credit Fees. The Borrower shall pay with respect to each
Letter of Credit (i) to the Agent on behalf of the Lenders a fee calculated (on
the basis of the actual number of days elapsed over a year of 360 days) at the
rate of the Applicable Eurodollar Margin on the daily average LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
and (ii) to the Issuing Lender such Issuing Lender’s customary fees for
issuance, amendments and processing referred to in Section 2.03. In addition,
the Borrower agrees to pay each Issuing Lender for its account a fronting fee of
one eighth of one percent (⅛%) per annum in respect of each Letter of Credit
issued by such Issuing Lender, for the period from and including the date of
issuance of such Letter of Credit to and including the date of termination of
such Letter of Credit. Accrued fees described in this paragraph in respect of
each Letter of Credit shall be due and payable monthly in arrears on the last
calendar day of each month and on the Termination Date.

 

73

 

  

Section 2.23. Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Agent for the respective accounts of the
Agent and the Lenders, as provided herein and in the fee letter described in
Section 2.20. Once paid, none of the Fees shall be refundable under any
circumstances.

 

Section 2.24. [Reserved].

 

Section 2.25. Right of Set-off. Subject to the provisions of Section 7.01, upon
the occurrence and during the continuance of any Event of Default, the Agent and
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final but excluding deposits
designated as payroll accounts and any trust accounts) at any time held and
other indebtedness at any time owing by the Agent and each such Lender to or for
the credit or the account of any Loan Party against any and all of the
obligations of such Loan Party now or hereafter existing under the Loan
Documents, irrespective of whether or not such Lender shall have made any demand
under any Loan Document and although such obligations may not have been
accelerated. Each Lender and the Agent agrees promptly to notify the applicable
Loan Party after any such set-off and application made by such Lender or by the
Agent, as the case may be; provided that the failure to give such notice shall
not affect the validity of such set-off and application. The rights of each
Lender and the Agent under this Section are in addition to other rights and
remedies which such Lender and the Agent may have upon the occurrence and during
the continuance of any Event of Default.

 

Section 2.26. Security Interest in Letter of Credit Account. The Loan Parties
hereby assign and pledge to the Agent, for its benefit and for the ratable
benefit of the Lenders, and hereby grant to the Agent, for its benefit and for
the ratable benefit of the Lenders, a first priority security interest, senior
to all other Liens, if any, in all of the Loan Parties’ right, title and
interest in and to the Letter of Credit Account and any direct investment of the
funds contained therein. Cash held in the Letter of Credit Account shall not be
available for use by the Borrower, and shall be released to the Borrower only as
described in clause (ii)(y) of Section 2.03(k).

 

Section 2.27. Payment of Obligations. Subject to the provisions of Section 7.01,
upon the maturity (whether by acceleration or otherwise) of any of the
Obligations of the Loan Parties under this Agreement or any of the other Loan
Documents, the Lenders shall be entitled to immediate payment of such
Obligations.

 

74

 

  

Section 2.28. Defaulting Lenders. If any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender to the extent permitted by applicable law:

 

(a)          fees shall cease to accrue on the unused portion of the Revolving
Credit Commitment of such Defaulting Lender pursuant to Section 2.21;

 

(b)          the Revolving Credit Commitment and the Revolving Credit Exposure
of such Defaulting Lender shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section
10.09);

 

(c)          if any Revolving Credit Exposure exists at the time such Lender
becomes a Defaulting Lender then:

 

(i)          all or any part of the Revolving Credit Exposure of such Defaulting
Lender shall be reallocated, among the non-Defaulting Lenders (and such
non-Defaulting Lenders’ consent to such reallocation shall not be required,
except during the occurrence and continuation of an Event of Default) in
accordance with their Revolving Credit Commitment Percentages but only to the
extent the sum of all such non-Defaulting Lenders’ Revolving Credit Exposures
does not exceed the total of all such non-Defaulting Lenders’ Revolving Credit
Commitments;

 

(ii)         if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Agent (x) first, prepay (in equal amounts) any such
Swing Line Exposure and (y) second, cash collateralize (in equal amounts) for
the benefit of the Issuing Lender only the Borrower’s obligations corresponding
to such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.03(k) for so long as such LC Exposure is outstanding;

 

(iii)        if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.22 with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)        to the extent that the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the letter of credit fees payable
to the Lenders pursuant to Section 2.22 shall to the same extent be adjusted in
accordance with such non-Defaulting Lenders’ Revolving Credit Commitment
Percentages; and

 

75

 

 

(v)         if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clauses (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Lender
or any other Lender hereunder, all letter of credit fees payable under Section
2.22 with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Lender until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

 

(d)          so long as such Lender is a Defaulting Lender, the Swing Line
Lender shall not be required to fund any Swing Line Loan and the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
the Swing Line Lender or the Issuing Lender, as the case may be, is satisfied
that the related exposure and the Defaulting Lender’s then outstanding LC
Exposure will be 100% covered by the Revolving Credit Commitment Percentages of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.28(c), and participating interests in any
newly made Swing Line Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.28(c)(i) (and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the ARCA Effective Date and for so long as such event shall continue
or (ii) the Swing Line Lender or the Issuing Lender has a good faith belief that
any Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, no Swing Line Lender
shall be required to fund any Swing Line Loan and the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless the Swing
Line Lender or the Issuing Lender, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swing Line
Lender or the Issuing Lender, as the case may be, to defease any risk to the
Swing Line Lender or the Issuing Lender in respect of such Lender hereunder.

 

In the event that the Agent, the Borrower, the Swing Line Lender and the Issuing
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swing Line Exposure
and LC Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Revolving Credit Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swing Line
Loans) as the Agent shall determine may be necessary in order for such Lender to
hold such Loans in accordance with its Revolving Credit Commitment; provided
that there shall be no retroactive effect on fees reallocated pursuant to
Section 2.28(c)(iv) and (v).

 

Notwithstanding any provision set forth in this Section 2.28, the Borrower
hereby retains all of its rights and remedies available to it against any
Defaulting Lender pursuant to contract, applicable law or otherwise.

 

76

 

 

Section 2.29. Changes In Lenders. With effect from and including ARCA Effective
Date:

 

(a)          Each Person listed in Annex A hereto which is not a party to this
Agreement prior to ARCA Effective Date (a “New Lender”) shall become a Lender
party to this Agreement.

 

(b)          Each Lender listed in Annex A shall have a Revolving Credit
Commitment in the applicable amount set forth in Annex A, which shall replace
Annex A to the Existing Credit Agreement with respect to the Lenders and their
Revolving Credit Commitments.

 

(c)           Each New Lender shall make new Revolving Credit Loans to the
Borrower in an amount such that, after giving effect thereto, the aggregate
amount of such Loans shall bear the same relationship to the Revolving Credit
Commitment of such New Lender as the outstanding Revolving Credit Loans of the
other Lenders bear to their Revolving Credit Commitments, such new Revolving
Credit Loans to be allocated ratably among all outstanding Revolving Credit
Borrowings and to be deemed part of such outstanding Revolving Credit
Borrowings.

 

(d)          The participations of the Lenders in outstanding Letters of Credit,
if any, and their obligations with respect to outstanding Swing Line Loans, if
any, shall be redetermined on the basis of the Revolving Credit Commitments set
forth in Annex A.

 

(e)          Any Lender party to this Agreement prior to the ARCA Effective Date
and not listed in Annex A (a “Departing Lender”) shall cease to be a Lender
party to this Agreement, shall cease to have any commitments hereunder, any
participation in outstanding Letters of Credit or any obligation with respect to
outstanding Swing Line Loans, and all accrued fees and other amounts payable
under this Agreement for the account of such Lender shall be due and payable on
such date; provided that the provisions of Sections ‎2.15, ‎2.16, ‎2.17 and
‎10.05 of this Agreement shall continue to inure to the benefit of each such
Lender.

 

(f)          Any Lender which is not a New Lender, but whose Revolving Credit
Commitment is increased in Annex A above that previously in effect shall be
deemed a New Lender for purposes of clauses (c) and (d) to the extent of such
increase, and any such Lender whose Revolving Credit Commitment is so decreased
shall be deemed a Departing Lender for purposes of clause (e) hereof to the
extent of such decrease.

 

77

 

 

Article 3
Representations and Warranties

 

In order to induce the Lenders to make Loans and issue and/or participate in
Letters of Credit hereunder, the Loan Parties jointly and severally represent
and warrant as follows:

 

Section 3.01. Organization; Powers. Each Group Member is duly organized, validly
existing and, if applicable, in good standing under the laws of the jurisdiction
of its organization, has all requisite power and authority to carry on its
business as now conducted and, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

 

Section 3.02. Authorization; Enforceability. The Transactions are within the
powers of each Group Member and have been duly authorized by all necessary
actions. The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to Legal Reservations.

 

Section 3.03. Disclosure.

 

(a)          Each Group Member has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No reports,
financial statements, certificates or other information furnished by or on
behalf of Holdco or any of its Subsidiaries to the Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document (as
modified or supplemented by other information so furnished) contained when
furnished any material misstatement of fact or omitted when furnished to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time delivered and, if such projected financial information
was delivered prior to the ARCA Effective Date, as of the ARCA Effective Date
(it being understood that projections are inherently uncertain and that actual
results may differ from the projections and such difference may be material).

 

78

 

  

Section 3.04. Financial Condition; No Material Adverse Change.

 

(a)          The Holdco Group has furnished the Lenders with copies of the
(i) audited consolidated and consolidating financial statements of the Business
for the fiscal years ended December 31, 2010, December 31, 2011 and December 31,
2012 and (ii) the unaudited consolidated and consolidating financial statements
of the Business for the fiscal quarter ended March 31, 2013. Such financial
statements present fairly, in accordance with GAAP, the financial condition and
results of operations of the Business, on a consolidated basis as of such dates
and for each such period; such financial statements disclose all liabilities,
direct or contingent, of the Business, as of the date thereof required to be
disclosed by GAAP; such financial statements were prepared in a manner
consistent with GAAP; and such quarterly financial statements are subject to
normal year-end adjustments and the absence of footnotes.

 

(b)          No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2012.

 

Section 3.05. Capitalization and Subsidiaries. Schedule 3.05 sets forth, as of
the ARCA Effective Date, (a) a correct and complete list of the name and
relationship to Holdco of each Group Member, (b) a true and complete listing of
each class of authorized Equity Interests of each Group Member, of which all of
such Equity Interests are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.05, and (c) the type of entity of each Group Member. All of such
issued and outstanding Equity Interests have been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and is fully paid and non-assessable. Each of Holdco’s Domestic
Subsidiaries is a Loan Party.

 

Section 3.06. Government Approvals; No Conflicts. The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made or as disclosed on Schedule 3.06(a) and are in full force and effect and
except for filings necessary to perfect Liens created pursuant to the Loan
Documents, (b) will not violate any material Requirement of Law (including,
without limitation, Regulations T, U or X of the Board) applicable to any Group
Member, (c) except as set forth on Schedule 3.06(c), to the knowledge of each
Group Member, will not violate or result in a material default under any
indenture, agreement or other instrument binding upon any Group Member or its
assets, or give rise to a right thereunder to require any payment to be made by
any Group Member, and (d) will not result in the creation or imposition of any
Lien on any asset of any Group Member, except Liens created pursuant to the Loan
Documents.

 

Section 3.07. Compliance with Law; No Default.

 

(a)          Except for matters which could not reasonably be expected to have a
Material Adverse Effect, each Group Member is in compliance with all material
Requirements of Law applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property. No Default has
occurred and is continuing.

 

79

 

 

Section 3.08. Litigation and Environmental Matters.

 

(a)          Other than as set forth on Schedule 3.08, there are no actions,
suits or proceedings pending or, to the knowledge of each Group Member,
threatened against or affecting the Holdco Group or any of its properties,
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, which is reasonably likely to be
determined adversely and, if so determined adversely would have a Material
Adverse Effect.

 

(b)          Except for matters which could not reasonably be expected to have a
Material Adverse Effect (i) the operations of the Loan Parties comply in all
material respects with all applicable Environmental Laws; (ii) to the knowledge
of each Loan Party, none of the operations of the Loan Parties is the subject of
any governmental investigation evaluating, or any third party claim regarding, a
release of any Hazardous Materials into the environment; and (iii) to the
knowledge of each Loan Party, the Loan Parties do not have any material
Environmental Liability.

 

Section 3.09. Insurance. All policies of insurance of any kind or nature owned
by or issued to the Holdco Group, including, without limitation, policies of
life, fire, theft, product liability, public liability, property damage, other
casualty, employee fidelity, workers’ compensation, employee health and welfare,
title, property and liability insurance, are or will be in full force and effect
as of the ARCA Effective Date and at all times thereafter and are of a nature
and provide such coverage as is sufficient for and customarily carried by
companies of the size and character of the Business.

 

Section 3.10. Taxes. Each Group Member has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which such
Group Member or Borrower or Holdings has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not could not
reasonably be expected to have a Material Adverse Effect. No tax liens have been
filed and no claims are being asserted with respect to any such taxes.

 

Section 3.11. Use of Proceeds. The proceeds of the Revolving Credit Loans shall
be used for working capital and for other general corporate purposes of the Loan
Parties (including, to the extent permitted under Section 6.05, for loans and
advances to Subsidiaries not party hereto).

 

80

 

  

Section 3.12. Labor Relations.

 

(a)          Except as disclosed on Schedule 3.12(a), no Group Member is
presently a party to any collective bargaining agreement or other similar
contract.

 

(b)          Except as disclosed on Schedule 3.12(b) and for matters which, in
the aggregate, if determined adversely to the Holdco Group, would not have a
Material Adverse Effect, there is not presently pending and, to the best
knowledge of each Group Member, there is not threatened any of the following:

 

(i)          any strike, slowdown, picketing, work stoppage or other labor
dispute;

 

(ii)         any proceeding against or affecting the Holdco Group relating to
the alleged violation of any applicable law pertaining to labor relations or
before the National Labor Relations Board, the Equal Employment Opportunity
Commission, or any comparable governmental body, organizational activity, or
other labor or employment dispute against or affecting the Holdco Group;

 

(iii)        any lockout of any employees by any Group Member;

 

(iv)        any application for the certification of collective bargaining
representation; or

 

(v)         any failure by any Group Member to comply with all applicable law
relating to employment, equal employment opportunity, nondiscrimination,
immigration, wages, hours, benefits collective bargaining, the payment of social
security and similar taxes, occupational safety and health, and plant closing.

 

Section 3.13. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, together with all other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.14. Investment Company Status. No Loan Party and no Subsidiary of a
Loan Party is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

Section 3.15. Properties.

 

(a)          As of the ARCA Effective Date, Schedule 3.15(a) sets forth the
address of each parcel of real property that is owned or leased by each Loan
Party and, in the case of each leased real property, lists the applicable
leases, subleases, and any amendments, supplements or modifications thereof, and
all recorded copies, memoranda, short forms and all nondisturbance agreements
relating thereto. Each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists, except, in each case, as could not
reasonably be expected to have a Material Adverse Effect. Each Group Member has
good and indefeasible title to, or valid leasehold interests in, all its real
and personal property, free of all Liens other than those permitted by Section
6.01, except where the failure to have such good and indefeasible title or such
valid leasehold interests could not reasonably be expected to have a Material
Adverse Effect.

 

81

 

  

(b)          Each Group Member owns, or is licensed to use, all trademarks,
trade names, copyrights, patents and other intellectual property necessary to
its business as currently conducted. To the best of each Group Member’s
knowledge, the conduct of the business of the Holdco Group does not infringe in
any material respect upon the intellectual property rights of any other Person.

 

Section 3.16. Solvency. Immediately after the consummation of the Transactions
to occur on the ARCA Effective Date, each Loan Party will be Solvent.

 

Section 3.17. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Agent, for the benefit of the Agent and the Secured Parties, and
such Liens constitute perfected and continuing Liens on the Collateral, securing
the Secured Obligations, enforceable against the applicable Loan Party and all
third parties, and having priority over all other Liens on the Collateral except
in the case of (a) Liens of the type described in clauses (i), (ii), (iii) or
(iv) of the definition of Permitted Liens, to the extent any such Permitted
Liens would have priority over the Liens in favor of the Agent and the Secured
Parties pursuant to any applicable law, (b) to the extent applicable, Liens
created under (x) the Other Secured Documents and (y) the documents governing
any Indebtedness incurred pursuant to Section 6.03(p)(ii), in each case to the
extent such Indebtedness and Liens are permitted hereunder and (c) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Agent has not obtained or does not maintain possession of such
Collateral.

 

Section 3.18. Margin Stock. No Group Member is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
buying or carrying “margin stock” within the meaning of Regulation U of the
Board. “Margin stock” within the meaning of Regulation U of the Board does not
constitute more than 25% of the value of the consolidated assets of the Loan
Parties. No proceeds of any Loans or Letter of Credit will be used for any
purpose that violates Regulation U or Regulation X of the Board.

 

Section 3.19. Economic Sanctions. (a) No Group Member nor, to the knowledge of
Holdco or the Borrower, any director, officer, employee, agent or affiliate of
any Group Member is a Person that is, or is owned or controlled by Persons that
are: (i) the subject of any sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control or the U.S. State
Department, the United Nations Security Council, the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), or (ii) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions (including, without
limitation, Cuba, Iran, North Korea, Sudan and Syria).

 

82

 

  

(b)          The Borrower will not, directly or indirectly, use the proceeds of
the Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(ii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans, whether as lender,
underwriter, advisor, investor, or otherwise).

 

Section 3.20. Anti-Corruption. No Group Member nor, to the knowledge of Holdco
or the Borrower, any director, officer, agent, employee or other person acting
on behalf of any Group Member is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”) or any other applicable anti-corruption law; and the
Loan Parties have instituted and maintain policies and procedures designed to
ensure continued compliance therewith. No part of the proceeds of the Loans will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity in violation of
the FCPA or any other applicable anti-corruption law.

 

Section 3.21. Money-Laundering and Counter-Terrorist Financing Laws. Each Loan
Party is in compliance, in all material respects, with the Patriot Act and all
other applicable anti-money laundering and counter-terrorist financing laws and
regulations.

 

Article 4
Conditions of Lending

 

Section 4.01. Effectiveness. This Amended Agreement shall become effective on
the date that each of the following conditions shall have been satisfied (or
waived in accordance with Section 10.09).

 

83

 

 

(a)          Credit Agreement and Loan Documents. The Agent (or its counsel)
shall have received (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Agent (which may include facsimile or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the other Loan Documents and
such other certificates, documents, instruments and agreements as the Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents, together with (i) any pledged
Collateral (together with undated stock powers or note powers, as applicable,
executed in blank) required to be delivered thereunder, (ii) all documents,
certificates, forms and filing fees that the Agent may deem reasonably necessary
to perfect and protect the Liens and security interests created under the
Security Documents, including, without limitation, financing statements in form
and substance reasonably acceptable to the Agent, as may be required to grant,
continue and maintain an enforceable security interest in the Collateral
(subject to the terms hereof and of the other Loan Documents) in accordance with
the Uniform Commercial Code as enacted in all relevant jurisdictions and
(iii) the perfection certificate attached as an exhibit to the Security
Agreement.

 

(b)          Supporting Documents. The Agent shall have received for each of the
Loan Parties:

 

(i)          a copy of such entity’s certificate of incorporation or formation,
as amended, certified as of a date within 90 days of the ARCA Effective Date by
the Secretary of State of the state of its incorporation or formation;

 

(ii)         a certificate of such Secretary of State, dated as of a recent
date, as to the good standing of and payment of taxes by that entity and as to
the charter documents on file in the office of such Secretary of State; and

 

(iii)        a certificate of the Secretary or an Assistant Secretary of that
entity dated the date of the initial Loans or the initial Letter of Credit
hereunder, whichever first occurs, and certifying (A) that attached thereto is a
true and complete copy of the by-laws or limited liability company operating
agreement of that entity as in effect on the date of such certification, (B)
that attached thereto is a true and complete copy of resolutions adopted by the
Board of Directors or managers of that entity authorizing the Borrowings and
Letter of Credit extensions hereunder, the execution, delivery and performance
in accordance with their respective terms of this Agreement, the Loan Documents
and any other documents required or contemplated hereunder or thereunder and the
granting of the security interest in the Letter of Credit Account and other
Liens contemplated hereby and by the Security Documents, (C) that the
certificate of incorporation or formation of that entity has not been amended
since the date of the last amendment thereto indicated on the certificate of the
Secretary of State furnished pursuant to clause (i) above and (D) as to the
incumbency and specimen signature of each officer of that entity executing this
Agreement and the Loan Documents or any other document delivered by it in
connection herewith or therewith (such certificate to contain a certification by
another officer of that entity as to the incumbency and signature of the officer
signing the certificate referred to in this clause (iii).

 

84

 

  

(c)          Mortgages, etc. The Agent shall have received, (i) with respect to
each parcel of real property set forth in Schedule 4.01(c)(i) (each, an “Initial
Mortgaged Property”) other than the Initial Mortgaged Property located in Wayne
County, Michigan, (A) an amendment to the relevant existing Mortgage, (B) a
Flood Determination Form (defined below) and Evidence of Flood Insurance
(defined below) (if applicable), and (C) an endorsement to, or replacement
policy for, the ALTA loan title insurance policy issued by Stewart Title
Insurance Company insuring the lien of the relevant existing Mortgage, each, in
form and substance reasonably satisfactory to the Agent; provided that if the
Initial Mortgaged Property located in Wayne County, Michigan is not sold to a
Person other than a Loan Party or an Affiliate of a Loan Party within 90 days of
the ARCA Effective Date, the Agent shall receive the documents required under
this Section 4.01(c)(i), and (ii) with respect to each parcel of real property
set forth in Schedule 4.01(c)(ii) (each, a “New Mortgaged Property”), each of
the following, in form and substance reasonably satisfactory to the Agent:

 

(i)          a Mortgage on such property;

 

(ii)         evidence that a counterpart of the Mortgage has been delivered to
the applicable title insurance company for recording in the place necessary, in
the Agent’s judgment, to create a valid and enforceable first priority Lien in
favor of the Agent for the benefit of itself and the Lenders; provided that the
title insurance company has issued its title insurance policy to the Agent in a
New York style closing;

 

(iii)        ALTA loan title policy issued by a title insurance company and
reinsured in an amount and by title insurance companies all reasonably
satisfactory to the Agent;

 

(iv)        an ALTA survey prepared and certified to the Agent by a surveyor
reasonably acceptable to the Agent or otherwise sufficient for the title
insurance company to omit the survey exception from the ALTA loan title policy;

 

(v)         an opinion of counsel in the state in which such Initial Mortgaged
Property is located from counsel reasonably satisfactory to the Agent;

 

85

 

 

(vi)        in order to comply with the National Flood Insurance Reform Act of
1994 and related legislation (including the regulations of the Board of
Governors of the Federal Reserve System) (“Flood Laws”), the following
documents: (A) a completed standard “life of loan” flood hazard determination
form (a “Flood Determination Form”), (B) if any improvements to the applicable
real property are located in a special flood hazard area, a notification to the
Borrower (“Borrower Notice”) and (if applicable) notification to the Borrower
that flood insurance coverage under the National Flood Insurance Program
(“NFIP”) is not available because the community does not participate in the
NFIP, (C) documentation evidencing the Borrower’s receipt of the Borrower
Notice, and (D) if the Borrower Notice is required to be given and flood
insurance is available in the community in which the property is located, a copy
of one of the following: the flood insurance policy, the borrower’s application
for a flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance reasonably satisfactory to the Agent (any of the foregoing being
“Evidence of Flood Insurance”); and

 

(vii)       such other information, documentation, and certifications as may be
reasonably required by the Agent.

 

(d)          Opinion of Counsel. The Agent and the Lenders shall have received
the favorable written opinion of Lowenstein Sandler LLP, counsel to the Loan
Parties, dated the ARCA Effective Date, substantially in the form of Exhibit B.

 

(e)          Solvency. The Agent shall have received a certificate from a
Financial Officer of Holdco in form, scope and substance reasonably satisfactory
to Agent, with appropriate attachments and demonstrating that after giving
effect to the Transactions and other transactions contemplated to occur in
connection therewith, the Holdco Group, on a consolidated basis, is Solvent.

 

(f)          Governmental Approvals; Consents. All material governmental and
third party consents and approvals with respect to the revolving credit facility
extended pursuant to this Agreement to the extent required shall have been
obtained, all applicable appeal periods shall have expired and there shall be no
litigation, governmental, administrative or judicial action, actual or
threatened, that could reasonably be expected to restrain, prevent or impose
materially burdensome conditions on the revolving credit facility extended
pursuant to this Agreement.

 

(g)          Borrowing Base Certificate. The Agent and the Arrangers shall have
received a Borrowing Base Certificate dated the Friday of the most recently
completed week prior to the ARCA Effective Date (or such earlier date as the
Agent shall deem adequate in its Permitted Discretion).

 

(h)          Closing Availability. After giving effect to all Borrowings to be
made on the ARCA Effective Date and the issuance of any Letters of Credit on the
ARCA Effective Date and the payment of all fees and expenses due hereunder, the
Net Domestic Availability, calculated on the basis of the Borrowing Base
Certificate delivered pursuant to the preceding Section 4.01(g), shall not be
less than $40,000,000.

 

86

 

 

(i)          Insurance. The Agent shall have received (i) evidence that all
insurance required to be maintained pursuant to Section 5.05(a) has been
obtained and (ii) certificates of insurance naming the Agent as a loss payee or
additional insured under each insurance policy maintained pursuant to Section
5.05(a) covering damage to or theft of any Collateral, as required by Section
5.05(b).

 

(j)          Environmental Matters. The Agent and the Arrangers shall have
received Phase I environmental review reports with respect to each of the
Initial Mortgaged Properties and the New Mortgaged Properties from Environ
International Corporation or another environmental assessment firm satisfactory
to the Agent and the Arrangers in their Permitted Discretion, which review
reports shall be reasonably satisfactory in form and substance to the Agent and
the Arrangers. Upon request, the Loan Parties will inform the Agent or any
Lender in writing about the Loan Parties' plans with respect to any hazards or
liabilities identified in any such environmental review reports. The Agent and
Arrangers shall be reasonably satisfied that the Loan Parties are in compliance
in all material respects with all applicable Environmental Laws applicable to
the Eligible Real Properties and have made adequate provision for the costs of
maintaining such compliance.

 

(k)          Borrowing Base Audit. The Agent and the Arrangers shall have
received, and shall be reasonably satisfied with the scope and results of, an
audit of the Accounts and Inventory included in the Borrowing Base. Such audit
shall be conducted by auditors reasonably satisfactory to the Agent and the
Arrangers and shall include (i) a field examination of the accounts receivable
and books and records related thereto and (ii) an assessment of accounting
systems, accounting and other policies, accounts payable and other related
procedures employed by the Business that relate to the computation of the
Borrowing Base.

 

(l)          Patriot Act. At least five Business Days prior to the ARCA
Effective Date, the Arrangers shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act.

 

(m)          Payment of Fees and Expenses. The Borrower shall have paid to the
Agent and the Arrangers all fees due on the ARCA Effective Date under and
pursuant to this Agreement and the letters referred to in Section 2.20 and fees
and expenses of counsel to the Agent as to which invoices have been issued.

 

The Agent shall notify the Borrower and the Lenders of the ARCA Effective Date,
and such notice shall be conclusive and binding. On the ARCA Effective Date, the
Existing Credit Agreement will be automatically amended and restated in its
entirety to read as set forth herein. On and after the ARCA Effective Date the
rights and obligations of the parties hereto shall be governed by this Amended
Agreement; provided that the rights and obligations of the parties hereto with
respect to the period prior to the ARCA Effective Date shall continue to be
governed by the provisions of the Existing Credit Agreement. Nothing contained
in this Amended Agreement or any other Loan Document shall constitute or be
construed as a novation of any of the Obligations under the Existing Credit
Agreement.

 

87

 

 

Section 4.02. Conditions Precedent to each Loan and each Letter of Credit. The
obligation of the Lenders to make each Loan and of the Issuing Lender to issue
each Letter of Credit, including the initial Loan and the initial Letter of
Credit, is subject to the satisfaction (or waiver in accordance with Section
10.09) of the following conditions precedent:

 

(a)          Notice. The Agent shall have received a notice with respect to such
borrowing or issuance, as the case may be, as required by Section 2.03(c) or
Section 2.04.

 

(b)          Availability. After giving effect to any Borrowing or the issuance
of any Letter of Credit, Availability is not less than zero.

 

(c)          Representations and Warranties. All representations and warranties
contained in this Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the date of each Borrowing or the
issuance of each Letter of Credit hereunder with the same effect as if made on
and as of such date (unless such representation or warranty is made only as of a
specific date, in which event such representation or warranty shall be true and
correct in all material respects as of such specific date).

 

(d)          No Default. On the date of each Borrowing hereunder or the issuance
of each Letter of Credit, no Default or Event of Default shall have occurred and
be continuing.

 

(e)          Fixed Charge Coverage Ratio. On the date of each Borrowing
hereunder or the issuance of each Letter of Credit either (i) Availability shall
be not less than the Minimum Availability Amount or (ii) the Fixed Charge
Coverage Ratio shall be not less than 1.00 to 1.00 (whether or not Section 6.12
is then in effect).

 

The request by the Borrower for, and the acceptance by the Borrower of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in this Section have been
satisfied or waived at that time.

 

Article 5
Affirmative Covenants

 

Until the Revolving Credit Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Loan Parties jointly and
severally covenant and agree with the Lenders that:

 

88

 

 

Section 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Agent (which will promptly furnish such information to each
Lender):

 

(a)          as soon as available and in any event within 90 days after the end
of each fiscal year of Holdco, the audited consolidated and unaudited
consolidating balance sheets of the Holdco Group and related consolidated and
consolidating statements of operations, stockholders’ equity and cash flows as
of the end of and for such year, setting forth in each case in comparative form
the figures for the previous fiscal year, such consolidated statements reported
on by independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Holdco Group on a consolidated basis
in accordance with GAAP consistently applied.

 

(b)          as soon as available and in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of Holdco, the
consolidated and consolidating balance sheets of the Holdco Group and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the corresponding period or periods of
the previous fiscal year, all certified by a Financial Officer of Holdco as
presenting fairly in all material respects the financial condition and results
of operations of the Holdco Group on a consolidated basis in accordance with
GAAP consistently applied subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)          concurrently with any delivery of financial statements under (a) or
(b) above, (X) a comparison of the actual performance for the period to which
such financial statements relate to the actual performance for the corresponding
period of the prior fiscal year and the projected performance for that period,
(Y) commentary on the financial performance of the Holdco Group for the period
to which such financial statements relate and any material developments
affecting the Holdco Group and (Z) a certificate of a Financial Officer of
Holdco in substantially the form of Exhibit H (i) certifying that no Default or
Event of Default has occurred, or, if such a Default or Event of Default or
event has occurred, specifying the nature and extent thereof and any corrective
action taken or proposed to be taken with respect thereto and (ii) setting forth
computations in detail reasonably satisfactory to the Agent demonstrating
compliance with the provisions of Section 6.12, if applicable;

 

89

 

 

(d)          as soon as available, but in any event not more than 30 days
following the end of each fiscal year of Holdco, a copy of the plan and forecast
(including a projected consolidated and consolidating balance sheet, income
statement and funds flow statement) of the Holdco Group for each quarter of the
upcoming fiscal year in form reasonably satisfactory to the Agent;

 

(e)          [reserved];

 

(f)          promptly after the receipt thereof by Holdings or any Group Member
(but subject to any limitations on disclosure thereof imposed upon such Person
by its certified public accountants), a copy of any “management letter” (whether
in final or draft form) received by any such Person from its certified public
accountants and the management’s response thereto;

 

(g)          promptly after the request by any Lender, all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and

 

(h)          promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdco Group, or
compliance with the terms of any material loan or financing agreements as the
Agent, at the request of any Lender, may reasonably request.

 

Section 5.02. Notices of Material Events. The Borrower will furnish to the Agent
(which will promptly furnish such information to each Lender) prompt notice of
the following:

 

(a)          the occurrence of any Default;

 

(b)          receipt of any notice of any investigation by any Governmental
Authority or any litigation or proceeding commenced or threatened against any
Group Member that (i) seeks damages in excess of $15,000,000, (ii) seeks
injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets, (iv) alleges criminal misconduct by any Group Member,
(v) with respect to any Eligible Real Property, Additional Eligible Real
Property, Initial Mortgaged Property or New Mortgaged Property, alleges a
material violation of, or seeks remediation or other compliance measures of a
material nature pursuant to, any Environmental Laws, (vi) contests any tax, fee,
assessment, or other governmental charge in excess of $15,000,000, or (vii)
involves any product recall that results in, or could reasonably be expected to
result in, a Material Adverse Effect;

 

(c)          as soon as available and in any event (A) within 30 days after a
Loan Party or any of its ERISA Affiliates knows or has reason to know that any
Termination Event described in clause (i) of the definition of Termination Event
with respect to any Single Employer Plan of such Loan Party or such ERISA
Affiliate has occurred and (B) within 10 days after a Loan Party or any of its
ERISA Affiliates knows or has reason to know that any other Termination Event
with respect to any such Plan has occurred, a statement of a Financial Officer
of the Borrower describing the full details of such Termination Event;

 

90

 

 

(d)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Holdco Group in an aggregate amount exceeding $15,000,000;

 

(e)          promptly and in any event within 10 days after receipt thereof by
any Loan Party or any of its ERISA Affiliates from the PBGC, copies of each
notice received by the Borrower or any such ERISA Affiliate of the PBGC’s
intention to terminate any Single Employer Plan of such Loan Party or such ERISA
Affiliate or to have a trustee appointed to administer any such Plan;

 

(f)          if requested by the Agent, promptly and in any event within 30 days
after the filing thereof with the Internal Revenue Service, copies of each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) with
respect to each Single Employer Plan of any Loan Party or any of its ERISA
Affiliates;

 

(g)          within 10 days after notice is given or required to be given to the
PBGC under Section 302(f)(4)(A) of ERISA of the failure of any Loan Party or any
of its ERISA Affiliates to make timely payments to a Plan, a copy of any such
notice filed;

 

(h)          promptly and in any event within 10 days after receipt thereof by
any Loan Party or any ERISA Affiliate from a Multiemployer Plan sponsor, a copy
of each notice received by any Loan Party or any ERISA Affiliate concerning (A)
the imposition of Withdrawal Liability by a Multiemployer Plan, (B) the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization or insolvent within the meaning of Title IV of ERISA or is in
“endangered status” or “critical status” (as defined in Section 305(b) of
ERISA), (C) the termination of a Multiemployer Plan within the meaning of Title
IV of ERISA, or (D) the amount of liability incurred, or which may be incurred,
by any Loan Party or any ERISA Affiliate in connection with any event described
in clause (A), (B) or (C) above;

 

(i)          any other development that results in, or could reasonably expected
to result in, a Material Adverse Effect;

 

91

 

 

Section 5.03. Borrowing Base Information. The Borrower will furnish to the
Agent:

 

(a)          at all times during the continuation of a Liquidity Trigger Period,
on or before the third Business Day after the end of each week, a weekly
Borrowing Base Certificate (with appropriate exhibits, schedules, supporting
documentation, and additional reports required pursuant to this Agreement),
which weekly Borrowing Base Certificate shall reflect (A) the updated accounts
receivable as of the prior Friday, (B) Inventory as of the immediately preceding
monthly Borrowing Base Certificate and (C) the PP&E Component as of the
immediately preceding monthly Borrowing Base Certificate;

 

(b)          on or before the fifteenth day of each month, a monthly Borrowing
Base Certificate (with appropriate exhibits, schedules, supporting
documentation, and additional reports required pursuant to this Agreement),
which monthly Borrowing Base Certificate shall reflect (A) accounts receivable
as of the end of the immediately preceding month, (B) the updated Inventory as
of the end of the immediately preceding month and (C) PP&E Component as of the
end of the immediately preceding month;

 

(c)          if requested by the Agent at any time when the Agent reasonably
believes that the then existing Borrowing Base Certificate is materially
inaccurate, as soon as reasonably available but in no event later than five (5)
Business Days after such request, a completed Borrowing Base Certificate showing
the Borrowing Base as of the date so requested, in each case with supporting
documentation and additional reports with respect to the Borrowing Base as the
Agent may reasonably request in its Permitted Discretion; and

 

(d)          concurrently with any update of the PP&E Component of the Borrowing
Base as provided in the definition of PP&E Component, a completed Borrowing Base
Certificate that reflects such update.

 

Section 5.04. Existence; Conduct of Business. Each Group Member will (i) do or
cause to be done (A) all things necessary to preserve, renew and keep in full
force and effect its legal existence and (B) all commercially reasonable things
necessary to preserve, renew and keep in full force and effect the rights,
qualifications, licenses, permits, franchises, governmental authorizations,
intellectual property rights, licenses and permits necessary and material to the
conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.02 and (ii) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted, except in each case where the
failure to do so (x) is no longer necessary, in the reasonable judgment of
Holdco and (y) could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 5.05. Insurance. (a) Each Group Member will maintain with financially
sound and reputable carriers having a financial strength rating of at least A-
by A.M. Best Company (i) insurance in such amounts (with no greater risk
retention) and against such risks and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (ii) all insurance
required pursuant to the Security Documents. The Loan Parties will furnish to
the Agent, upon request of the Agent, information in reasonable detail as to the
insurance so maintained.

 

92

 

 

(b)          The Borrower will cause the Agent to at all times be named as loss
payee or an additional insured (but without any liability for any premiums)
under each insurance policy maintained pursuant to Section 5.05(a) covering
physical damage to or theft of any Collateral. The requirement set forth in the
preceding sentence is subject to the terms of the Intercreditor Agreement.

 

Section 5.06. Payment of Obligations. Each Group Member will pay or discharge
all Material Indebtedness and all other material liabilities and obligations,
including Taxes, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Group Member has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 5.07. Compliance With Laws. Each Group Member will comply with all
Requirements of Law applicable to it or its property (including Patriot Act,
margin regulations and laws applicable to sanctioned persons), except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.08. Maintenance of Properties. Each Group Member will keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted.

 

Section 5.09. Books and Records; Inspection Rights. Each Group Member will:

 

(a)          maintain or cause to be maintained at all times true and complete
books and records in a manner consistent with GAAP of their operations; and
provide the Agent and its representatives access to all such books and records
during regular business hours, in order that the Agent may upon reasonable prior
notice examine and make abstracts from such books, accounts, records and other
papers for the purpose of verifying the accuracy of the various reports,
including the Borrowing Base computations and supporting documentation,
delivered by the Loan Parties to the Agent or the Lenders pursuant to this
Agreement or for otherwise ascertaining compliance with this Agreement.

 

93

 

 

(b)          permit any representatives designated by the Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender
(including employees of the Agent, any Lender or any consultants, accountants,
lawyers and appraisers retained by the Agent), upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, including, with respect to all Eligible Real Property, Additional
Eligible Real Property, Initial Mortgaged Property and New Mortgaged Property,
environmental assessment reports and Phase I or Phase II studies (provided that
the Borrower shall be permitted to remove any property from the calculation of
the Borrowing Base in lieu of delivering a Phase II environmental study with
respect thereto), and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested. The Loan Parties acknowledge that the Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain Reports pertaining to the Loan Parties’ assets for internal use by the
Agent and the Lenders.

 

(c)          grant the Agent access to and the right to inspect all final
reports, final audits and other similar internal information of the Holdco Group
relating to environmental matters upon reasonable notice, and obtain any third
party verification of matters relating to compliance with Environmental Laws and
regulations reasonably requested by the Agent at any time and from time to time;
provided, however, that access to materials protected by attorney-client
privilege need not be provided.

 

Section 5.10. Collateral Monitoring and Review. Each Loan Party will, at any
time upon the reasonable request of the Agent, permit the Agent or professionals
(including, without limitation, internal and third party consultants,
accountants and appraisers) retained by the Agent or its professionals to
conduct evaluations and appraisals of (1) the Borrower’s practices in the
computation of the Borrowing Base and (2) the assets included in the Borrowing
Base, and pay the reasonable fees and expenses in connection therewith; provided
that (x) so long as Net Domestic Availability exceeds the Monitoring Trigger
Amount and no Significant Event of Default shall have occurred and be
continuing, such evaluations and appraisals shall be conducted no more
frequently than annually and (y) during any twelve-month period in which Net
Domestic Availability falls below the Monitoring Trigger Amount such evaluations
and appraisals shall be conducted no more frequently than semi-annually (unless
a Significant Event of Default shall have occurred and be continuing). In
connection with any collateral monitoring or review and appraisal relating to
the computation of the Borrowing Base, the Borrower shall make such adjustments
to the Borrowing Base as the Agent shall reasonably require based upon the terms
of this Agreement and results of such collateral monitoring, review or
appraisal.

 

Section 5.11. Concentration Account; Cash Management. Each Loan Party will:

 

(a)          at all times on and after the ARCA Effective Date, cause and
continue to maintain with JPMorgan Chase Bank, N.A. or any of its Affiliates, an
account or accounts to be used by the Loan Parties as their principal
concentration account for day-to-day operations; and

 

94

 

 

(b)          at all times on and after the ARCA Effective Date, cause each of
its lockboxes, deposit accounts (other than payroll and trust accounts and other
deposit accounts having balances not in excess of $2,000,000 in the aggregate)
and securities accounts to be subjected and to remain subjected to an Account
Control Agreement, properly executed by such Loan Parties and each applicable
bank or other financial institution at which each such lockbox, deposit account
and securities account is maintained. During the continuation of a Liquidity
Trigger Period, all amounts contained in the lockboxes and deposit accounts
(other than payroll and trust accounts and other deposit accounts having
balances not in excess of $2,000,000 in the aggregate) of the Loan Parties that
represent collections of the Accounts of the Loan Parties shall be transferred
daily to an account in the name and under the exclusive control of the Agent
(the “Collection Account”).

 

Section 5.12. [Reserved].

 

Section 5.13. Additional Guarantors and Collateral; Further Assurances.

 

(a)          Subject to applicable law, Holdco shall cause each of its Domestic
Subsidiaries formed or acquired after the ARCA Effective Date to become a Loan
Party by executing the Joinder Agreement set forth as Exhibit I (the “Joinder
Agreement”). Upon execution and delivery thereof, each such Person (i) shall
automatically become a Subsidiary Guarantor hereunder and thereupon shall have
all of the rights, benefits, duties, and obligations in such capacity under the
Loan Documents and (ii) execute supplements to the Security Documents pursuant
to which it will grant Liens to the Agent, for the benefit of the Agent and the
Lenders, in any and all property of such Subsidiary Guarantor to the extent
provided for in the Security Documents, including a Mortgage on the interest of
such Subsidiary Guarantor in each real property located in the United States
owned or leased by it (subject to Sections 5.13(d) and 5.13(e)).

 

(b)          Each Loan Party will cause (i) 100% of the issued and outstanding
Equity Interests, if any, in each Domestic Subsidiary directly owned by it and
(ii) 65% of the issued and outstanding Equity Interests, if any, entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the
issued and outstanding Equity Interests, if any, not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2) in each Foreign Subsidiary
directly owned by it to be subject at all times to a perfected Lien in favor of
the Agent pursuant to the terms and conditions of the Security Documents.

 

(c)          Without limiting the foregoing, each Loan Party shall, and shall
cause each of its Subsidiaries to, execute and deliver, or cause to be executed
and delivered, to the Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages, title insurance
policies, surveys, legal opinions and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Security Documents, all at the expense of the Loan Parties.

 

95

 

 

(d)          If any material assets (including any real property located in the
United States having a fair market value in excess of $1,000,000 (as reasonably
determined by the Borrower) or improvements thereto or any interest therein) are
acquired by any Loan Party after the ARCA Effective Date (other than assets
constituting Collateral under an existing Security Document that become subject
to a Lien in favor of the Agent upon acquisition thereof), such Loan Party will
notify the Agent thereof, and, if requested by the Agent or the Required
Lenders, will cause such assets to be subjected to a Lien securing the Secured
Obligations and will take such actions as shall be necessary or reasonably
requested by the Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Loan
Parties.

 

(e)          The obligations of the Loan Parties pursuant to the foregoing
provisions of Section 5.13(a) with respect to real property leased but not owned
by them are limited to such leasehold interests as the Agent may determine in
its Permitted Discretion to be of material value as Collateral; provided that
any leasehold interest with a fair market value not in excess of $1,000,000 (as
reasonably determined by the Borrower) shall not be deemed to be of material
value as Collateral. With respect to (i) any such leasehold interests which the
Agent may so determine to be of material value as Collateral, and (ii) the
leasehold interests listed on Schedule 5.13(e), the applicable Loan Party (A)
shall use commercially reasonable efforts to obtain from the landlord under the
applicable lease a Landlord Consent and Agreement (with a consent by the
landlord’s mortgagee, if applicable) (x) consenting to a Mortgage of the
leasehold interest to the Agent, (y) agreeing to provide to the Agent notice of
and an opportunity to cure tenant defaults under the lease, and (z) agreeing
that, in the event of the termination of the lease, the landlord will grant a
new lease, all substantially in the form of Exhibit J, including specifically
Sections 4, 7 and 8 thereof, with such changes as are satisfactory to the Agent
in its Permitted Discretion; and (B) if the landlord consents to a Mortgage of
the leasehold interest to the Agent as aforesaid or such Mortgage is otherwise
permitted and will not cause a default or event of default under the lease,
shall cause such leasehold interest to be mortgaged to the Agent pursuant to
Section 5.13(c).

 

Section 5.14. Maintenance Of Flood Insurance. With respect to any improved real
property subject to a Mortgage, if at any time the area in which the buildings
and other improvements (as described in the applicable Mortgage) are located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), obtain flood
insurance in such reasonable total amount as the Agent may from time to time
reasonably require, and otherwise to ensure compliance with the NFIP as set
forth in the Flood Laws. Following the ARCA Effective Date, the Borrower shall
deliver to the Agent annual renewals of each flood insurance policy or annual
renewals of each force-placed flood insurance policy, as applicable. In
connection with any amendment to this Agreement pursuant to which any increase,
extension, or renewal of Loans is contemplated, the Borrower shall cause to be
delivered to the Agent for any Mortgaged Property, a Flood Determination Form,
Borrower Notice and Evidence of Flood Insurance, as applicable.

 

96

 

 

Article 6
Negative Covenants

 

Until the Revolving Credit Commitments have expired or terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document have been paid in full and all Letters of Credit
have expired or terminated and all LC Disbursements shall have been reimbursed,
the Loan Parties covenant and agree, jointly and severally, with the Lenders
that:

 

Section 6.01. Liens. No Group Member will create, incur, assume or suffer to
exist any Lien on any asset now owned or hereafter acquired by it, other than:

 

(a)          Liens on any property or any assets of any Group Member existing on
the ARCA Effective Date as reflected on Schedule 6.01; provided that (i) such
Lien shall not apply to any other property or asset of such Group Member (other
than after acquired property affixed thereto or incorporated therein and
proceeds or products thereof) and (ii) such Lien shall secure only those
obligations which it secures on the ARCA Effective Date and Permitted
Refinancing Indebtedness with respect thereto;

 

(b)          Liens created pursuant to the Loan Documents or the Secured Notes
Documents;

 

(c)          Permitted Liens;

 

(d)          Liens on fixed or capital assets acquired, constructed, repaired or
improved by any Group Member; provided that (i) such security interests secure
Indebtedness permitted by Section 6.03(d), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (iii) such
security interests shall not apply to any other property or assets of such Group
Member;

 

(e)          Liens arising from precautionary UCC financing statements regarding
operating leases;

 

97

 

 

(f)          Liens existing on any property or asset prior to the acquisition
thereof by any Group Member (including, without limitation, in connection with a
Permitted Acquisition) or existing on any property or asset of any Person that
becomes a Group Member after the ARCA Effective Date prior to the time such
Person becomes a Group Member; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Group Member, as the case may be, (ii) such Lien shall not apply to any other
property or assets of such Group Member (other than after acquired property
affixed thereto or incorporated therein and proceeds or products thereof) and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Group Member, as the case
may be and Permitted Refinancing Indebtedness with respect thereto;

 

(g)          Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;

 

(h)          Liens securing obligations owing to a Group Member;

 

(i)          Liens on property of any Foreign Subsidiary, which Liens secure
Indebtedness of the applicable Foreign Subsidiary permitted under Section
6.03(g);

 

(j)          Liens on property (i) of any Subsidiary that is not a Loan Party
and (ii) that does not constitute Collateral, which Liens secure Indebtedness of
the applicable Subsidiary permitted under Section 6.03 (other than Section
6.03(g));

 

(k)          [Reserved];

 

(l)          other Liens so long as neither the value of the property subject to
such Liens, nor the Indebtedness and other obligations secured thereby, exceed
$50,000,000 in the aggregate;

 

(m)          Liens on the Collateral securing Indebtedness permitted under
Section 6.03(o);provided that such Liens on the ABL Priority Collateral (as
defined in the Intercreditor Agreement) shall rank junior to the Liens on the
ABL Priority Collateral securing the Obligations pursuant to the Intercreditor
Agreement (or one or more other customary intercreditor agreements reasonably
satisfactory to the Agent); and

 

(n)          Liens on the Collateral securing Indebtedness permitted under
Section 6.03(p); provided that (x) such Liens on ABL Priority Collateral (as
defined in the Intercreditor Agreement) shall rank junior to the Liens on such
ABL Priority Collateral securing the Obligations and (y) such Liens on Term
Priority Collateral (as defined in the Intercreditor Agreement) may rank prior
to the Liens on such Term Priority Collateral securing the Obligations, in each
case pursuant to the Intercreditor Agreement (or another customary intercreditor
agreement reasonably satisfactory to the Agent).

 

98

 

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.01 may at any time attach to any Loan Party’s (1) Eligible Accounts
Receivable, other than those permitted under clause (i) of the definition of
Permitted Lien or clause (b), (m) or (n) above and (2) Eligible Inventory, other
than those permitted under clause (i) or (ii) of the definition of Permitted
Lien or clause (b), (m) or (n) above.

 

Section 6.02. Fundamental Changes.

 

(a)          No Group Member will merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into Holdco in a transaction in which Holdco is the surviving
corporation; (ii) any Group Member (other than Holdco) may merge into any other
Group Member in a transaction in which the surviving entity is a Group Member
(provided that if any party to any such transaction is (A) a Loan Party, the
surviving entity of such transaction shall be a Loan Party, (B) a Domestic
Subsidiary, the surviving entity of such transaction shall be a Domestic
Subsidiary and (C) the Borrower, the surviving entity of such transaction shall
be the Borrower); (iii) any Subsidiary (other than the Borrower) may liquidate
or dissolve if Holdco determines in good faith that such liquidation or
dissolution is in the best interests of the Holdco Group and is not materially
disadvantageous to the Lenders; and (iv) any Permitted Acquisition or
disposition permitted by Section 6.06 may be effected by way of a merger or
consolidation of a Subsidiary.

 

(b)          [Reserved].

 

(c)          Holdco will not engage in any business or activity other than the
ownership of all the outstanding shares of capital stock of Foreign Holdco and
the Domestic Subsidiaries and activities incidental thereto. Foreign Holdco will
not engage in any business or activity other than the ownership of all the
outstanding shares of capital stock of the Foreign Subsidiaries and activities
incidental thereto.

 

Section 6.03. Indebtedness. No Group Member will create, incur or suffer to
exist any Indebtedness, except:

 

(a)          Indebtedness existing on the ARCA Effective Date and set forth on
Schedule 6.03 and Permitted Refinancing Indebtedness with respect thereto and
certain intercompany indebtedness set forth on Schedule 6.03 under the title
“ARCA Effective Date Intercompany Indebtedness” existing on the ARCA Effective
Date and Permitted Refinancing Indebtedness with respect thereto, provided that
such refinancing is limited to other intercompany debt;

 

99

 

 

(b)          (i) Indebtedness under the Loan Documents and (ii) Indebtedness
under the L/C Facility Documents in an aggregate principal amount not to exceed
$44,500,000 and any Permitted Refinancing Indebtedness in respect thereof or in
respect of any Permitted Refinancing Indebtedness incurred under this clause
(ii);

 

(c)          Indebtedness of any Subsidiary to Holdco or any other Subsidiary,
provided that (i) Indebtedness of any Subsidiary that is not a Loan Party to
Holdco or any Subsidiary that is a Loan Party shall be subject to Section 6.05
and (ii) Indebtedness of any Subsidiary that is a Loan Party to any Subsidiary
that is not a Loan Party shall be subordinated to the Obligations pursuant to an
Affiliate Subordination Agreement;

 

(d)          (i) Indebtedness incurred subsequent to the ARCA Effective Date
secured by purchase money Liens (including Capitalized Leases), (ii)
Indebtedness of a Person that becomes a Group Member after the ARCA Effective
Date, provided that such Indebtedness is not created in contemplation thereof,
and (iii) Permitted Refinancing Indebtedness in respect of Indebtedness
described in (i) and (ii), in an aggregate amount for (i), (ii) and (iii) not to
exceed $50,000,000;

 

(e)          Indebtedness owed to any bank in respect of any overdrafts and
related liabilities arising from treasury, depository and cash management
services or in connection with any automated clearing house transfers of funds;

 

(f)          Indebtedness incurred in connection with foreign exchange
contracts, currency swap agreements, currency future or option contracts and
other similar agreements designed to hedge against fluctuations in foreign
exchange rates and interest rate swap, cap or collar agreements and interest
rate future or option contracts designed to hedge against fluctuations in
foreign interest rates, in each case to the extent that such agreement or
contract is entered into in the ordinary course of business;

 

(g)          Indebtedness of Foreign Subsidiaries not otherwise described
herein, not exceeding the aggregate principal amount of €100,000,000 or the
equivalent of such amount at any one time outstanding;

 

(h)          Indebtedness consisting of (i) Guarantees by any Loan Party of the
Indebtedness of any other Loan Party, (ii) Guarantees by any Group Member that
is not a Loan Party of the Indebtedness of any other Group Member that is not a
Loan Party, or (iii) to the extent permitted by Section 6.05, Guarantees by any
Loan Party of the Indebtedness of any other Group Member, in each case to the
extent the Indebtedness so guaranteed is permitted under the Agreement;

 

100

 

 

(i)          in each case to the extent (if any) that such obligations
constitute Indebtedness, (a) customary indemnification obligations, purchase
price or other similar adjustments in connection with acquisitions and
dispositions permitted under the Agreement, (b) reimbursement or indemnification
obligations owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, (c) obligations in respect of performance bonds, bid bonds, appeal
bonds, surety bonds, performance and completion guarantees and similar
obligations, or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case provided in the ordinary
course of business, (d) obligations for deferred payment of insurance premiums,
(e) take-or-pay obligations contained in supply arrangements; provided, in each
case, that such obligation arises in the ordinary course of business and not in
connection with the obtaining of financing;

 

(j)          Indebtedness in an aggregate principal amount not in excess of
$15,000,000 at any time consisting of promissory notes to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests;

 

(k)          Indebtedness in an aggregate principal amount not in excess of
$15,000,000 at any time consisting of obligations under deferred compensation or
other similar arrangements incurred in connection with Permitted Acquisitions or
any other Investment expressly permitted hereunder;

 

(l)          Indebtedness supported by a Letter of Credit, in a principal amount
not to exceed the face amount of such Letter of Credit;

 

(m)          other Indebtedness of the Holdco Group in an aggregate principal
amount not in excess of $50,000,000 at any time;

 

(n)          so long as at the time and after giving effect thereto, the
Incurrence Test is met, other Indebtedness of any Loan Party;

 

(o)          Indebtedness incurred under the Secured Notes Indenture and
outstanding on the ARCA Effective Date; and

 

(p)          (i) Indebtedness incurred under the Term Loan Facility Documents
(including incurred in the form of “Incremental Term Loans” as therein defined)
and (ii) Permitted Refinancing Indebtedness incurred to Refinance Indebtedness
permitted pursuant to the preceding clause (i) or this clause (ii).

 

Section 6.04. Sale and Lease-Back Transactions. No Group Member will enter into
any arrangement, directly or indirectly, with any Person whereby it shall sell
or transfer any property, real or personal or mixed, used or useful in its
business, whether now owned or hereafter required, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred unless (a)
the sale of such property is permitted by Section 6.06 and (b) any Capitalized
Leases or Liens arising in connection therewith are permitted by Section 6.01
and Section 6.03.

 

101

 

 

Section 6.05. Investments, Loans and Advances. No Group Member will purchase,
hold or acquire any Equity Interests, evidences of indebtedness or other
securities of, make or permit to exist any loans or advances or capital
contributions to, or make or permit to exist any investment or any other
interest in, any other Person (all of the foregoing, “Investments”), except:

 

(a)          (i) Investments by Holdco and the Subsidiaries existing on the ARCA
Effective Date in the Equity Interests of the Subsidiaries and any modification,
replacement, renewal, reinvestment or extension thereof (provided that the
amount of the original Investment is not increased except as otherwise permitted
by this Section 6.05) and (ii) additional Investments by Holdco and the
Subsidiaries in the Borrower and the Subsidiaries; provided that (A) any such
Equity Interests held by a Loan Party shall be pledged pursuant to the Security
Documents (subject to (x) the limitation referred to in Section 5.13(b) in the
case of any Foreign Subsidiary and (y) customary prohibitions contained in the
applicable joint venture agreements in the case of non-Subsidiary joint
ventures), (B) the aggregate amount of Investments by Loan Parties in
Subsidiaries that are not Subsidiary Guarantors shall not exceed $125,000,000 at
any time outstanding less the amount of Investments made pursuant to clause (o)
of this Section 6.05 and (C) if such Investment shall be in the form of a loan
or advance by a Loan Party, such loan or advance shall be unsecured and
subordinated to the Obligations pursuant to an Affiliate Subordination
Agreement;

 

(b)          Permitted Investments;

 

(c)          Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers, licensors, licensees and suppliers, in each case in the ordinary
course of business;

 

(d)          loans and advances in the ordinary course of business to employees,
officers and directors so long as the aggregate principal amount thereof at any
time outstanding (determined without regard to any write-downs or write-offs of
such loans and advances) shall not exceed $2,000,000;

 

(e)          Permitted Acquisitions;

 

(f)          Investments existing on the ARCA Effective Date, in each case as
set forth on Schedule 6.05 and any modification, replacement, renewal,
reinvestment or extension thereof (provided that the amount of the original
Investment is not increased except as otherwise permitted by this Section 6.05);

 

(g)          extensions of trade credit in the ordinary course of business

 

(h)          Investments made as a result of the receipt of non-cash
consideration from a sale, transfer or other disposition of any asset in
compliance with Section 6.06;

 

102

 

 

(i)          intercompany loans and advances to Holdings to the extent that
Holdco may pay dividends to Holdings pursuant to Section 6.07 (and in lieu of
paying such dividends); provided that such intercompany loans and advances
(i) shall be made for the purposes, and shall be subject to all the applicable
limitations set forth in, Section 6.07 and (ii) if made by a Loan Party shall be
unsecured and subordinated to the Obligations pursuant to an Affiliate
Subordination Agreement;

 

(j)          notes from employees of Holdco and its Subsidiaries in connection
with such employees’ acquisition of shares of Holdings common Equity Interests
so long as no cash is actually advanced by Holdings or any of its Subsidiaries
in connection with any such acquisition;

 

(k)          additional Investments by Holdco and its Subsidiaries, so long as
such Investments are made with the proceeds of any substantially contemporaneous
issuance of Equity Interests by Holdco or any direct or indirect parent of
Holdco to the extent such proceeds shall have actually been received by Holdco;

 

(l)          Investments of any Person existing at the time such Person becomes
a Subsidiary of Holdco or consolidates or merges with Holdco or any of its
Subsidiaries (including, without limitation, in connection with a Permitted
Acquisition) so long as such investments were not made in contemplation of such
Person becoming a Subsidiary or of such merger;

 

(m)          investments in the ordinary course of business consisting of
endorsements for collection or deposit;

 

(n)          in addition to Investments permitted by paragraphs (a) through (m)
above and (o) below, additional Investments by Holdco and the Subsidiaries so
long as the aggregate amount invested, loans or advanced pursuant to this
paragraph (n) (determined without regard to any write-downs or write-offs of
such investments, loans and advances) does not exceed $75,000,000 in the
aggregate; and

 

(o)          Investments in non-Subsidiary joint ventures up to an aggregate
amount of (i) $125,000,000 less (ii) the amount of Investments made as described
in part (B) of the proviso to clause (a) of this Section 6.05.

 

Section 6.06. Disposition of Assets. No Group Member will sell or otherwise
dispose of any assets (including, without limitation, the capital stock of any
Subsidiary), except for:

 

(a)          sales of inventory, fixtures and equipment in the ordinary course
of business;

 

103

 

 

(b)          dispositions of surplus, obsolete, negligible or uneconomical
assets including plants currently shut down or shut down in the future;

 

(c)          intercompany sales or other intercompany transfers of assets among
Group Members all of which are Loan Parties, none of which are Loan Parties,
from Group Members which are not Loan Parties to Group Members that are Loan
Parties and other intercompany transfers in an aggregate amount not to exceed
$25,000,000 from Group Members that are Loan Parties to Group Members that are
not Loan Parties;

 

(d)          each of Holdco and its Subsidiaries may sell, discount, or
otherwise dispose of accounts receivable in connection with the compromise or
collection thereof, and not as part of any transaction, the primary purpose of
which is to provide financing for Holdco and its Subsidiaries, provided that
such accounts receivable were not included as Eligible Accounts Receivable in
the Borrowing Base Certificate most recently delivered or, if so included, the
exclusion of such accounts receivable from the Borrowing Base (after giving
effect to any concurrent prepayment of the Loans) would not cause the Total
Revolving Credit Commitment Usage to exceed the Borrowing Base;

 

(e)          each Foreign Subsidiary may sell, discount or otherwise dispose of
accounts receivable in connection with any transaction, the primary purpose of
which is to provide financing for such Foreign Subsidiary, provided that the
aggregate amount of all such financings shall not exceed a principal amount of
€65,000,000, or the equivalent of such amount, at any one time outstanding;
provided, further, that the amount of any such financing shall be deemed to be
Indebtedness hereunder and shall not exceed the total amount of Indebtedness
permitted to be incurred pursuant to Section 6.03(g);

 

(f)          each of Holdco and its Subsidiaries may grant licenses,
sublicenses, leases or subleases in the ordinary course of business to other
Persons not materially interfering with the conduct of the business of Holdco or
any of its Subsidiaries, in each case so long as no such grant would adversely
affect any Collateral or the Agent’s rights or remedies with respect thereto;

 

(g)          sales, transfers and dispositions of (i) Investments (excluding
Investments in the Equity Interests of any Subsidiary) permitted by clauses (b),
(c), (k), (n) and (o) of Section 6.05 and (ii) other Investments to the extent
required by or made pursuant to customary buy/sell arrangements made in the
ordinary course of business between the parties to agreements related thereto;
provided, in each case, that such sales, transfer or dispositions are made for
fair value and for at least 80% cash consideration;

 

(h)          dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Group Member or its Subsidiaries;

 

104

 

 

(i)          sales, transfers and dispositions to the extent necessary to effect
a transaction otherwise permitted under Section 6.02; provided that if in
connection with such transaction the direct or indirect interest of Holdco in a
Group Member is reduced, such transaction shall be treated as a disposition of
such interest to the extent of such reduction for purposes of this Section 6.06
which is permitted if and only if permitted by a clause other than this clause
(i);

 

(j)          Specified Dispositions; provided that (i) Availability determined
on a Pro Forma Basis giving effect to any such Specified Disposition shall be
not less than $0 and (ii) the Borrower shall have delivered to the Agent a
certificate of a Financial Officer certifying as to the requirement of subclause
(i) of this clause (j);

 

(k)          sales in arm’s length transactions, at fair market value and for at
least 80% cash consideration, in an aggregate amount not to exceed $100,000,000;
and

 

(l)          other sales of assets having a fair market value not in excess of
$35,000,000 in the aggregate.

 

Section 6.07. Restricted Payments; Restrictive Agreements. (a) No Group Member
will declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so;
provided, however, that (i) any of Holdco’s Subsidiaries may declare and pay
dividends or make other distributions ratably to its equity holders, (ii) except
during a Liquidity Trigger Period, so long as no Default shall have occurred and
be continuing or would result therefrom, Holdco may, or may make distributions
to Holdings so that Holdings may, repurchase its Equity Interests owned by
employees, officers, directors or consultants of Holdings, Holdco or the
Subsidiaries or make payments to employees, officers, directors or consultants
of Holdings, Holdco or the Subsidiaries in connection with the exercise of stock
options (including for purposes of paying tax withholding applicable to stock
option exercises), stock appreciation rights or similar equity incentives or
equity based incentives pursuant to management incentive plans or in connection
with the death, disability, retirement or termination of such employees in an
amount not to exceed $65,000,000 in aggregate (plus the amount of Net Cash
Proceeds (x) received by Holdco subsequent to the ARCA Effective Date from sales
of Equity Interests of Holdco or, to the extent contributed to Holdco, any of
Holdco’s direct or indirect parents, to directors, consultants, officers or
employees of Holdco, any of its Subsidiaries or any direct or indirect parent of
Holdco in connection with permitted employee compensation and incentive
arrangements and (y) of any key-man life insurance policies received by Holdco
or its Subsidiaries), (iii) Holdco may make Restricted Payments to Holdings (x)
in an amount not to exceed, when taken together with the aggregate amount of all
loans or advances made pursuant to Section 6.05(i) for such purposes, $1,000,000
in any fiscal year to the extent necessary to pay general corporate and overhead
expenses incurred by Holdings in the ordinary course of business and (y) in an
amount necessary to pay Holdings, Tax liabilities (in an assumed amount equal to
the hypothetical tax liability of the holders of Equity Interests in Holdings,
calculated at the maximum combined net Federal, State and local income tax rate
applicable to any holder of an Equity Interest in Holdings, in respect of the
net taxable income of the Holdco Group); provided that all Restricted Payments
made to Holdings pursuant to clause (iii) shall be used by Holdings for the
purpose specified herein within 25 days of the receipt thereof, (iv) Holdco may
declare and pay dividends or make other distributions with respect to its Equity
Interests payable solely in additional shares of its Equity Interests; provided
that such additional Equity Interests shall not have any mandatory redemption or
similar provisions, (v) Holdings and its Subsidiaries may make non-cash
repurchases of Equity Interests deemed to occur upon the exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants and (vi) any Group Member may make any
Restricted Payment if both immediately before and immediately after giving
effect thereto, (x) no Default or Event of Default shall have occurred and be
continuing, (y) Net Domestic Availability, calculated on the basis of the
Borrowing Base Certificate most recently delivered but adjusted to give effect
thereto, is not less than the product of (1) the Total Revolving Credit
Commitment and (2) 15% and (z) the Total Net Leverage Ratio measured at the time
of the making of any such Restricted Payment, but immediately after giving
effect thereto and determined on a Pro Forma Basis after giving effect thereto,
is equal to or less than 1.25 to 1.00.

 

105

 

 

(b)          The Borrower will not, and Holdco will not permit any of its
Subsidiaries to, create or otherwise cause or permit to exist or become
effective any contractual encumbrance or restriction on the ability of any
Subsidiary of Holdco to: (i) pay dividends or make any other distributions with
respect to any of its Equity Interests to any Group Member, (ii) pay any
Indebtedness or other obligations owed to any Group Member, (iii) make any loans
or advances to any Group Member; or (iv) transfer any of its property or assets
to any Group Member, in each case, except for Permitted Restrictions.

 

106

 

 

Section 6.08. Transactions With Affiliates. Except for transactions by or among
Loan Parties and except for any transaction (or series of related transactions)
involving aggregate consideration of less than $5,000,000, no Group Member will
sell or transfer any property or assets to, or purchase or acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except that (a) any Group Member may engage in any of the foregoing
transactions with an Affiliate at prices and on terms and conditions not less
favorable to either such Group Member than could be obtained on an arm’s-length
basis from unrelated third parties, (b) Restricted Payments may be made to the
extent provided in Section 6.07, (c) fees, customary indemnities and
reimbursements for out-of-pocket costs and expenses incurred by the Sponsor or
any of its Affiliates may be paid to the Sponsor or any such Affiliates
(directly or through Holdings) in an aggregate amount not to exceed $2,500,000
in any fiscal year (including, without limitation, amounts paid by Sponsor or
any such Affiliates to employees, agents, professionals or consultants hired or
retained by Sponsor or any such Affiliates (collectively, the “Consultants”), as
payment for services rendered by such employees, agents, professionals and
consultants for the benefit of a Group Member), in each case in connection with
their performance of management, consulting, monitoring, financial advisory or
other services with respect to Holdco and the Subsidiaries, provided that (i) no
fees may be paid to the Sponsor or any of its Affiliates if at the time a
Default exists (though any such unpaid fees may be paid after such Default no
longer exists) and (ii) reimbursement of the Sponsor or any such Affiliates for
amounts paid to Consultants retained by the Sponsor for the benefit of Holdco
shall not count against the $2,500,000 limitation above, (d) Group Members may
pay (directly or through Holdings) reasonable fees and out-of-pocket costs to
directors of Holdco (or any direct or indirect parent thereof), and compensation
and employee benefits to (and indemnities provided for the benefit of)
directors, officers or employees of Holdco (or any direct or indirect parent
thereof), in each case in the ordinary course of business, (e) Holdco and its
Subsidiaries may enter into, and may make payments (directly or through
Holdings) under, employment agreements, employee benefits plans, stock option
plans, management incentive plans, indemnification provisions, severance
arrangements, and other similar compensatory arrangements with officers,
employees and directors of Holdco (directly or through Holdings) and its
Subsidiaries in the ordinary course of business, (f) periodic allocations of
overhead expenses among Holdco and its Subsidiaries may be made, (g) Group
Members may make payments pursuant to tax sharing agreements among Holdco (and
any direct or indirect parent thereof), and its Subsidiaries on customary terms
to the extent attributable to the ownership or operation of Holdco and its
Subsidiaries, (h) any issuances of securities or other payments (directly or
through Holdings), awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment agreements, stock options, management
investment plans and stock ownership plans approved by Holdco (or its direct or
indirect parent company’s) or Holdco’s board of directors shall be permitted and
(i) transactions pursuant to permitted agreements in existence on the ARCA
Effective Date and listed on Schedule 6.08, or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect,
shall be permitted.

 

Section 6.09. Limitations On Hedging Agreements. No Group Member will enter into
any Hedging Agreement other than (a) any such agreement or arrangement entered
into in the ordinary course of business and consistent with prudent business
practice to hedge or mitigate risks to which a Group Member is exposed in the
conduct of its business or the management of its liabilities or (b) any such
agreement entered into to hedge against fluctuations in interest rates or
currency incurred in the ordinary course of business and consistent with prudent
business practice; provided that in each case such agreements or arrangements
shall not have been entered into for speculative purposes.

 

107

 

 

Section 6.10. Modifications of and Payments on Other Indebtedness. (a) No Group
Member will permit any waiver, supplement, modification, amendment, termination
or release of any indenture, instrument or agreement pursuant to which any
Material Indebtedness of Holdco or any of the Subsidiaries is outstanding if the
effect of such waiver, supplement, modification, amendment, termination or
release would materially increase the obligations of the obligor or confer
additional rights on the holder of such Indebtedness in a manner materially
adverse to Holdco, any of the Subsidiaries or the Lenders.

 

(b)          No Group Member will make, or agree or offer to pay or make,
directly or indirectly, any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
any subordinated Indebtedness permitted hereunder (“Permitted Subordinated
Indebtedness”), or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, prepayment, retirement, acquisition,
cancellation or termination of any Permitted Subordinated Indebtedness, except
for (i) payments of regularly scheduled interest and principal, (ii) payments
made in connection with the Refinancing of any such Permitted Subordinated
Indebtedness provided that any Indebtedness incurred in connection with such
Refinancing is permitted under Section 6.03 or (iii) payments made solely with
the proceeds from the issuance of Equity Interests or from equity contributions.

 

Section 6.11. [Reserved].

 

Section 6.12. Fixed Charge Coverage Ratio. At all times during each period that
begins on any day on which the Availability has been less than the Minimum
Availability Amount on each of the two consecutive preceding days, and ends on
the first day thereafter on which Availability has been at least equal to the
Minimum Availability Amount for 20 consecutive days, the Fixed Charge Coverage
Ratio will not be less than 1.00 to 1.00.

 

Section 6.13. Fiscal Year. Holdco will not change its fiscal year-end to a date
other than December 31 without the prior written consent of the Agent.

 

Section 6.14. Changes in Lines of Business. No Group Member will engage at any
time in any business or business activity other than any business or business
activity conducted by such Group Member on the ARCA Effective Date and any
business or business activities incidental or related thereto, or any business
or business activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof or ancillary thereto.

 

Article 7
Events of Default

 

Section 7.01. Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period,
if any, specified below with respect thereto (each, an “Event of Default”):

 

108

 

 

(a)          any representation or warranty made by any Loan Party in any Loan
Document or in connection with the Loan Documents or the credit extensions
hereunder or any statement or representation made in any report, financial
statement, certificate or other document furnished by any Loan Party to the
Agent or any Lender under or in connection with the Loan Documents, shall prove
to have been false or misleading in any material respect when made or delivered;
or

 

(b)          default shall be made in the payment of any (i) Fees, interest on
the Loans or other amounts payable hereunder when due (other than amounts set
forth in clause (ii) hereof), and such default shall continue unremedied for
more than three (3) Business Days or (ii) principal of the Loans or
reimbursement obligations or cash collateralization in respect of Letters of
Credit, when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise; or

 

(c)          default shall be made by any Group Member in the due observance or
performance of any covenant, condition or agreement contained in Section 5.02(a)
or Article 6 hereof; or

 

(d)          default shall be made by any Group Member in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed pursuant to the terms of the Loan Documents and such default shall
continue unremedied for more than thirty (30) days after the earlier of (i) the
date on which the Agent provides notice thereof to such Group Member and (ii)
the first date on which a Financial Officer of any Group Member has knowledge
thereof; or

 

(e)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of Holdings, Holdco or any Subsidiary (other than a Non-Material
Subsidiary), or of a substantial part of the property or assets of Holdings,
Holdco or a Subsidiary (other than a Non-Material Subsidiary), under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, Holdco or any Subsidiary (other
than a Non-Material Subsidiary) or for a substantial part of the property or
assets of Holdings, Holdco or a Subsidiary (other than a Non-Material
Subsidiary) or (iii) the winding-up or liquidation of Holdings, Holdco or any
Subsidiary (other than a Non-Material Subsidiary); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

109

 

 

(f)          Holdings, Holdco or any Subsidiary (other than a Non-Material
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (e) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, Holdco or any Subsidiary (other than a
Non-Material Subsidiary) or for a substantial part of the property or assets of
Holdings, Holdco or any Subsidiary (other than a Non-Material Subsidiary), (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, (vi) become unable, admit in writing its inability or fail generally
to pay its debts as they become due or (vii) take any action for the purpose of
effecting any of the foregoing;

 

(g)          (i) any Group Member shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable, or (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

 

(h)          a Change of Control shall occur; or

 

(i)          the Borrower shall fail to deliver a certified Borrowing Base
Certificate when due and such default shall continue unremedied for more than
five (5) Business Days; or

 

(j)          any material provision of any Loan Document shall, for any reason,
cease to be valid and binding on any Loan Party purportedly bound thereby, or
any Loan Party shall so assert in writing; or

 

(k)          any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid,
perfected and, with respect to the Secured Parties, first priority (except as
otherwise expressly provided in the Loan Documents) Lien on any material
Collateral covered thereby, except to the extent that any such loss of
perfection or priority results from the failure of the Agent to maintain
possession of certificates representing Equity Interests pledged under the
Security Agreement or the failure of the Agent to file a UCC-3 Continuation
Statement or, as to Collateral consisting of real property, to the extent such
losses are covered by a lenders title insurance policy and such insurer has been
not denied coverage; or

 

110

 

 

(l)          any judgment or order in excess of $50,000,000 (exclusive of any
judgment or order the amounts of which are fully covered by insurance (less any
applicable deductible) and as to which the insurer has acknowledged its
responsibility to cover such judgment or order) shall be rendered against any
Group Member and shall remain unsatisfied and unstayed for 30 days; or

 

(m)          any non-monetary judgment or order shall be rendered against any
Group Member which has or could reasonably be expected to have a Material
Adverse Effect; or

 

(n)          any Termination Event described in clauses (iv) or (v) of the
definition of such term shall have occurred and any Lien arising as a result of
such Termination Event shall have been perfected or any Person shall have
obtained relief from the automatic stay to enforce such Lien or any
Insufficiency; or

 

(o)          (i) any Loan Party or any ERISA Affiliate thereof shall have been
notified by the sponsor or trustee of a Multiemployer Plan that it has incurred
Withdrawal Liability to such Multiemployer Plan, (ii) such Loan Party or such
ERISA Affiliate does not have reasonable grounds, in the reasonable opinion of
the Agent, to contest such Withdrawal Liability and is not in fact contesting
such Withdrawal Liability in a timely and appropriate manner, and (iii) the
amount of such Withdrawal Liability specified in such notice, when aggregated
with all other amounts required to be paid by the Loan Parties and their ERISA
Affiliates to Multiemployer Plans in connection with Withdrawal Liabilities
(determined as of the date of such notification), could reasonably be expected
to result in a Material Adverse Effect; or

 

(p)          any Loan Party or any ERISA Affiliate thereof shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if such reorganization or termination could reasonably be expected to
result in a Material Adverse Effect; or

 

(q)          any Loan Party or any ERISA Affiliate shall have committed a
failure described in Section 302(f)(1) of ERISA (other than the failure to make
any contribution for which a funding waiver has been applied for and not
denied), and such failure could reasonably be expected to result in a Material
Adverse Effect;

 

111

 

 

then, and in every such event and at any time thereafter during the continuance
of such event, the Agent may, and at the request of the Required Lenders, shall,
by notice to the Borrower, take one or more of the following actions, at the
same or different times: (i) terminate forthwith the Total Revolving Credit
Commitment; (ii) declare the Loans or any portion thereof then outstanding to be
forthwith due and payable, whereupon the principal of such Loans together with
accrued interest thereon and any unpaid accrued Fees and all other liabilities
of the Borrower accrued hereunder and under any other Loan Document, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the Loan
Parties, anything contained herein or in any other Loan Document to the contrary
notwithstanding; (iii) require the Loan Parties upon demand to forthwith deposit
in the Letter of Credit Account cash in an amount which, together with any
amounts then held in the Letter of Credit Account, is equal to the sum of 105%
of the then LC Exposure (and to the extent the Loan Parties shall fail to
furnish such funds as demanded by the Agent, the Agent shall be authorized to
debit the accounts of the Loan Parties maintained with the Agent in such amount
after the giving of the notice referred to above); (iv) set-off amounts in the
Letter of Credit Account or any other accounts maintained with the Agent and
apply such amounts to the obligations of the Loan Parties hereunder and in the
other Loan Documents; and (v) exercise any and all remedies under the Loan
Documents and under applicable law available to the Agent and the Lenders. Any
payment received as a result of the exercise of remedies hereunder shall be
applied in accordance with Section 2.18(b).

 

Article 8
The Agent

 

Section 8.01. Administration by Agent. Each of the Lenders and the Issuing
Lender hereby irrevocably appoints the Agent as its agent and authorizes the
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article 8 are solely for the benefit of the Agent and the Lenders and, except
with respect to Section 8.05, the Borrower shall not have rights as a third
party beneficiary of any such provisions.

 

Section 8.02. Rights of Agent. The institution serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Agent hereunder.

 

112

 

 

Section 8.03. Liability of Agent.

 

(a)          The Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(i) the Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing, (ii)
the Agent shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.09); provided that the Agent shall not be required to take any action that,
in its opinion or the opinion of its legal counsel, may expose the Agent to
liability or that is contrary to this Agreement or applicable law, including,
for the avoidance of doubt, any action that may be in violation of the automatic
stay under any debtor relief law, and (iii) except as expressly set forth
herein, the Agent shall not have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to Holdings or any of its
Subsidiaries that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity. The Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.09) or in the
absence of its own gross negligence or willful misconduct. The Agent shall be
deemed not to have knowledge of any Default unless and until notice thereof is
given to the Agent by the Borrower or a Lender, and the Agent shall not be
responsible for or have any duty to ascertain or inquire into (A) any statement,
warranty or representation made in or in connection with this Agreement, (B) the
contents of any certificate, report or other document delivered hereunder or in
connection herewith, (C) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (E) the satisfaction of any condition set
forth in Article 4 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agent.

 

(b)          The Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Agent may consult with legal counsel (who may be counsel
for a Loan Party), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

(c)          Nothing in this Agreement shall require the Agent or any of its
Related Parties to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender. Each Lender confirms to the
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Agent or any of its Related Parties.

 

113

 

 

(d)          The Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Agent. The Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.

 

Section 8.04. Reimbursement and Indemnification. Each Lender agrees (i) to
reimburse the Agent for such Lender’s Revolving Credit Commitment Percentage of
any expenses and fees incurred by it under this Agreement and any of the Loan
Documents, including, without limitation, counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders, and
any other expense incurred in connection with the operations or enforcement
thereof, not reimbursed by the Borrower or the Guarantors and (ii) to indemnify
and hold harmless the Agent and any of its directors, officers, employees,
agents or Affiliates, on demand, in the amount of its proportionate share, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against it
or any of them in any way relating to or arising out of any of the Loan
Documents or any action taken or omitted by it or any of them under any of the
Loan Documents to the extent not reimbursed by the Borrower or the Guarantors
(except such as shall result from their respective gross negligence or willful
misconduct).

 

Section 8.05. Successor Agent. Subject to the appointment and acceptance of a
successor Agent as provided in this paragraph, the Agent may resign at any time
by notifying the Lenders, the Issuing Lender and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (or such earlier day as
may be agreed by the Required Lenders) (the “Resignation Effective Date”), then
the retiring Agent may, on behalf of the Lenders and the Issuing Lender, appoint
a successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Agent’s resignation hereunder, the provisions of this
Article and Section 10.05 shall continue in effect for the benefit of such
retiring Agent, its sub agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

 

114

 

 

Section 8.06. Independent Lenders. Each Lender acknowledges that it is solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with this Agreement and that it has,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder.

 

Section 8.07. Advances and Payments.

 

(a)          On the date of each Loan, the Agent shall be authorized (but not
obligated) to advance, for the account of each of the Lenders, the amount of the
Loan to be made by it in accordance with its Revolving Credit Commitment
Percentage hereunder. Should the Agent do so, each of the Lenders agrees
forthwith to reimburse the Agent in immediately available funds for the amount
so advanced on its behalf by the Agent, together with interest at the Federal
Funds Effective Rate if not so reimbursed on the date due from and including
such date but not including the date of reimbursement.

 

(b)          Any amounts received by the Agent in connection with this Agreement
(other than amounts to which the Agent is entitled pursuant to Sections 2.20,
8.04 and 10.05), the application of which is not otherwise provided for in this
Agreement shall be applied, (i) first, towards payment of fees and expenses then
due under Sections 2.20 and 10.05, ratably among the parties entitled thereto in
accordance with the amounts of fees and expenses then due to such parties, (ii)
second, towards payment of interest, Commitment Fee and Letter of Credit Fees
then due on account of the Loans and Letters of Credit, ratably among the
parties entitled thereto in accordance with the amounts of interest, Commitment
Fee and Letter of Credit Fees then due to such parties and (iii) third, towards
payment of principal of the Loans and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
All amounts to be paid to a Lender by the Agent shall be credited to that
Lender, after collection by the Agent, in immediately available funds either by
wire transfer or deposit in that Lender’s correspondent account with the Agent,
as such Lender and the Agent shall from time to time agree.

 

115

 

 

Section 8.08. Sharing of Setoffs. Each Lender agrees that if, other than as
expressly provided for herein, it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim against the Borrower or a Guarantor,
including, but not limited to, a secured claim under Section 506 of the
Bankruptcy Code or other security or interest arising from, or in lieu of, such
secured claim and received by such Lender under any applicable bankruptcy,
insolvency or other similar law, or otherwise, obtain payment in respect of its
Loans or unreimbursed drafts drawn under Letters of Credit as a result of which
the unpaid portion of its Loans or unreimbursed drafts drawn under Letters of
Credit is proportionately less than the unpaid portion of the Loans or
unreimbursed drafts drawn under Letters of Credit of any other Lender (a) it
shall promptly purchase at par (and shall be deemed to have thereupon purchased)
from such other Lender a participation in the Loans or unreimbursed drafts drawn
under Letters of Credit of such other Lender, so that the aggregate unpaid
principal amount of each Lender’s Loans and unreimbursed drafts drawn under
Letters of Credit and its participation in Loans and unreimbursed drafts drawn
under Letters of Credit of the other Lenders shall be in the same proportion to
the aggregate unpaid principal amount of all Loans then outstanding and
unreimbursed drafts drawn under Letters of Credit as the principal amount of its
Loans and unreimbursed drafts drawn under Letters of Credit prior to the
obtaining of such payment was to the principal amount of all Loans outstanding
and unreimbursed drafts drawn under Letters of Credit prior to the obtaining of
such payment and (b) such other adjustments shall be made from time to time as
shall be equitable to ensure that the Lenders share such payment pro-rata,
provided that if any such non-pro-rata payment is thereafter recovered or
otherwise set aside such purchase of participations shall be rescinded (without
interest). Each Loan Party expressly consents to the foregoing arrangements and
agrees that any Lender holding (or deemed to be holding) a participation in a
Loan or unreimbursed drafts drawn under a Letter of Credit may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by such Loan Party to such Lender as fully as if such Lender was
the original obligee thereon, in the amount of such participation.

 

Section 8.09. Other Agents. None of the Lenders identified on the cover page or
signature pages of this Agreement as “Syndication Agent”, “Co-Documentation
Agent”, “Joint Bookrunner” and “Joint Lead Arranger” or any affiliate of such
Lender, shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than, in the case of any Lender, those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders so identified (or such affiliates) shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders so identified (and such
affiliates) in deciding whether to enter into this Agreement or in taking or not
taking action hereunder.

 

116

 

 

Article 9
Guaranty

 

Section 9.01. Guaranty.

 

(a)          Each Loan Party unconditionally and irrevocably guarantees the due
and punctual payment by each other Secured Obligor of the Secured Obligations.
Each Loan Party further agrees that the Secured Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
it will remain bound upon this guaranty notwithstanding any extension or renewal
of any of the Secured Obligations. The Obligations of the Loan Parties shall be
joint and several.

 

(b)          Each Loan Party waives presentation to, demand for payment from and
protest to each other Secured Obligor, and also waives notice of protest for
nonpayment. The Obligations of the Loan Parties hereunder shall not be affected
by (i) the failure of the Agent or a Lender to assert any claim or demand or to
enforce any right or remedy against any other Secured Obligor under the
provisions of this Agreement or any other Loan Document or otherwise; (ii) any
extension or renewal of any provision hereof or thereof; (iii) any rescission,
waiver, compromise, acceleration, amendment or modification of any of the terms
or provisions of any of the Loan Documents; (iv) the release, exchange, waiver,
foreclosure, invalidity or nonperfection of any security held by the Agent for
the Secured Obligations or any of them; (v) the failure of the Agent or a Lender
to exercise any right or remedy against any other Secured Obligor; or (vi) the
release or substitution of any Loan Party or any other Person under any Loan
Document.

 

(c)          Each Loan Party further agrees that this guaranty constitutes a
guaranty of payment when due and not just of collection, and waives any right to
require that any resort be had by the Agent or a Lender to any security held for
payment of the Secured Obligations or to any balance of any deposit, account or
credit on the books of the Agent or a Lender in favor of any Secured Obligor, or
to any other Person.

 

(d)          Each Loan Party hereby waives any defense that it might have based
on a failure to remain informed of the financial condition of any Secured
Obligor and any circumstances affecting the ability of each other Loan Party to
perform under this Agreement.

 

(e)          Each Loan Party’s guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Secured Obligations
or any other instrument evidencing any Secured Obligations, or by the existence,
validity, enforceability, perfection, or extent of any collateral therefor or by
any other circumstance relating to the Secured Obligations which might otherwise
constitute a defense to this Guaranty. Neither of the Agent, nor any of the
Lenders makes any representation or warranty in respect to any such
circumstances or shall have any duty or responsibility whatsoever to any Loan
Party in respect of the management and maintenance of the Secured Obligations.

 

117

 

 

Section 9.02. No Impairment of Guaranty. The obligations of the Loan Parties
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including, without limitation, any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Secured Obligations.
Without limiting the generality of the foregoing, the obligations of the Loan
Parties hereunder shall not be discharged or impaired or otherwise affected by
the failure of the Agent or a Lender to assert any claim or demand or to enforce
any remedy under this Agreement or any other agreement, by any waiver or
modification of any provision thereof, by any default, failure or delay, willful
or otherwise, in the performance of the Secured Obligations, or by any other act
or thing or omission or delay to do any other act or thing which may or might in
any manner or to any extent vary the risk of the Loan Parties or would otherwise
operate as a discharge of the Loan Parties as a matter of law, unless and until
the Secured Obligations are paid in full.

 

Section 9.03. Subrogation. Upon payment by any Loan Party of any sums to the
Agent or a Lender hereunder, all rights of such Loan Party against the other
Secured Obligors arising as a result thereof by way of right of subrogation or
otherwise, shall in all respects be subordinate and junior in right of payment
to the prior final and indefeasible payment in full of all the Secured
Obligations. If any amount shall be paid to such Loan Party for the account of
any Secured Obligor, such amount shall be held in trust for the benefit of the
Agent and the Lenders and shall forthwith be paid to the Agent and the Lenders
to be credited and applied to the Secured Obligations, whether matured or
unmatured.

 

Article 10

 

Miscellaneous

 

Section 10.01. Notices. (a) Except in the case of notices, requests and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices, requests and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

 

(i)          if to a Loan Party:

 

c/o Tower Automotive Holdings USA, LLC

17672 N. Laurel Park Drive

Suite 400E

Livonia, MI 48152

Attention: James Gouin

Facsimile: (248) 675-6459.

Attention: Dennis C. Pike, Vice President

Facsimile: (248) 675-6459

 

118

 

 

with a copy to (which shall not constitute notice):

 

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, NY 10020

Facsimile: (973) 597-2425

Attention: Robert G. Minion, Esq.

   Lowell A. Citron, Esq.

 

(ii)         if to the Agent:

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, 3/Ops2

Newark, DE

Attention: Erica Roebuck

Facsimile: (302) 634-4250

Email: 12016395215@tls.ldsprod.com

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, NY 10179

Attention: Richard Duker

Facsimile: (212) 270-5100

 

(iii)        if to the Issuing Lender, to it at the address most recently
specified by it in notice delivered by it to the Agent and the Borrower, with a
copy to the Agent as provided in clause (ii) above; and

 

(iv)        if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Agent and the applicable
Lender. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)          Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

119

 

 

Section 10.02. Survival of Agreement, Representations and Warranties, Etc. All
warranties, representations and covenants made by any Loan Party herein or in
any certificate or other instrument delivered by it or on its behalf in
connection with this Agreement shall be considered to have been relied upon by
the Lenders and shall survive the making of the Loans herein contemplated
regardless of any investigation made by any Lender or on its behalf and shall
continue in full force and effect so long as any amount due or to become due
hereunder is outstanding and unpaid and so long as the Total Revolving Credit
Commitment has not been terminated. All statements in any such certificate or
other instrument shall constitute representations and warranties by the Loan
Party hereunder with respect to the Borrower.

 

Section 10.03. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), except that (i) the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (d) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agent, the Issuing Lender and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(a)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of:

 

(A)         the Borrower, provided that no consent of the Borrower shall be
required for an assignment (i) to a Lender, an Affiliate of a Lender, an
Approved Fund or (ii) to any other assignee if an Event of Default has occurred
and is continuing;

 

(B)         the Agent;

 

(C)         the Issuing Lender; and

 

120

 

 

(D)         the Swing Line Lender.

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Credit Commitment or Loans, the amount of the
Revolving Credit Commitment or Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Agent) shall not be less than
$5,000,000 unless the Agent otherwise consents;

 

(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of the Total Revolving Credit Commitment or Loans;

 

(C)         the parties to each assignment shall execute and deliver to the
Agent an Assignment and Acceptance, together with a processing and recordation
fee of $3,500; and

 

(D)         the assignee, if it was not a Lender immediately prior to such
assignment, shall deliver to the Agent an Administrative Questionnaire in which
the assignee designates one or more individuals (each such individual, a “Credit
Contact”) to whom all syndicate-level information (which may contain material
non-public information about the Borrower and their affiliates or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

For the purposes of this Section 10.03(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

121

 

 

(iii)        Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.05). Upon request, and the surrender of the assigning
Lender of its promissory note (if any), the Borrower (at its expense) shall
execute and deliver a promissory note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.03 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

 

(iv)        The Agent, acting for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Agent, the
Issuing Lender and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(c)          Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Agent shall accept such Assignment and Acceptance and
record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.02, 2.03(e) or (f),
2.05(b), 2.18(d) or 10.05(c), the Agent shall have no obligation to accept such
Assignment and Acceptance and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

122

 

 

(d)          (i) Any Lender may, without the consent of the Borrower, the Agent
the Issuing Lender or the Swing Line Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (y) of the first
proviso to Section 10.09(a) that affects such Participant. Subject to Section
10.03(d)(ii), the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16, and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.08 as though it were a Lender, provided
such Participant agrees to be subject to such Section 8.08 as though it were a
Lender.

 

(ii)          A Participant shall not be entitled to receive any greater payment
under Section 2.15 and Section 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 2.17 unless such Participant
agrees to comply with Section 2.17(e) as though it were a Lender (it being
understood that the documentation required under Section 2.17(e) shall be
delivered to the participating Lender).

 

(iii)         Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

123

 

 

(e)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(f)          Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 10.03, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to a Loan Party furnished to such Lender by or on behalf of
a Loan Party; provided that prior to any such disclosure, each such assignee or
participant or proposed assignee or participant shall agree in writing to be
bound by the provisions of Section 10.04 or provisions no less restrictive than
those contained in Section 10.04.

 

(g)          The Borrower hereby agrees, to the extent set forth in the
Commitment Letter, to actively assist and cooperate with the Agent in connection
with the primary syndication of the Revolving Credit Commitments.

 

(h)          The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER
AND ITS AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

124

 

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND THE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

 

Section 10.04. Confidentiality. Each of the Agent (which for purposes of this
Section 10.04 shall include the Arrangers, the Syndication Agent and the
Co-Documentation Agents), the Issuing Lender, the Swing Line Lender and the
Lenders agrees to keep any information delivered or made available by any Loan
Party to it confidential from anyone other than persons employed or retained by
them who are or are expected to become engaged in evaluating, approving,
structuring or administering the Loans; provided that nothing herein shall
prevent any of the foregoing parties from disclosing such information (i) to any
of their employees, partners, officers, directors, agents, legal counsel,
independent auditors, advisors or Affiliates (or to any of such Affiliates’
employees, partners, officers, directors, agents, legal counsel, independent
auditors or advisors) or to any other Lender, provided such Person is instructed
to keep such information confidential to the same extent required hereunder,
(ii) to any direct or indirect contractual counterparties (or the professional
advisors thereto) to any swap or derivative transaction relating to the Borrower
and its obligations hereunder, provided such Person agrees to keep such
information confidential to the same extent required hereunder, (iii) to any
rating agency when required by it, provided such Person agrees to keep such
information confidential to the same extent required hereunder, (iv) upon the
order of any court or administrative agency, (v) upon the request or demand of
any regulatory or self-regulatory agency or authority, (vi) which has been
publicly disclosed other than as a result of a disclosure by any of the
foregoing parties which is not permitted by this Agreement, (vii) in connection
with any litigation to which the Arrangers, the Agent, the Issuing Lender, the
Swing Line Lender, any Lender, or their respective Affiliates may be a party to
the extent reasonably required, (viii) to the extent reasonably required in
connection with the exercise of any remedy hereunder and (ix) to any actual or
proposed participant or assignee of all or part of its rights hereunder subject
to the proviso in Section 10.03(f). The Agent, the Issuing Lender, the Swing
Line Lender and each Lender shall use reasonable efforts to notify the Borrower
prior to making any disclosure under clauses (iv) and (vii) of this Section
10.04, unless prohibited by law, regulation or order of any court or
administrative agency. In addition, the Arrangers, the Agent and each Lender may
disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Arrangers, the Agent and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.

 

125

 

 

Section 10.05. Expenses; Indemnity; Damage Waiver. (a) (i) The Borrower shall
pay or reimburse: (x) all reasonable fees and reasonable out of pocket expenses
of the Arrangers, the Agent, the Syndication Agent and each Co-Documentation
Agent (including the reasonable fees, disbursements and other charges of Davis
Polk & Wardwell llp (“DPW”), special counsel to the Arrangers, and, if
necessary, one counsel in any relevant jurisdiction retained by DPW or the
Arrangers) associated with the syndication of the credit facilities provided for
herein, and the preparation, execution, delivery and administration of the Loan
Documents and any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); and (y) all reasonable fees and reasonable out of pocket expenses
of the Agent and the Arrangers (including the reasonable fees, disbursements and
other charges of DPW, special counsel to the Arrangers, and, if necessary, one
counsel in any relevant jurisdiction retained by DPW or the Arrangers) and the
Lenders in connection with the enforcement of the Loan Documents.

 

(ii)          The Borrower shall pay or reimburse (x) all reasonable fees and
reasonable expenses of the Agent and the Arrangers and their internal and
third-party auditors, appraisers and consultants incurred in connection with the
(A) initial and ongoing appraisals and collateral field examinations, (B)
monthly and other monitoring of assets and (C) other miscellaneous
disbursements; and (y) all reasonable fees and reasonable expenses of the
Issuing Lenders in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand or any payment thereunder.

 

All payments or reimbursements pursuant to the foregoing clauses (a)(i) and (ii)
shall be payable promptly upon written demand together with back-up
documentation supplying such reimbursement request.

 

126

 

 

(b)          The Borrower shall indemnify the Agent, the Arrangers, the
Syndication Agent, each Co-Documentation Agent, the Issuing Lenders, the Swing
Line Lender and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of the
Loan Documents or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Holdco Group, or any Environmental Liability related in
any way to the Holdco Group, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee.

 

(c)          To the extent that the Borrower fails to pay any amount required to
be paid by it to the Agent, the Arrangers, the Syndication Agent, the
Co-Documentation Agents, the Issuing Lender or the Swing Line Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Agent, the Arrangers, the Syndication Agent, the Co-Documentation Agents, the
Issuing Lender or the Swing Line Lender, as the case may be, such portion of the
unpaid amount equal to such Lender’s Revolving Credit Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent, the Arrangers, the Syndication Agent, the
Co-Documentation Agents, the Issuing Lender or the Swing Line Lender in its
capacity as such.

 

(d)          To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

 

127

 

 

Section 10.06. Choice of Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

Section 10.07. No Waiver. No failure on the part of the Agent, the Arrangers,
the Issuing Lender, the Swing Line Lender or any of the Lenders to exercise, and
no delay in exercising, any right, power or remedy hereunder or any of the other
Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law.

 

Section 10.08. Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.

 

Section 10.09. Amendments, Etc.

 

(a)          No modification, amendment or waiver of any provision of this
Agreement or any other Loan Document (other than the Account Control
Agreements), and no consent to any departure by the Borrower or any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders (or by the Agent with the consent of the
Required Lenders); provided, however, that (x) the Intercreditor Agreement and
any other intercreditor agreement entered into in accordance with the terms of
this Agreement may be amended, modified or supplemented in accordance with their
respective terms and (y) no such modification or amendment shall (i) decrease
the principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan or any date for
reimbursement of an L/C Disbursement, or waive or excuse any such payment or any
part thereof, or decrease the rate of interest on any Loan or L/C Disbursement,
without the prior written consent of each Lender directly affected thereby, (ii)
increase or extend the Revolving Credit Commitment of or decrease or extend the
date for payment of any Fees to any Lender without the prior written consent of
such Lender (it being understood that a waiver of an Event of Default shall not
constitute an increase in the Revolving Credit Commitment of a Lender), (iii)
amend or modify Section 2.18(b), the pro rata requirements of Section 2.18, the
provisions of Section 10.03(a)(i), the provisions of this Section or the
definition of the terms “Secured Obligations”, “Required Lenders” or
“Super-majority Lenders” without the prior written consent of each Lender,
(iv) release all or substantially all of the Liens granted to the Agent
hereunder or under any other Loan Document, or release all or substantially all
of the Guarantors without the prior written consent of each Lender, (v) change
the definition or calculation of the Borrowing Base that would result in an
increase in Availability without the prior written consent of the Super-majority
Lenders, (vi) change any of the provisions of Section 2.28 without the consent
of the Agent, the Swing Line Lender and the Issuing Lender or (vii) increase any
advance rate with respect to the Borrowing Base without the prior written
consent of each Lender; provided that no consent of any Defaulting Lender shall
be required pursuant to clause (iii) or (iv) above as to any modification that
does not disproportionately adversely affect such Defaulting Lender; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Agent, the Issuing Lender or the Swing Line Lender
hereunder or under any other Loan Document without the prior written consent of
the Agent, the Issuing Lender or the Swing Line Lender, as applicable. No notice
to or demand on any Loan Party shall entitle any Loan Party to any other or
further notice or demand in the same, similar or other circumstances. Each
assignee under Section 10.03(b) shall be bound by any amendment, modification,
waiver, or consent authorized as provided herein, and any consent by a Lender
shall bind any Person subsequently acquiring an interest on the Loans held by
such Lender. No amendment to this Agreement shall be effective against any Loan
Party unless (i) in the case of an amendment to this Agreement other than to
Article 9 hereof, such amendment is signed by the Borrower and (ii) in the case
of an amendment to Article 9 of this Agreement, such amendment is signed by such
Loan Party.

 

128

 

 

(b)          Notwithstanding anything to the contrary contained in Section
10.09(a), in the event that the Borrower requests that this Agreement be
modified or amended in a manner which would require the unanimous consent of all
of the Lenders and such modification or amendment is agreed to by the
Super-majority Lenders (as hereinafter defined), then with the consent of the
Borrower and the Super-majority Lenders, the Borrower and the Super-majority
Lenders shall be permitted to amend the Agreement without the consent of the
Lender or Lenders which did not agree to the modification or amendment requested
by the Borrower (such Lender or Lenders, collectively the “Minority Lenders”) to
provide for (w) the termination of the Revolving Credit Commitment of each of
the Minority Lenders, (x) the addition to this Agreement of one or more other
financial institutions (each of which shall be an Eligible Assignee), or an
increase in the Revolving Credit Commitment of one or more of the Super-majority
Lenders, so that the Total Revolving Credit Commitment after giving effect to
such amendment shall be in the same amount as the Total Revolving Credit
Commitment immediately before giving effect to such amendment, (y) if any Loans
are outstanding at the time of such amendment, the making of such additional
Loans by such new financial institutions or Super-majority Lender or Lenders, as
the case may be, as may be necessary to repay in full the outstanding Loans of
the Minority Lenders immediately before giving effect to such amendment and
(z) such other modifications to this Agreement as may be appropriate. As used
herein, the term “Super-majority Lenders” shall mean, at any time, Lenders
holding Loans (excluding Swing Line Loans), LC Exposure, Swing Line Exposure and
unused Revolving Credit Commitments representing at least 66-2/3% of the sum of
all Loans (excluding Swing Line Loans), LC Exposure, Swing Line Exposure and
unused Revolving Credit Commitments outstanding.

 

129

 

 

(c)          The Agent, the Issuing Lender, the Swing Line Lender and the
Lenders agree that a Subsidiary Guarantor shall be released from its guarantee
of the Secured Obligations pursuant to Article 9 hereof (and shall cease to be a
Subsidiary Guarantor) upon consummation of any transaction permitted under this
Agreement that results in it ceasing to be a direct or indirect Domestic
Subsidiary of the Borrower. The Agent, the Issuing Lender, the Swing Line Lender
and the Lenders also agree that the Liens granted to the Agent on any Collateral
pursuant to the Security Documents shall be automatically released (i) to the
extent the property constituting such Collateral is owned by any Subsidiary
Guarantor, upon the release of such Subsidiary Guarantor from its guarantee of
the Secured Obligations in accordance with the preceding sentence, (ii) upon the
sale or other disposition of such Collateral to any Person that is not (and is
not required to be) a Loan Party, to the extent such sale or other disposition
is made in compliance with the terms of this Agreement (and the Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry) and (iii) as is in the
judgment of the Agent required to effect any sale or other disposition of
Collateral in connection with any exercise of remedies of the Agent pursuant to
the Security Documents. The Lenders hereby authorize the Agent to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Subsidiary Guarantor or Collateral
pursuant to the foregoing provisions of this paragraph, all without the further
consent or joinder of any Lender.

 

Section 10.10. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 10.11. Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.

 

130

 

 

Section 10.12. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Agent, the
Issuing Lender or any Lender may have had notice or knowledge of any Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Revolving Credit Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16, 2.17 and 10.05 and
Article 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Credit Commitments, the resignation or replacement of the Agent or the
termination of this Agreement or any provision hereof.

 

Section 10.13. Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single agreement. This Agreement
and any separate letter agreements with respect to fees payable to the Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Agent and when the Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy (or other electronic means)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 10.14. Prior Agreements. This Agreement represents the entire agreement
of the parties with regard to the subject matter hereof and the terms of any
letters and other documentation entered into between any Loan Party and any
Lender or the Agent prior to the execution of this Agreement which relate to
Loans to be made hereunder shall be replaced by the terms of this Agreement
(except as otherwise expressly provided in the Commitment Letter and the fee
letter referred to therein).

 

Section 10.15. Further Assurances. Whenever and so often as reasonably requested
by the Agent, the Loan Parties will promptly execute and deliver or cause to be
executed and delivered all such other and further instruments, documents or
assurances, and promptly do or cause to be done all such other and further
things as may be necessary and reasonably required in order to further and more
fully vest in the Agent all rights, interests, powers, benefits, privileges and
advantages conferred or intended to be conferred by this Agreement and the other
Loan Documents.

 

131

 

 

Section 10.16. Patriot Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies the Borrower that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
each Loan Party in accordance with the Patriot Act.

 

Section 10.17. Jurisdiction; Consent to Service of Process.

 

(a)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each party hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

(b)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or, except to the extent
expressly provided therein, any other Loan Document in any court referred to in
paragraph (a) of this Section 10.17. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(c)          Each party hereto hereby irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
or any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

 

132

 

 

Section 10.18. No Fiduciary Duty. Each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their Affiliates. The Loan Parties acknowledge and agree
that (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other Person. Each Loan Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Loan Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Loan Party, in
connection with such transaction or the process leading thereto.

 

Section 10.19. Waiver of Jury Trial. EACH OF THE BORROWER, THE GUARANTORS, THE
AGENT AND EACH LENDER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY OF THE
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

Section 10.20. Intercreditor Agreement. Reference is made to the Intercreditor
Agreement. Each Lender hereunder (a) acknowledges that it has received a copy of
the Intercreditor Agreement, (b) consents to the subordination of Liens provided
for in the Intercreditor Agreement, (c) agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreement and
(d) authorizes and instructs the Agent to enter into the Intercreditor Agreement
as Representative and on behalf of such Lender.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

133

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.

 

  BORROWER:       TOWER AUTOMOTIVE HOLDINGS USA, LLC         By:    /s/ Mark M.
Malcolm     Name: Mark M. Malcolm     Title: President and Chief Executive
Officer

 

  GUARANTORS:       TOWER INTERNATIONAL, INC. (formerly
known as Tower Automotive, LLC)         By:    /s/ Mark M. Malcolm     Name:
Mark M. Malcolm     Title: President and Chief Executive Officer

 

  TOWER AUTOMOTIVE HOLDINGS I, LLC       By:    /s/ Mark M. Malcolm     Name:
Mark M. Malcolm     Title: President and Chief Executive Officer

 

  TOWER AUTOMOTIVE HOLDINGS II(a), LLC         By:    /s/ Mark M. Malcolm    
Name: Mark M. Malcolm     Title: President and Chief Executive Officer

 

  TOWER AUTOMOTIVE HOLDINGS II(b), LLC       By:    /s/ Mark M. Malcolm    
Name: Mark M. Malcolm     Title: President and Chief Executive Officer

 



(Signature Page to Second Amended and Restated Revolving Credit and Guaranty
Agreement)



 

 

 

 

  TOWER AUTOMOTIVE OPERATIONS USA I,
LLC         By:    /s/ Mark M. Malcolm     Name: Mark M. Malcolm     Title:
President and Chief Executive Officer

 

  TOWER DEFENSE & AEROSPACE HOLDINGS, LLC       By:    /s/ Michael Rajkovic    
Name: Michael Rajkovic     Title: President

 

  TOWER ACQUISITION COMPANY II, LLC       By:    /s/ Mark M. Malcolm     Name:
Mark M. Malcolm     Title: President and Chief Executive Officer

 

  TOWER DEFENSE & AEROSPACE, LLC       By:    /s/ Michael Rajkovic     Name:
Michael Rajkovic     Title: President

 

  TOWER INTERNATIONAL REAL ESTATE
COMPANY, LLC       By:    /s/ Mark M. Malcolm   Name: Mark M. Malcolm   Title:
President and Chief Executive Officer

 

(Signature Page to Second Amended and Restated Revolving Credit and Guaranty
Agreement)

 

 

 

 

  TA HOLDINGS FINANCE, INC.         By:    /s/ Mark M. Malcolm   Name: Mark M.
Malcolm     Title: President

 

(Signature Page to Second Amended and Restated Revolving Credit and Guaranty
Agreement)

 

 

 

 

  AGENT, ISSUING LENDER, SWING LINE
LENDER AND LENDERS:       JPMORGAN CHASE BANK, N.A.,
as Agent, Issuing Lender, Swing Line Lender
and Lender       By:     /s/ Richard W. Duker     Name: Richard W. Duker    
Title:  Managing Director

 

(Signature Page to Second Amended and Restated Revolving Credit and Guaranty
Agreement)

 

 

 

 

  CITIBANK, N.A.,
as Lender       By:     /s/ Stephanie Sanders     Name: Stephanie Sanders    
Title: Vice President

 

(Signature Page to Second Amended and Restated Revolving Credit and Guaranty
Agreement)

 

 

 

 

  GOLDMAN SACHS BANK USA,
as Lender       By:     /s/ Mark Walton     Name: Mark Walton     Title:
Authorized Signatory

 

(Signature Page to Second Amended and Restated Revolving Credit and Guaranty
Agreement)

 

 

 

 

  RB INTERNATIONAL FINANCE (USA), LLC,
as Lender       By:     /s/ Astrid Wilke     Name: Astrid Wilke     Title: Group
Vice President         By:     /s/ Randall C. Abrams     Name: Randall C. Abrams
    Title: Vice President

 

(Signature Page to Second Amended and Restated Revolving Credit and Guaranty
Agreement)

 

 

 

 

  RBS CITIZENS BUSINESS CAPITAL, a division of
RBS CITIZENS, N.A.,
 as Lender       By:     /s/ James G. Zamborsky     Name: James G. Zamborsky    
Title: Vice President

 

(Signature Page to Second Amended and Restated Revolving Credit and Guaranty
Agreement)

 

 

 

 

  WELLS FARGO CAPITAL FINANCE, LLC,  
as Lender         By:     /s/ Todd R. Nakamoto     Name: Todd R. Nakamoto    
Title: Duly Authorized Signer

 

(Signature Page to Second Amended and Restated Revolving Credit and Guaranty
Agreement)

 

 

 

 

PRICING SCHEDULE

 

Each of “Applicable Eurodollar Margin”, “Applicable ABR Margin” and “Commitment
Fee Rate” means for any day the rate set forth below in the row opposite such
term and in the column corresponding to the “Pricing Level” that applies for
such day:

 

   Level I   Level II   Level III                Applicable Eurodollar Margin 
 1.75%   2.00%   2.25% Applicable ABR Margin   0.75%   1.00%   1.25% Commitment
Fee Rate   0.375%   0.375%   0.375%

 

For purposes of this Pricing Schedule, the following terms have the following
meanings:

 

“Average Availability” on any day is an amount equal to the quotient of (i) the
sum of the end of day Net Domestic Availability for each day during the most
recently ended period of three consecutive full calendar months, divided by (ii)
the number of days in such three-month period, all as reasonably determined by
the Agent in its Permitted Discretion.

 

“Level I Pricing” applies for any day on which Average Availability is equal to
or greater than $100,000,000.

 

“Level II Pricing” applies for any day on which Average Availability is equal to
or greater than $50,000,000, but less than $100,000,000.

 

“Level III Pricing” applies for any day on which Average Availability is less
than $50,000,000.

 

“Pricing Level” refers to the determination of which of Level I, Level II or
Level III Pricing applies for any day.

 

 

 